Exhibit 10.3

Execution Version

 

 

 

CREDIT AGREEMENT

Dated as of October 15, 2014

among

USD PARTNERS LP

and

USD TERMINALS CANADA ULC,

as Borrowers

CITIBANK, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

U.S. BANK NATIONAL ASSOCIATION,

as L/C Issuer

and

The Other Lenders Party Hereto

CITIGROUP GLOBAL MARKETS INC.

and

U.S. BANK NATIONAL ASSOCIATION

as

Joint Lead Arrangers and Joint Bookrunners

and

U.S. BANK NATIONAL ASSOCIATION

as Syndication Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS      1   

Section 1.01.

  

Defined Terms

     1   

Section 1.02.

  

Other Interpretive Provisions

     44   

Section 1.03.

  

Accounting Terms

     45   

Section 1.04.

  

Rounding

     45   

Section 1.05.

  

Exchange Rates; Currency Equivalents

     46   

Section 1.06.

  

Times of Day

     46   

Section 1.07.

  

Letter of Credit Amounts

     46    ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS      46   

Section 2.01.

  

Loans

     47   

Section 2.02.

  

Borrowings, Conversions and Continuations of Loans

     47   

Section 2.03.

  

Letters of Credit

     50   

Section 2.04.

  

Swing Line Loans

     59   

Section 2.05.

  

Prepayments

     62   

Section 2.06.

  

Termination or Reduction of Commitments

     64   

Section 2.07.

  

Repayment of Loans

     65   

Section 2.08.

  

Interest

     65   

Section 2.09.

  

Fees

     66   

Section 2.10.

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     67   

Section 2.11.

  

Evidence of Debt

     68   

Section 2.12.

  

Payments Generally; Administrative Agent’s Clawback

     68   

Section 2.13.

  

Sharing of Payments by Lenders

     71   

Section 2.14.

  

Cash Collateral

     72   

Section 2.15.

  

Defaulting Lenders

     73   

Section 2.16.

  

Increase in Revolving Credit Commitments

     75    ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY      77   

Section 3.01.

  

Taxes

     77   

Section 3.02.

  

Illegality

     81   

Section 3.03.

  

Inability to Determine Rates

     82   

Section 3.04.

  

Increased Costs; Reserves on Eurocurrency Rate Loans

     83   

Section 3.05.

  

Compensation for Losses

     84   

Section 3.06.

  

Mitigation Obligations; Replacement of Lenders

     85   

Section 3.07.

  

Survival

     86    ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      86   

Section 4.01.

  

Conditions of Initial Credit Extension

     86   

Section 4.02.

  

Conditions to all Credit Extensions

     90    ARTICLE V. REPRESENTATIONS AND WARRANTIES      91   

Section 5.01.

  

Existence, Qualification and Power

     91   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 5.02.

  

Authorization; No Contravention

     91   

Section 5.03.

  

Governmental Authorization; Other Consents

     91   

Section 5.04.

  

Binding Effect

     92   

Section 5.05.

  

Financial Statements; No Material Adverse Effect

     92   

Section 5.06.

  

Litigation

     93   

Section 5.07.

  

No Default

     93   

Section 5.08.

  

Title; Etc

     93   

Section 5.09.

  

Environmental Compliance; Permits

     95   

Section 5.10.

  

Insurance

     96   

Section 5.11.

  

Taxes

     96   

Section 5.12.

  

ERISA Compliance

     96   

Section 5.13.

  

Subsidiaries; Equity Interests; Loan Parties

     97   

Section 5.14.

  

Margin Regulations; Investment Company Act

     97   

Section 5.15.

  

Disclosure

     97   

Section 5.16.

  

Compliance with Laws

     98   

Section 5.17.

  

Intellectual Property; Licenses, Etc

     98   

Section 5.18.

  

Sanctions

     98   

Section 5.19.

  

Anti-Corruption Laws

     98   

Section 5.20.

  

Solvency

     98   

Section 5.21.

  

Labor Matters

     98   

Section 5.22.

  

Collateral Documents

     98   

Section 5.23.

  

State and Federal Regulation

     99   

Section 5.24.

  

Title to Crude Oil and Refined Products

     99   

Section 5.25.

  

Representations as to Canadian Borrower and other Foreign Obligors

     99   

Section 5.26.

  

Material Contracts

     100   

Section 5.27.

  

Use of Proceeds

     100    ARTICLE VI. AFFIRMATIVE COVENANTS      101   

Section 6.01.

  

Financial Statements

     101   

Section 6.02.

  

Certificates; Other Information

     101   

Section 6.03.

  

Notices

     104   

Section 6.04.

  

Payment of Obligations

     104   

Section 6.05.

  

Preservation of Existence, Etc

     104   

Section 6.06.

  

Maintenance of Properties

     105   

Section 6.07.

  

Maintenance of Insurance; Insurance Proceeds

     105   

Section 6.08.

  

Compliance with Laws

     105   

Section 6.09.

  

Books and Records

     106   

Section 6.10.

  

Inspection Rights

     106   

Section 6.11.

  

Covenant to Guarantee Obligations and Give Security

     106   

Section 6.12.

  

Compliance with Environmental Laws

     110   

Section 6.13.

  

Further Assurances

     110   

Section 6.14.

  

Material Contracts

     111   

Section 6.15.

  

Designation and Conversion of Restricted and Unrestricted Subsidiaries

     111   

Section 6.16.

  

Account Control Agreements; Registration of 2013 Annual Accounts in Luxembourg
Companies Register

     111   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE VII. NEGATIVE COVENANTS

     112   

Section 7.01.

  

Liens

     112   

Section 7.02.

  

Indebtedness

     114   

Section 7.03.

  

Investments

     116   

Section 7.04.

  

Fundamental Changes

     118   

Section 7.05.

  

Dispositions

     118   

Section 7.06.

  

Restricted Payments

     119   

Section 7.07.

  

Change in Nature of Business

     120   

Section 7.08.

  

Transactions with Affiliates

     120   

Section 7.09.

  

Burdensome Agreements

     121   

Section 7.10.

  

Use of Proceeds

     121   

Section 7.11.

  

Financial Covenants

     121   

Section 7.12.

  

Amendments of Organization Documents

     122   

Section 7.13.

  

Accounting Changes

     122   

Section 7.14.

  

Prepayments, Etc. of Indebtedness

     122   

Section 7.15.

  

Limitation on Speculative Hedging

     122   

Section 7.16.

  

Sanctions

     122   

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     123   

Section 8.01.

  

Events of Default

     123   

Section 8.02.

  

Remedies upon Event of Default

     125   

Section 8.03.

  

Application of Funds

     126   

ARTICLE IX. MULTIPLE BORROWERS

     127   

Section 9.01.

  

Obligations Joint and Several and Unconditional

     127   

Section 9.02.

  

Reinstatement

     128   

Section 9.03.

  

Subrogation

     128   

Section 9.04.

  

Remedies

     128   

Section 9.05.

  

Limitation on Obligations

     128   

ARTICLE X. ADMINISTRATIVE AGENT

     129   

Section 10.01.

  

Appointment and Authority

     129   

Section 10.02.

  

Rights as a Lender

     129   

Section 10.03.

  

Exculpatory Provisions

     130   

Section 10.04.

  

Reliance by Administrative Agent

     131   

Section 10.05.

  

Delegation of Duties

     131   

Section 10.06.

  

Resignation of Administrative Agent

     131   

Section 10.07.

  

Non-Reliance on Administrative Agent and Other Lenders

     133   

Section 10.08.

  

No Other Duties, Etc

     133   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 10.09.

  

Administrative Agent May File Proofs of Claim; Credit Bidding

     133   

Section 10.10.

  

Collateral and Guaranty Matters

     135   

Section 10.11.

  

Secured Cash Management Agreements and Secured Hedge Agreements

     135   

ARTICLE XI. MISCELLANEOUS

     136   

Section 11.01.

  

Amendments, Etc

     136   

Section 11.02.

  

Notices; Effectiveness; Electronic Communications

     138   

Section 11.03.

  

No Waiver; Cumulative Remedies; Enforcement

     140   

Section 11.04.

  

Expenses; Indemnity; Damage Waiver

     140   

Section 11.05.

  

Payments Set Aside

     143   

Section 11.06.

  

Successors and Assigns

     143   

Section 11.07.

  

Treatment of Certain Information; Confidentiality

     148   

Section 11.08.

  

Right of Setoff

     149   

Section 11.09.

  

Interest Rate Limitation

     150   

Section 11.10.

  

Counterparts; Integration; Effectiveness

     150   

Section 11.11.

  

Survival of Representations and Warranties

     150   

Section 11.12.

  

Severability

     151   

Section 11.13.

  

Replacement of Lenders

     151   

Section 11.14.

  

Keepwell

     152   

Section 11.15.

  

Governing Law; Jurisdiction; Etc

     152   

Section 11.16.

  

Waiver of Jury Trial

     153   

Section 11.17.

  

No Advisory or Fiduciary Responsibility

     154   

Section 11.18.

  

Electronic Execution of Certain Documents

     154   

Section 11.19.

  

USA PATRIOT Act

     155   

Section 11.20.

  

Judgment Currency

     155   

Section 11.21.

  

ENTIRE AGREEMENT

     155   

Section 11.22.

  

No General Partner’s Liability

     156   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES

 

1.01    Existing BOKF Hedge Agreements 2.01    Commitments and Applicable
Percentages 5.09    Environmental Matters 5.13    Subsidiaries; Other Equity
Investments; Equity Interests in the Borrowers 5.26    Material Contracts 6.11
   Guarantors 7.01    Existing Liens 7.02    Existing Indebtedness 7.03   
Investments 7.09    Burdensome Agreements 11.02    Administrative Agent’s
Office; Certain Addresses for Notices

EXHIBITS

 

Form of      A    Loan Notice B    Swing Line Loan Notice C-1    Term Note C-2
   Revolving Credit Note D    Compliance Certificate E-1    Assignment and
Assumption E-2    Administrative Questionnaire F    Guaranty G    Parent
Guaranty H    Security Agreement I    U.S. Tax Compliance Certificates J-1   
Form of Canadian Debenture J-2    Form of Canadian Debenture Pledge Agreement

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of October 15, 2014,
among USD PARTNERS LP, a Delaware limited partnership (the “US Borrower”), and
USD TERMINALS CANADA ULC, an unlimited liability company subsisting under the
laws of the Province of British Columbia, Canada (the “Canadian Borrower” and,
together with the US Borrower, the “Borrowers” and, each a “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), CITIBANK, N.A., as Administrative Agent, Swing Line
Lender and an L/C Issuer, and U.S. BANK NATIONAL ASSOCIATION, as an L/C Issuer.

PRELIMINARY STATEMENTS:

The Borrowers have requested that the Lenders provide a revolving credit
facility and term loan facility, and the Lenders have indicated their
willingness to lend and the L/C Issuers have indicated their willingness to
issue letters of credit, in each case, on the terms and subject to the
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Account Control Agreement” means an account control agreement (or equivalent in
any other applicable jurisdiction and with respect to an account located in
Luxembourg, a Luxembourg Account Pledge Agreement, in each case acknowledged by
the institutions at which such account is held in Luxembourg) with respect to a
deposit account or securities account of a Loan Party, in form and substance
reasonably satisfactory to the Administrative Agent and the L/C Issuer.

“Acquisition” means the acquisition, directly or indirectly, by any Person of
(a) the Equity Interests of another Person, (b) the material properties or
assets of another Person, (c) a line of business or division of another Person,
in each case (i) whether or not involving a merger, amalgamation or a
consolidation with such other Person and (ii) whether in one transaction or a
series of related transactions, but in any case excluding any ordinary course
capital expenditures of the Loan Parties or ordinary course replacements of
existing equipment, property or assets of the Loan Parties.

“Acquisition Consideration” means, in connection with any Acquisition, the total
cash and noncash consideration (including the fair market value of all Equity
Interests issued or transferred to the sellers thereof, earnouts and other
contingent payment obligations to, and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Borrowers
and the Restricted Subsidiaries for such Acquisition; provided, that any
contingent future payment shall be considered Acquisition Consideration only to
the extent of the reserve, if any, required under GAAP at the time of such sale
to be established in respect thereof by a Borrower or any Restricted Subsidiary.



--------------------------------------------------------------------------------

“Adjusted Eurocurrency Rate” means for any Interest Period with respect to any
Eurocurrency Rate Loan, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1.00%) equal to the product of (a) the rate
based on the definition of “Eurocurrency Rate” for such Interest Period
multiplied by (b) the Statutory Reserves.

“Administrative Agent” means Citibank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means (a) in respect of the Term Aggregate Commitments,
with respect to any Term Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term Aggregate Commitments represented by (i) on or
prior to the Closing Date, such Term Lender’s Term Commitment at such time,
subject to adjustment as provided in Section 2.15, and (ii) thereafter, the
principal amount of such Term Lender’s Term Loans at such time, and (b) in
respect of the Revolving Credit Aggregate Commitments, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Aggregate Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time, subject to
adjustment as provided in Section 2.15. If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Aggregate Commitments shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Aggregate Commitments most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

-2-



--------------------------------------------------------------------------------

“Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives the Initial Compliance Certificate, (i) 1.50% per
annum for Revolving Credit Loans that are Base Rate Loans or Canadian Prime Rate
Loans, (ii) 1.60% per annum for Term Loans that are Base Rate Loans or Canadian
Prime Rate Loans (iii) 2.50% per annum for Revolving Credit Loans that are
Eurocurrency Rate Loans or Canadian CDOR Rate Loans, (iv) 2.60% per annum for
Term Loans that are Eurocurrency Rate Loans or Canadian CDOR Rate Loans,
(v) 2.50% per annum for Letter of Credit Fees, and (vi) 0.375% for commitment
fees, and (b) thereafter, the applicable percentage per annum set forth below
determined by reference to the Consolidated Net Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):

Applicable Rate

 

Pricing
Level

  

Consolidated Net
Leverage Ratio

   Commitment
Fee     Revolving
Credit Loans
that are
Eurocurrency
Rate or
Canadian
CDOR  Rate
&
Letters of
Credit     Revolving
Credit
Loans that
are Base
Rate  or
Canadian
Prime
Rate     Term Loans
that are
Eurocurrency
Rate or
Canadian
CDOR  Rate
&
Letters of
Credit     Term
Loans
that are
Base
Rate or
Canadian
Prime
Rate  

1

   <2.75:1      0.375 %      2.25 %      1.25 %      2.35 %      1.35 % 

2

   ³2.75:1 but <3.25:1      0.375 %      2.50 %      1.50 %      2.60 %     
1.60 % 

3

   ³3.25:1 but <3.75:1      0.50 %      2.75 %      1.75 %      2.85 %      1.85
% 

4

   ³3.75:1 but <4.25:1      0.50 %      3.00 %      2.00 %      3.10 %      2.10
% 

5

   ³4.25:1      0.50 %      3.25 %      2.25 %      3.35 %      2.35 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 5
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Aggregate Commitments at such time.

“Applicable Time” means, with respect to any borrowings and payments in Canadian
Dollars, the local time in the place of settlement for Canadian Dollars as may
be determined by the Administrative Agent or the applicable L/C Issuer, as the
case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

 

-3-



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Aggregate Commitments or the Revolving Credit Aggregate Commitments, a Lender
that has a Commitment with respect to such Facility or holds a Term Loan or a
Revolving Credit Loan, respectively, at such time, (b) with respect to the
Letter of Credit Sublimit, (i) the L/C Issuers and (ii) if any Letters of Credit
have been issued pursuant to Section 2.03(a), the Revolving Credit Lenders and
(c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person; provided that notwithstanding anything to
the contrary herein, the SPE Transactions shall not give rise to Attributable
Indebtedness.

“Audited Financial Statements” means the audited consolidated balance sheet of
the predecessor of the US Borrower for the fiscal year ended December 31, 2013,
and the related consolidated statements of income or operations, partners’
capital, retained earnings and cash flows for such fiscal year of the
predecessor of the US Borrower, including the notes thereto.

“Availability Period” means in respect of the Revolving Credit Aggregate
Commitments, the period from and including the Closing Date to the earliest of
(a) the Revolving Credit Maturity Date, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuers to make L/C Credit
Extensions pursuant to Section 8.02.

“Available Cash” has the meaning set forth in the US Borrower Partnership
Agreement.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Citibank as its “prime
rate,” and (c) the Adjusted Eurocurrency

 

-4-



--------------------------------------------------------------------------------

Rate plus 1.00%. The “prime rate” is a rate set by Citibank based upon various
factors including Citibank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Citibank shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Term Borrowing or a Swing Line
Borrowing, as the context may require.

“Business” means the ownership, operation, development and acquisition of
midstream and logistics assets and any business or activities reasonably related
or incidental thereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state or province where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars or Canadian Dollars (as
applicable) is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day; and

(b) if such day relates to any interest rate settings as to a Canadian CDOR Rate
Loan or Canadian Prime Rate Loan, means any such day on which dealings in
Canadian Dollar bankers’ acceptances are conducted by and between banks in
Toronto, Ontario.

“Canadian Borrower” has the meaning specified in the introductory paragraph
hereto.

“Canadian Base CDOR Rate” means, on any date which there is a Borrowing or
continuation of or conversion into Canadian CDOR Rate Loans pursuant hereto, the
per annum rate of interest which is the rate determined as being the arithmetic
average of the annual yield rates applicable to Canadian Dollar bankers’
acceptances having identical issue and comparable maturity dates as the Canadian
CDOR Rate Loans proposed to be made, continued or converted into displayed and
identified as bankers’ acceptances on the display referred to as the “CDOR Page”
(or any display substituted therefor) of Reuters Limited (or any successor
thereto or Affiliate thereof) as at approximately 10:00 a.m. (Toronto time) on
such day, or if such day is not a Business Day, then on the immediately
preceding Business Day (as adjusted by the Administrative Agent in good faith
after 10:00 a.m. (Toronto time) to reflect any error in a posted rate or in the
posted average annual rate); provided, however, if such a rate does not

 

-5-



--------------------------------------------------------------------------------

appear on such CDOR Page, then the Canadian CDOR Rate, on any day, shall be the
Discount Rate quoted by the Administrative Agent (determined as of 10:00 a.m.
(Toronto time) on such day) which would be applicable in respect of an issue of
bankers’ acceptances in a comparable amount having identical issue and with
comparable maturity dates to the Canadian CDOR Rate Loans to be made, continued
or converted into on such day, or if such day is not a Business Day, then on the
immediately preceding Business Day.

“Canadian CDOR Rate” means:

(a) with respect to a Canadian CDOR Rate Loan having the same maturity date
issued by a Lender that is a bank under Schedule I of the Bank Act (Canada), the
Canadian Base CDOR Rate; and

(b) with respect to a Canadian CDOR Rate Loan having the same maturity date
issued by a Lender that is not a bank under Schedule I of the Bank Act (Canada),
the Canadian Base CDOR Rate plus 0.10% per annum.

“Canadian CDOR Rate Loan” means a Loan denominated in Canadian Dollars that
bears interest based on the Canadian CDOR Rate.

“Canadian Debentures” means, collectively, the fixed and floating charge
debentures in substantially the form of the attached Exhibit J-1 or such other
form as may be requested by the Administrative Agent (acting reasonably),
executed by each Canadian Loan Party.

“Canadian Debenture Pledge Agreement” means, collectively, the debenture pledge
agreements in substantially the form of the attached Exhibit J-2 or such other
form as may be requested by the Administrative Agent (acting reasonably),
executed by each Canadian Loan Party.

“Canadian Dollar” and “CAD” mean lawful money of Canada.

“Canadian Loan Party” means the Canadian Borrower, each Loan Party incorporated
or subsisting under the laws of Canada or any province thereof and each other
Loan Party which has Collateral that is real property or fixtures located in
Canada.

“Canadian Prime Rate” means, for any day, the greater of:

(a) the rate of interest per annum established from time to time by the
Administrative Agent as the reference rate of interest for the determination of
interest rates that the Administrative Agent will charge on commercial loans in
Canada for Canadian Dollar demand loans in Canada; and

(b) the rate of interest per annum equal to the average annual yield rate for
one month Canadian Dollar bankers’ acceptances (expressed for such purpose as a
yearly rate per annum in accordance with Section 2.10) which rate is shown on
the display referred to as the “CDOR Page” (or any display substituted therefor)
of Reuters Limited (or any successor thereto or Affiliate thereof) at 10:00 a.m.
(Toronto time) on such day or, if such day is not a Business Day, on the
immediately preceding Business Day, plus 1.00% per annum,

 

-6-



--------------------------------------------------------------------------------

provided that if both such rates are equal or if such one month bankers’
acceptance rate is unavailable for any reason on any date of determination, then
the “Canadian Prime Rate” shall be the rate specified in (a) above.

“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars that
bears interest based on the Canadian Prime Rate.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or Swing
Line Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent, the applicable L/C
Issuer or Swing Line Lender shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the applicable L/C Issuer
or the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America, Canada, or in each case, any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America or Canada is pledged in support thereof;

(b) (i) Dollar or Canadian Dollar-denominated time deposits with, or Dollar or
Canadian Dollar insured certificates of deposit or Dollar or Canadian
Dollar-denominated bankers’ acceptances of, any commercial bank that (i) (A) is
a Lender, or (B) is organized under the laws of the United States of America,
any state thereof or the District of Columbia or is the principal banking
subsidiary of a bank holding company organized under the laws of (x) the United
States of America, any state thereof or the District of Columbia, and is a
member of the Federal Reserve System or (y) Canada; (ii) issues (or the parent
of which issues) commercial paper rated as described in clause (c) of this
definition; and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
or province of the United States of America or Canada and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P, or at least “R-1” (or the then equivalent grade)
by Dominion Bond Rating Service Limited in each case with maturities of not more
than 180 days from the date of acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of the US
Borrower or any Subsidiary, in money market investment programs registered under
the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b) and (c) of this definition.

 

-7-



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “ Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

“Change of Control” means any of the following events or conditions: (a) the
General Partner shall cease to be the sole general partner of the US Borrower;
(b) the Sponsors shall cease, directly or indirectly, to own and control legally
and beneficially more than 50% of the Equity Interests in the General Partner;
(c) the Sponsors shall cease, directly or indirectly, to have the power to vote
or direct the voting of Equity Interests in the General Partner having a
majority of the ordinary voting power for the election of the board of directors
(or similar governing body) of the General Partner; (d) the Sponsors shall cease
to be able, directly or indirectly, to appoint a majority of the members of the
board of directors (or similar governing body) of the General Partner; (e) the
US Borrower shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests of the Canadian Borrower; (f) any
Person or group (within the meaning of Rule 13d-5 of the Exchange Act as in
effect on the Closing Date), other than any combination of the Sponsors and
their Affiliates, but excluding any portfolio company of a Sponsor that is
otherwise unrelated to the Borrowers, (or a single Sponsor

 

-8-



--------------------------------------------------------------------------------

and its Affiliates, but excluding any portfolio company that is otherwise
unrelated to the Borrowers) shall own or control legally or beneficially,
directly or indirectly, in the aggregate, Equity Interests representing 35% or
more of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the General Partner, provided that any
determination of whether a Person is an Affiliate of a Sponsor under this clause
(f) shall be made without giving effect to the relevant change of control
transaction being considered under this definition; or (g) a “change in control”
(or equivalent definition), as defined in any document governing Indebtedness
incurred pursuant to Section 7.02(h) in an amount in excess of the Threshold
Amount shall have occurred.

“Citibank” means Citibank, N.A.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Closing Date Distribution” means $100,000,000.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, each Mortgaged Property and all of the
“Collateral” referred to in the Collateral Documents and all of the other
property that is or is intended under the terms of the Collateral Documents to
be subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the Canadian
Debentures, the Canadian Debenture Pledge Agreements, the Luxembourg Security
Documents, intellectual property security agreements (if any), the Mortgages,
each of the mortgages, collateral assignments, Security Agreement Supplements,
IP Security Agreement Supplements (if any), security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.11, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operational.

“Commitment” means the Term Commitment or the Revolving Credit Commitment, as
the context may require.

“Commitment Fee Revolving Credit Aggregate Commitments” means, at any time, the
Revolving Credit Aggregate Commitments minus the Outstanding Amount of the Term
Loans at such time.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Common Units” means the common units representing limited partner interests in
the US Borrower.

 

-9-



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Assets” means, at the date of any determination thereof, the total
assets of the US Borrower and its Restricted Subsidiaries as set forth, or on a
pro forma basis, after giving effect to the acquisition and disposition of
assets since the last day of the most recently completed fiscal quarter, would
be set forth, on a consolidated balance sheet of the US Borrower and its
Restricted Subsidiaries for their most recently completed fiscal quarter,
prepared in accordance with GAAP.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the US Borrower and the Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for state, local,
foreign income or withholding Taxes payable, (iii) depreciation and amortization
expense, (iv) any charges or expenses (other than depreciation or amortization
expense) directly incurred in connection with any proposed or consummated
issuance of Equity Interests, issuance of Indebtedness, Acquisition or
Disposition permitted by this Agreement, in an aggregate amount not to exceed
15% of Consolidated EBITDA (as shown on the consolidated financial statements of
the US Borrower and the Restricted Subsidiaries most recently delivered to the
Administrative Agent in accordance with Section 6.01 but without giving effect
to this clause (iv) in such calculation) for any Measurement Period,
(v) goodwill or other impairment and other non-cash charges, (vi) non-cash
losses resulting from Swap Contracts and foreign currency translations,
(vii) one-time transaction expenses related to the execution and delivery of
this Agreement and the Transactions and (viii) other expenses reducing such
Consolidated Net Income which do not represent a cash item in such period (in
each case of or by the US Borrower and the Restricted Subsidiaries for such
Measurement Period) and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) state, local and foreign income
Tax credits, (ii) all non-cash items increasing Consolidated Net Income (in each
case of or by the US Borrower and the Restricted Subsidiaries for such
Measurement Period), (iii) non-cash gains resulting from Swap Contracts and
foreign currency translations.

For purposes of calculating the Consolidated Leverage Ratio, Consolidated Senior
Secured Leverage Ratio and the Consolidated Interest Coverage Ratio for purposes
of Section 7.11:

(a) (i) Consolidated EBITDA for the Measurement Period ending December 31, 2014
shall equal Consolidated EBITDA for the fiscal quarter ending on such date
multiplied by four; (ii) Consolidated EBITDA for the Measurement Period ending
March 31, 2015 shall equal Consolidated EBITDA for the two fiscal quarter period
ending on such date multiplied by two; and (iii) Consolidated EBITDA for the
Measurement Period ending June 30, 2015 shall equal Consolidated EBITDA for the
three fiscal quarter period ending on such date multiplied by 4/3;

 

-10-



--------------------------------------------------------------------------------

(b) Consolidated EBITDA shall be calculated for each Measurement Period, on a
pro forma basis, after giving effect to, without duplication, any Material
Acquisition, Material Disposition or designation of an Unrestricted Subsidiary
as a Restricted Subsidiary or of a Restricted Subsidiary as an Unrestricted
Subsidiary occurring during each period commencing on the first day of such
period to and including the date of such transaction (the “Reference Period”),
as if such Material Acquisition, Material Disposition or designation and any
related incurrence or repayment of Indebtedness occurred on the first day of the
Reference Period. In making the calculation contemplated by the preceding
sentence, Consolidated EBITDA generated or to be generated by such acquired or
divested Person shall be determined in good faith by the US Borrower based on
reasonable assumptions; provided, however, that such pro forma calculations
shall be reasonably acceptable to the Administrative Agent if supporting such
pro forma adjustments and supported by such information as is reasonably
requested by the Administrative Agent; and

(c) for any Measurement Period, Consolidated EBITDA shall be increased by the
amount of any applicable Material Project EBITDA Adjustments applicable to such
Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, all
Indebtedness of the US Borrower and the Restricted Subsidiaries on a
consolidated basis as of such date, excluding (i) Indebtedness described in
clause (c) of the definition thereof, (ii) Indebtedness under undrawn letters of
credit, and (iii) Guarantees of Indebtedness described in clause (i) or
(ii) above; provided that for the avoidance of doubt, the outstanding
Indebtedness attributable to any non-wholly owned Restricted Subsidiary shall be
included in Consolidated Funded Indebtedness in proportion to the percentage of
Equity Interests in such non-wholly owned Restricted Subsidiary owned by the US
Borrower and the wholly-owned Restricted Subsidiaries.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all cash interest, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) all interest
paid or payable with respect to discontinued operations and (c) the portion of
rent expense under Capitalized Leases that is treated as interest in accordance
with GAAP, in each case, of or by the US Borrower and the Restricted
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the US Borrower and the Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period; provided that
Consolidated Net Income shall exclude (a) extraordinary, unusual and
nonrecurring gains and extraordinary, unusual and nonrecurring

 

-11-



--------------------------------------------------------------------------------

losses for such Measurement Period, (b) the net income of any Restricted
Subsidiary during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Restricted
Subsidiary during such Measurement Period, except that the net income of any
such Person for such Measurement Period shall be included in Consolidated Net
Income up to the aggregate amount of cash actually distributed by such Person
during such Measurement Period to the US Borrower or a Restricted Subsidiary as
a dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Restricted Subsidiary is not precluded from
further distributing such amount to the US Borrower as described in clause
(b) of this proviso) and the US Borrower’s equity in any net loss of any such
Restricted Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income, and (c) any income (or loss) for such
Measurement Period of any Person if such Person is not a Restricted Subsidiary,
except that the US Borrower’s equity in the net income of any such Person for
such Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to the US Borrower or a Restricted Subsidiary as a dividend
or other distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Restricted Subsidiary is not precluded from further
distributing such amount to the US Borrower as described in clause (b) of this
proviso); provided further that the net income (or loss) attributable to any
non-wholly owned Restricted Subsidiary shall be included in Consolidated Net
Income in proportion to the percentage of Equity Interests in such non-wholly
owned Restricted Subsidiary owned by the US Borrower and the wholly-owned
Restricted Subsidiaries.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a)(i) Consolidated Funded Indebtedness as of such date minus
(ii) Unrestricted Cash as of such date, to (b) Consolidated EBITDA.

“Consolidated Net Tangible Assets” means, at the date of any determination,
Consolidated Tangible Assets after deducting therefrom all current liabilities,
excluding (i) any current liabilities that by their terms are extendable or
renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed; and
(ii) current maturities of long-term debt, all as set forth, or on a pro forma
basis would be set forth, on a consolidated balance sheet of the US Borrower and
its Restricted Subsidiaries for their most recently completed fiscal quarter,
prepared in accordance with GAAP.

“Consolidated Senior Secured Indebtedness” means all Consolidated Funded
Indebtedness that is secured by a Lien on any property or assets of US Borrower
or any Restricted Subsidiary.

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness as of
such date to (b) Consolidated EBITDA.

“Consolidated Tangible Assets” means, at the date of any determination thereof,
Consolidated Assets after deducting therefrom the value, net of any applicable
reserves and accumulated amortization, of all goodwill, trade names, trademarks,
patents and other like

 

-12-



--------------------------------------------------------------------------------

intangible assets, all as set forth, or on a pro forma basis would be set forth,
on a consolidated balance sheet of the US Borrower and its Restricted
Subsidiaries for their most recently completed fiscal quarter, prepared in
accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument, or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contributed Assets” means the assets contributed or otherwise transferred by
the applicable Contributing Affiliate to any Loan Party, whether prior to or on
the Closing Date, including without limitation the assets contributed by certain
Contributing Affiliates to the Loan Parties on or prior to the Closing Date as
described in the Registration Statement.

“Contributing Affiliates” means US Development Group, Parent Guarantor and the
General Partner and any other Affiliate of US Development Group, Parent
Guarantor and the General Partner that contributes or otherwise transfers assets
to any Loan Party, whether prior to or on the Closing Date.

“Contribution Agreement” means the Contribution, Conveyance and Assumption
Agreement, dated as of October 15, 2014, by and among US Development Group,
Parent Guarantor, the General Partner, the US Borrower and USD Logistics
Operations LP, a Delaware limited partnership.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Investment Affiliates” means, with respect to any Person, any other
Person (including, without limitation, any fund or investment vehicle) that
(i) directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified or, with
respect to US Development Group, is otherwise a holding company owner of such
Person and (ii) is organized primarily for the purpose of making investments in
one or more companies; provided that any determination of whether a Person is a
Controlled Investment Affiliate shall be made without giving effect to the
relevant change of control transaction being considered at such time. The term
“control” (including the terms “controlled by” or “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of an Equity Interest, by contract or otherwise.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Crude Oil” means the unrefined mixture of liquid hydrocarbons, of any grade or
specific gravity, commonly known as petroleum or oil.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the

 

-13-



--------------------------------------------------------------------------------

Winding-up and Restructuring Act (Canada) and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
or analogous debtor relief Laws of the United States, Canada, Luxembourg or
other applicable jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, Canadian CDOR
Rate Loan or Canadian Prime Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Loan plus 2% per annum, and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and each Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified either Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and each Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding, case or other action under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state, provincial or
federal regulatory authority acting in such a capacity; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or

 

-14-



--------------------------------------------------------------------------------

agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to each Borrower, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Development Rights Agreement” means the Development Rights and Cooperation
Agreement in the form attached as Schedule C to the Offer to Purchase, dated or
to be dated as of the “Closing Date” (as defined in the Offer to Purchase),
between the Canadian Borrower and USD Terminals Canada II ULC, a British
Columbia unlimited liability company.

“Development Transactions” means the transactions and matters described in the
Development Rights Agreement and the Offer to Purchase, each as in effect on the
date hereof, as amended or modified (including by the waiver of any provision
thereof) in a manner not materially adverse to the Lenders or as otherwise
amended in a manner as approved by the Administrative Agent.

“Discount Rate” means, with respect to the issuance of a bankers’ acceptance,
the rate of interest per annum, calculated on the basis of a year of 365 days,
(rounded upwards, if necessary, to the nearest whole multiple of 1/100th of one
percent) which is equal to the discount exacted by a purchaser taking initial
delivery of such bankers’ acceptance, calculated as a rate per annum and as if
the issuer thereof received the discount proceeds in respect of such bankers’
acceptance on its date of issuance and had repaid the respective face amount of
such bankers’ acceptance on the maturity date thereof.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, and any casualty or condemnation event.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part (other
than in Equity Interests that are otherwise not Disqualified Capital Stock), on
or prior to the ninety-first (91st) day after the Revolving Credit Maturity
Date, (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or (ii) any Equity Interests referred to
in (a) above (other than in Equity Interests that are otherwise not Disqualified
Capital Stock), in each case at any time on or prior to the ninety-first
(91st) day after the Revolving Credit Maturity Date, or (c) contains any
repurchase obligation for cash

 

-15-



--------------------------------------------------------------------------------

purchase which may come into effect prior to payment in full of all obligations;
provided, however, that any Equity Interests that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Equity Interests is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the ninety-first (91) day after the
Revolving Credit Maturity Date shall not constitute Disqualified Capital Stock
if such Equity Interests provide that the issuer thereof will not redeem any
such Equity Interests pursuant to such provisions prior to the repayment in full
of the Obligations (other than unasserted contingent obligations).

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with Canadian Dollars.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States, excluding any such Subsidiary
acquired or formed after the Closing Date (i) all or substantially all of the
assets of which are Equity Interests in a CFC (as defined in Section 1.3 of the
Security Agreement), or (ii) that is owned by a Subsidiary (or Subsidiaries) not
organized under the laws of any jurisdiction within the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Energy Capital Partners” means Energy Capital Partners GP III, LP, a Delaware
limited partnership.

“Environmental Laws” means any and all federal, provincial, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, agreements or governmental restrictions relating to pollution
or the protection of the environment or human health (to the extent related to
exposure to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threatened
Release of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of either Borrower, any other Loan Party, any of the
Restricted Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) Release or threatened Release of
any Hazardous Materials, or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

-16-



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with either Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Sections 412 and 430 of the Code and Sections 302 and 303
of ERISA).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of either Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by either Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan or Multiemployer Plan, as applicable, is considered an at-risk plan
or a plan in endangered or critical status within the meaning of Sections 430,
431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon either
Borrower or any ERISA Affiliate; or (i) a failure by either Borrower or any
ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or the failure by
either Borrower or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.

“EU Savings Directive Tax” means any Tax deduction required under the EU Council
Directive 2003/48 EC on taxation of savings income in the form of interest
payments (or any amendments thereof).

 

-17-



--------------------------------------------------------------------------------

“Eurocurrency Rate” means:

(a) With respect to any Credit Extension, denominated in Dollars, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period; and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day; provided that to the extent a comparable or successor
rate is approved by the Administrative Agent in connection with any rate set
forth in this definition, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

“Eurocurrency Rate Loan” means a Loan denominated in Dollars that bears interest
at a rate based on the Adjusted Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Account” means the account identified in the Schedules to the Security
Agreement as the “Excluded Account”.

“Excluded Subsidiary” means (a) each Foreign Subsidiary formed or acquired by
the US Borrower and its Restricted Subsidiaries after the Closing Date, (b) each
Person excluded from the definition of Domestic Subsidiary by clause (i) or
(ii) thereof, in each case of clauses (a) and (b), with respect to which, the US
Borrower determines in good faith and in consultation with the Administrative
Agent that providing a guarantee of the Facilities would result in adverse U.S.
federal income Tax consequences; provided that as of any date, the Excluded
Subsidiaries shall not have (x) assets having an aggregate book value, as of the
end of the fiscal year most recently ended exceeding 10% of the aggregate book
value of the US Borrower and the Restricted Subsidiaries on a consolidated basis
or (y) Consolidated EBITDA exceeding 10% of the Consolidated EBITDA of the US
Borrower and the Restricted Subsidiaries on a consolidated basis.

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation, if, and to the extent that, all or a portion of the Guarantee by
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation, or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to

 

-18-



--------------------------------------------------------------------------------

constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 11.14 and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guarantee of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by a
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(f), (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA, and (e) any Taxes in respect of the EU Savings Directive Tax
and the RELIBI Law.

“Existing BOKF Hedge Agreements” means the Swap Contracts set forth on Schedule
1.01 as such Swap Contracts may be extended, or otherwise amended, modified or
replaced in a manner not materially adverse to the Lenders; provided, that BOKF,
NA gives notice to the Administrative Agent acknowledging the appointment of the
Administrative Agent pursuant to the terms of Article X hereof for itself and
its Affiliates.

“Facility” means the facility comprised of the Term Aggregate Commitments or the
facility comprised of the Revolving Credit Aggregate Commitments, as the context
may require.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

-19-



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank on
such day on such transactions as determined by the Administrative Agent.

“Fee Letters” means each of (i) the letter agreement, dated August 21, 2014,
among the Borrowers, the Administrative Agent and Citigroup Global Markets Inc.
as amended by the Fee Letter Amendment dated as of the Closing Date, and
(ii) the letter agreement, dated August 21, 2014, among the Borrowers and U.S.
Bank.

“Finance Co” shall mean any direct, wholly-owned Subsidiary of the US Borrower
incorporated to become or otherwise serving as a co-issuer or co-borrower of
Indebtedness permitted by this Agreement, which Subsidiary meets the following
conditions at all times: (a) the provisions of Section 6.11 have been complied
with in respect of such Subsidiary, and such Subsidiary is a Restricted
Subsidiary and a Loan Party, (b) such Subsidiary shall be a Domestic Subsidiary
that is a corporation, and (d) such Subsidiary has not (i) incurred, directly or
indirectly any Indebtedness or any other obligation or liability whatsoever
other than the Indebtedness that it was formed to co-issue or co-borrow
(including, for the avoidance of doubt, any additional series, tranche or
issuance of such type of Indebtedness) and for which it serves as co-issuer or
co-borrower, (ii) engaged in any business, activity or transaction, or owned any
property, assets or Equity Interests other than (A) performing its obligations
and activities incidental to the coissuance or co-borrowing of the Indebtedness
that it was formed to co-issue or co-borrower and (B) other activities
incidental to the maintenance of its existence, including legal, tax and
accounting administration, (iii) consolidated with or merged with or into any
Person, or (iv) failed to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

“Financial Officer” means the chief executive officer, chief financial officer,
treasurer, chief accounting officer or controller (or equivalent officer with
similar responsibilities) of a Loan Party or of the general partner acting on
behalf of a Loan Party.

“Foreign Lender” means, with respect to either Borrower, (a) if such Borrower is
a U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is
not a U.S. Person, a Lender that is resident or organized under the Laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

-20-



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” means USD Partners GP LLC, a Delaware limited liability
company, or any substitute or replacement entity thereto that serves as a
general partner of the US Borrower and is a direct or indirect Subsidiary of US
Development Group.

“Governmental Authority” means the government of the United States, the
government of Canada, or any other nation, or of any political subdivision
thereof, whether state, provincial, local or tribal, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person

 

-21-



--------------------------------------------------------------------------------

(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guarantors” means the Borrowers and the Restricted Subsidiaries listed on
Schedule 6.11 and each other Restricted Subsidiary that shall be required to
execute and deliver a guaranty or guaranty supplement pursuant to Section 6.11;
provided, that notwithstanding anything to the contrary in this Agreement,
Excluded Subsidiaries shall not be required to be Guarantors hereunder.

“Guaranty” means the guaranty agreement made by the Guarantors in favor of the
Secured Parties in the form attached hereto as Exhibit F, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.11.

“Hardisty Terminal” means the terminaling facilities owned and operated by the
Canadian Borrower located in Hardisty, Alberta, Canada.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Hedge Bank” means (a) any Person that, at the time it enters into a Swap
Contract permitted under Article VII, is a Lender or an Affiliate of a Lender,
in its capacity as a party to such Swap Contract, and (b) BOKF, NA and its
Affiliates, but only with respect to the Existing BOKF Hedge Agreements.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and not past due for more than 90 days, and (ii) earn-outs);

 

-22-



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock in such
Person or any other Person or any warrant, right or option to acquire such
Disqualified Capital Stock, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The outstanding Indebtedness attributable to
any non-wholly owned Restricted Subsidiary shall be included in proportion to
the percentage of Equity Interests in such non-wholly owned Restricted
Subsidiary owned by the US Borrower and the wholly-owned Restricted
Subsidiaries. The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04 (b).

“Information” has the meaning specified in Section 11.07.

“Initial Compliance Certificate” means the Compliance Certificate delivered
pursuant to Section 6.02 for the fiscal quarter ended December 31, 2014.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan or Canadian
CDOR Rate Loan, the last day of each Interest Period applicable to such Loan and
the applicable Maturity Date for such Loan; provided, however, that if any
Interest Period for a Eurocurrency Rate Loan or Canadian CDOR Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, Canadian Prime Rate Loan or Swing Line Loan, the
last Business Day of each March, June, September and December and the applicable
Maturity Date for such Loan.

“Interest Period” means as to each Eurocurrency Rate Loan or Canadian CDOR Rate
Loan, the period commencing on the date such Eurocurrency Rate Loan or Canadian
CDOR

 

-23-



--------------------------------------------------------------------------------

Rate Loan, as the case may be, is disbursed or converted to or continued as a
Eurocurrency Rate Loan or Canadian CDOR Rate Loan, as the case may be, and
ending on the date one, two, three or six months thereafter (in each case,
subject to availability), as selected by the applicable Borrower in its Loan
Notice, or a period of twelve months if requested by such Borrower and consented
to by all the Appropriate Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date for such
Loan.

“Investment” means, as to any Person, any direct or indirect Acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person,
or (c) an Acquisition. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, less any returns in the form
of cash distributions from such Investment.

“IP Security Agreement Supplements” means any Patent Security Agreement
Supplement, Trademark Security Agreement Supplement and Copyright Security
Agreement Supplement (as such terms are defined in the Security Agreement)
executed by any Loan Party.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the applicable Borrower (or any Restricted Subsidiary)
or in favor of such L/C Issuer and relating to such Letter of Credit.

“Joint Lead Arrangers” means Citigroup Global Markets Inc. and U.S. Bank, each
in its capacity as Joint Lead Arranger.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any

 

-24-



--------------------------------------------------------------------------------

Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of Law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Revolving Credit Percentage. All L/C Advances
shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of Citibank and U.S. Bank in its capacity as issuer of
Letters of Credit hereunder and any other Revolving Credit Lenders selected by
the Borrowers that agree to become an L/C Issuer hereunder, or any successor
issuer or issuers of Letters of Credit hereunder.

“L/C Issuer Sublimit” means, with respect to each L/C Issuer, the limit set
opposite such Issuing Bank under the heading “Sublimit” in the table below (or
with respect to a Person who becomes an L/C Issuer after the date hereof, the
amount agreed in writing between such L/C Issuer and the Borrowers and notified
to the Administrative Agent), subject to the modifications to such limits
arising under Section 11.01:

 

L/C Issuer

   Sublimit  

Citibank

   $ 10,000,000   

U.S. Bank

   $ 10,000,000   

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

 

-25-



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify each Borrower and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Credit Maturity Date (or, if such day is not a Business
Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $20,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Aggregate Commitments.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan or a Revolving Credit Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) each Issuer Document, (f) Fee
Letters and (g) any certificates delivered in connection with the foregoing and
any other document from time to time executed in connection with the foregoing
and designated as a “Loan Document”.

“Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving Credit
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans or Canadian CDOR Rate Loans, pursuant to
Section 2.02(a), shall be substantially in the form of Exhibit A or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

-26-



--------------------------------------------------------------------------------

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Luxembourg” means the Grand Duchy of Luxembourg.

“Luxembourg Account Pledge Agreement 1” means the Luxembourg Law governed
account pledge agreement dated of the date of this Agreement, entered into by
Luxembourg Guarantor 1 as pledgor and the Administrative Agent, over the
accounts of the Luxembourg Guarantor 1 held in Luxembourg and in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Luxembourg Account Pledge Agreement 2” means the Luxembourg Law governed
account pledge agreement dated of the date of this Agreement, entered into by
Luxembourg Guarantor 2 as pledgor and the Administrative Agent, over the
accounts of the Luxembourg Guarantor 2 held in Luxembourg and in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Luxembourg Account Pledge Agreements” means the Luxembourg Account Pledge
Agreement 1 and the Luxembourg Account Pledge Agreement 2 and any other
Luxembourg Law governed account pledge agreement over the accounts of a Loan
Party held in Luxembourg, granted by such Loan Party as pledgor, in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Luxembourg Companies Register” means the Luxembourg Register of Commerce and
Companies (R.C.S Luxembourg).

“Luxembourg Guarantor 1” means USD Terminals International S.à r.l., a private
limited liability company (société à responsabilité limitée) organized and
established under the laws of Luxembourg, with its registered office at 6, rue
Guillaume Schneider, L-2522 Luxembourg, Grand Duchy of Luxembourg, with a share
capital of CAD 1,000,000.- and registered with the Luxembourg Companies Register
under number B181.650.

“Luxembourg Guarantor 2” means USD Rail International S.à r.l., a private
limited liability company (société à responsabilité limitée) organized and
established under the laws of Luxembourg, with its registered office at 6, rue
Guillaume Schneider, L-2522 Luxembourg, Grand Duchy of Luxembourg, with a share
capital of CAD 40,000.- and registered with the Luxembourg Companies Register
under number B181.698.

“Luxembourg Loan Parties” means any Loan Party incorporated or having its
registered office or place of central administration located in Luxembourg.

“Luxembourg Receivables Pledge Agreement 1” means the Luxembourg Law governed
receivables pledge agreement entered into by Luxembourg Guarantor 1 as pledgor
and the Administrative Agent on the date of this Agreement, in favor of the
Administrative Agent for the benefit of the Secured Parties, over the
receivables held by Luxembourg Guarantor 1.

“Luxembourg Receivables Pledge Agreement 2” means the Luxembourg Law governed
receivables pledge agreement entered into by Luxembourg Guarantor 2 as pledgor
and the Administrative Agent on the date of this Agreement, in favor of the
Administrative Agent for the benefit of the Secured Parties, over the
receivables held by Luxembourg Guarantor 2.

 

-27-



--------------------------------------------------------------------------------

“Luxembourg Receivables Pledge Agreements” means the Luxembourg Receivables
Pledge Agreement 1 and the Luxembourg Receivables Pledge Agreement 2.

“Luxembourg Security Documents” means the Luxembourg Share Pledge Agreements,
the Luxembourg Account Pledge Agreements and the Luxembourg Receivables Pledge
Agreements.

“Luxembourg Share Pledge Agreement 1” means the Luxembourg Law governed share
pledge agreement dated of the date of this Agreement, entered into by USD
Logistics Operations LP as pledgor, the Administrative Agent and in the presence
of Luxembourg Guarantor 1, over the shares of the Luxembourg Guarantor 1 and in
favor of the Administrative Agent for the benefit of the Secured Parties.

“Luxembourg Share Pledge Agreement 2” means the Luxembourg Law governed share
pledge agreement dated of the date of this Agreement, entered into by USD Rail
LP as pledgor, the Administrative Agent and in the presence of Luxembourg
Guarantor 2, over the shares of the Luxembourg Guarantor 2 and in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Luxembourg Share Pledge Agreements” means the Luxembourg Share Pledge Agreement
1 and the Luxembourg Share Pledge Agreement 2.

“Material Acquisition” means any Acquisition made by the Borrowers or the
Restricted Subsidiaries in which the Acquisition Consideration therefor exceeds
$10,000,000.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, financial condition or operations of
the US Borrower and its Restricted Subsidiaries, taken as a whole; (b) a
material impairment of the rights and remedies of the Administrative Agent or
any Lender under any Loan Document or of the ability of the Loan Parties, taken
as a whole, to perform their material obligations under any Loan Document; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Borrower or the Loan Parties, taken as a whole, of
the Loan Documents, taken as a whole.

“Material Contract” means (a) the Contractual Obligations listed on Schedule
5.26, (b) any other Contractual Obligation entered into on or after the date of
this Agreement to which any Loan Party is a party and which otherwise
constitutes a material agreement or material instrument relating to the
acquisition of, or establishment of, material assets (which assets would
constitute 10% or more of the Consolidated Assets of the Loan Parties after
giving effect to such acquisition or establishment) or material operations
(which operations would constitute 10% or more of the anticipated revenues of
the Loan Parties after giving effect to such acquisition or establishment) by
any Loan Party, and (c) any other Contractual Obligation which, if terminated or
cancelled, could reasonably be expected to have a Material Adverse Effect.

“Material Disposition” means any Disposition made by the Borrowers or the
Restricted Subsidiaries in which the consideration therefor exceeds $10,000,000.

 

-28-



--------------------------------------------------------------------------------

“Material Project” means the construction or expansion of any capital project of
the US Borrower or any Restricted Subsidiary or any entity with respect to which
it holds an equity method investment, the aggregate capital cost of which
exceeds $5,000,000.

“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project:

(a) prior to the Commercial Operation Date of a Material Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Material Project) of an
amount to be approved by the Administrative Agent as the projected Consolidated
EBITDA attributable to such Material Project for the first 12-month period
following the scheduled Commercial Operation Date of such Material Project (such
amount to be determined based on (i) fee-based contracts related to such
Material Project, less expenses related thereto, and (ii) other factors
reasonably deemed appropriate by Administrative Agent), which may, at the US
Borrower’s option, be added to actual Consolidated EBITDA for the fiscal quarter
in which construction of such Material Project commences and for each fiscal
quarter thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA attributable to such Material Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and

(b) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project (determined
in the same manner as set forth in clause (a) above) for the balance of the four
full fiscal quarter period following such Commercial Operation Date, which may,
at the US Borrower’s option, be added to actual Consolidated EBITDA for such
fiscal quarters.

Notwithstanding the foregoing:

(a) No such additions shall be allowed with respect to any Material Project
unless:

(i) not later than 30 days (or such shorter time as the Administrative Agent may
agree in its sole discretion) prior to the delivery of a Compliance Certificate
pursuant to Section 6.02(b) to the extent Material Project EBITDA Adjustments
will be made to Consolidated EBITDA in determining compliance with the covenants
set forth in Section 7.11, the US Borrower shall have delivered to the
Administrative Agent a written request for Material Project EBITDA Adjustments
setting forth (A) the scheduled Commercial Operation Date for such Material
Project, (B) pro forma projections of Consolidated

 

-29-



--------------------------------------------------------------------------------

EBITDA attributable to such Material Project, (C) information, as applicable,
regarding (1) customer contracts relating to such Material Project (or
negotiated settlements in connection with such Material Project), (2) the
creditworthiness of the other parties to such contracts or settlements, as the
case may be, (3) projected revenues from such contracts or settlements, as the
case may be, (4) projected capital costs and expenses, and (5) the other
assumptions used to project revenues of the US Borrower and its Restricted
Subsidiaries, and (D) such other information previously requested by the
Administrative Agent which it reasonably deemed necessary to approve such
Material Project EBITDA Adjustments, and

(ii) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent; and

(b) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 15% of the total actual Consolidated EBITDA of for
such period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments).

“Material Real Property” means, as of any applicable date of determination,
(a) the Hardisty Terminal; (b) any other contiguous parcels of real property
owned or leased by the US Borrower or any Restricted Subsidiary, or in which the
US Borrower or any Restricted Subsidiary has an easement or other real property
interest in, that collectively have a fair market value of $15,000,000 or more,
or that is necessary for the operation of any Material Real Property; and (c) if
the aggregate fair market value of the real property Collateral at any time is
less than 80% of the aggregate fair market value of all of the real property
owned or leased by the US Borrower and the Restricted Subsidiaries, then such
other real property owned or leased by the US Borrower or any of the Restricted
Subsidiaries as would, after giving effect to a Mortgage thereon and such real
property’s becoming Collateral, cause the aggregate fair market value of the
real property Collateral to be at least 80% of the aggregate fair market value
of all of the real property owned or leased by the US Borrower and the
Restricted Subsidiaries. As used herein, “real property” includes, without
limitation, all rights of way, servitudes, easements and other real property
interests of the US Borrower or any Restricted Subsidiary.

“Maturity Date” means the Term Maturity Date or the Revolving Credit Maturity
Date, as the context requires.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the US Borrower or, if fewer than four
consecutive fiscal quarters of the US Borrower have been completed since the
Closing Date, the fiscal quarters of the US Borrower that have been completed
since the Closing Date.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure

 

-30-



--------------------------------------------------------------------------------

of each L/C Issuer with respect to Letters of Credit issued and outstanding at
such time, (b) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of
Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal to 103% of the
Outstanding Amount of all LC Obligations, and (c) otherwise, an amount
determined by the Administrative Agent and the applicable L/C Issuer in their
sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any deed of trust, trust deeds, deed to secure debt, mortgage,
assignment of leases and rents, leasehold mortgage, debenture or other similar
security agreement executed by a Loan Party in favor of the Administrative Agent
for the benefit of the Secured Parties granting a Lien on any Material Real
Property to secure all or any portion of the Obligations. Each Mortgage shall be
in a form and substance reasonably satisfactory to the Administrative Agent.

“Mortgaged Properties” means all of the real property referred to in the
Mortgages and all of the other property that is or is intended under the terms
of the Mortgages to be subject to Liens in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which either Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding six plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including either Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means, with respect to any Disposition by the US Borrower or
any Restricted Subsidiary, the excess, if any, of (a) the sum of cash and Cash
Equivalents received in connection with such Disposition (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (b) to the extent included in (a), the sum of (i) the principal
amount of any Indebtedness that is secured by the applicable asset and that is
required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents), (ii) the reasonable and customary
out-of-pocket expenses incurred by the US Borrower or such Restricted Subsidiary
in connection with such transaction, and (iii) amounts provided as a reserve, in
accordance with GAAP, against (x) any liabilities under any indemnification
obligations associated with a Disposition or (y) any other liabilities retained
by the Borrowers or the Restricted Subsidiaries associated with the properties
sold in such Disposition; provided, that, to the extent and at the time that any
such amounts are released from such reserve, such amounts shall constitute Net
Cash Proceeds and (iv) Taxes (or distributions in respect of Taxes) reasonably
estimated to be actually payable in connection therewith.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

-31-



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Debt” means Indebtedness: (a) as to which neither Borrower nor any
Restricted Subsidiary (i) provides credit support of any kind (including any
undertaking, agreement or instrument that would constitute Indebtedness) or
(ii) is directly or indirectly liable as a guarantor or otherwise, in each case,
other than a pledge of the Equity Interests of an Unrestricted Subsidiary that
is an obligor on such Indebtedness; and (b) as to which the lenders will not
have any recourse to the stock or assets of either Borrower or any Restricted
Subsidiary except as contemplated Section 7.01(m). For purposes of determining
compliance with Section 7.02 hereof, in the event that any Non-Recourse Debt of
any Unrestricted Subsidiary ceases to be Non-Recourse Debt of such Unrestricted
Subsidiary, such event will be deemed to constitute an incurrence of
Indebtedness by a Restricted Subsidiary.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding, case or other action under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, case or other action
regardless of whether such interest and fees are allowed claims in such
proceeding, case or other action; provided that the Obligations shall exclude
any Excluded Swap Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offer to Purchase” means the Offer to Purchase and Agreement of Purchase and
Sale, dated as of October 15, 2014, by USD Terminals Canada II ULC in favor of
the Canadian Borrower.

“Omnibus Agreement” means the Omnibus Agreement, dated as of October 15, 2014,
among US Development Group, Parent Guarantor, the US Borrower, the General
Partner and USD Logistics Operations LP, a Delaware limited partnership.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation or articles of association and the
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

-32-



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrowers of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in
Canadian Dollars, the rate of interest per annum at which overnight deposits in
Canadian Dollars, in an amount approximately equal to the amount with respect to
which such rate is being determined, would be offered for such day by a branch
or Affiliate of Citibank in the applicable offshore interbank market for such
currency to major banks in such interbank market.

“Parent Credit Agreement” means that certain Amended and Restated Loan Agreement
dated as of September 23, 2011, by and between US Development Group, BOKF, NA
dba Bank of Oklahoma, successor by merger to Bank of Oklahoma, N.A., a national
banking association as administrative agent, and the several banks, financial
institutions and other entities from time to time parties thereto, as amended by
the First Amendment to Amended and Restated Loan Agreement dated as of March 30,
2012, the Second Amendment to Amended and Restated Loan Agreement dated as of
April 1, 2013, the Third Amendment to Amended and Restated Loan Agreement dated
September 20, 2013, the Fourth Amendment to Amended and Restated Loan Agreement
dated January 31, 2014, the Fifth Amendment to Amended and Restated Loan
Agreement dated June 27, 2014, and the Sixth Amendment to Amended and Restated
Loan Agreement dated October 14, 2014, as further amended, restated, or
otherwise modified from time to time.

 

-33-



--------------------------------------------------------------------------------

“Parent Credit Assumption and Repayment” means the (a) assumption by the US
Borrower of $30,000,000 principal amount of loans under the Parent Credit
Agreement and the repayment of such loans concurrently with the Closing Date,
the (b) repayment of approximately $67,845,000 principal amount of loans under
the Parent Credit Agreement by the Canadian Borrower concurrently with the
Closing Date, and (c) the release of the US Borrower and all of its Subsidiaries
from all obligations under the Parent Credit Agreement and any security provided
therefor concurrently with the Closing Date.

“Parent Guarantor” means USD Group LLC, a Delaware limited liability Company.

“Parent Guaranty” means a guaranty agreement in substantially the form of the
attached Exhibit G and executed by the Parent Guarantor.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(f).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan but not a Multiemployer Plan) that is maintained or is contributed
to by either Borrower or any ERISA Affiliate, or with respect to which either
Borrower or any ERISA Affiliate may have liability; and that is either covered
by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA (including a Pension Plan), maintained for employees of
the US Borrower or any ERISA Affiliate or any such Plan to which the US Borrower
or any ERISA Affiliate is required to contribute on behalf of any of its
employees.

“Personal Property Security Act” means the Personal Property Security Act
(Alberta) and all other applicable personal property security acts or
legislation now or hereafter enacted in any other applicable jurisdiction in
Canada or in any province thereof in which the Collateral may be located.

 

-34-



--------------------------------------------------------------------------------

“Platform” has the meaning specified in Section 6.02.

“Pledged Equity” has the meaning specified in Section 1.3 of the Security
Agreement.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Notes” means, at any time of measurement, unsecured Indebtedness of
the US Borrower (i) that satisfies the requirements of Section 7.02(h) and
(ii) in an aggregate principal amount then outstanding of at least $150,000,000.

“Qualified Notes Offering” means the issuance of any Qualified Notes.

“Recipient” means the Administrative Agent, any Lender, and L/C Issuer, as
applicable.

“Refined Products” means gasoline, diesel fuel, jet fuel, liquid petroleum
gases, ethanol and ethanol products, asphalt and asphalt products, and other
refined petroleum products.

“Register” has the meaning specified in Section 11.06 (c).

“Registration Statement” means that certain Form S-1 Registration Statement
dated August 29, 2014, filed with the United States Securities and Exchange
Commission with respect to the Common Units, as amended from time to time prior
to the Closing Date.

“Registration Tax Exception” means any fixed or ad valorem registration tax
deduction required in case the Credit Agreement is exhibited or presented,
either directly or by way of reference, before any official authority (autorité
constituée) in Luxembourg and to the extent its registration is ordered by such
official authority.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
environment, or into, from or through any building, structure or facility.

“RELIBI Law” means any Tax deduction required under the Luxembourg Law of
23 December 2005, as amended, introducing in Luxembourg a 10% withholding tax
applicable to certain interest payments to Luxembourg resident individual or
certain types of unincorporated entities (or any amendments thereof).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

-35-



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Commitments; provided that
the amount of any participation in any Swing Line Loan and Unreimbursed Amounts
that any Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Term Lenders” means, as of any date of determination, (i) on or prior
to the Closing Date, such Term Lenders holding more than 50% of the Term
Commitment on such date, and (ii) thereafter, Term Lenders holding more than 50%
of the Term Loans on such date; provided that the portion of the Term Aggregate
Commitments or Term Loans, as applicable, held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, chief accounting officer, chief operating officer,
chief strategy officer, senior vice president, vice president, general counsel,
assistant treasurer, controller, Class A Manager or Class B Manager (or a
similar officer to any of the foregoing) of a Loan Party or the general partner
acting on behalf of a Loan Party, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01(a)(vii), (ix), and (xiv), the
secretary, any assistant secretary or any authorized signatory of a Loan Party
or of the general partner acting on behalf of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party or of the general partner acting on behalf of such
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party or of the general partner acting on behalf
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Person’s stockholders, partners or members (or the
equivalent of any thereof).

 

-36-



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the US Borrower that has not
been designated as an Unrestricted Subsidiary in accordance with the definition
thereof; provided that the US Borrower shall not at any time be entitled to
designate the Canadian Borrower as an Unrestricted Subsidiary, and such
Subsidiary shall at all times be a Restricted Subsidiary.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Canadian CDOR Rate Loan or Canadian Prime Rate
Loan, (ii) each date of a continuation of a Canadian CDOR Rate Loan pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Revolving Lenders (in the case of Revolving Credit
Loans) or Required Term Lenders (in the case of Term Loans) shall require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in Canadian Dollars, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by an L/C Issuer
under any Letter of Credit denominated in Canadian Dollars, and (iv) such
additional dates as the Administrative Agent or the applicable L/C Issuer shall
determine or the Required Revolving Lenders shall require.

“Revolving Credit Aggregate Commitments” means, at any time, the aggregate
amount of the Revolving Credit Lenders’ Revolving Credit Commitments at such
time. On the Closing Date, the amount of the Revolving Credit Aggregate
Commitments is $200,000,000. At any time following the Closing Date, the amount
of the Revolving Credit Aggregate Commitments is $300,000,000.

“Revolving Credit Availability Amount” means, (a) on any date prior to the
delivery of the Initial Compliance Certificate, an amount equal to
(i) $150,000,000 minus (ii) the Outstanding Amount of all Term Loans at such
time, and (b) from and after the date on which the Initial Compliance
Certificate is delivered, an amount equal to (i) the Revolving Credit Aggregate
Commitments at such time minus (ii) the Outstanding Amount of the Term Loans at
such time.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans or Canadian CDOR Rate Loans, having the same Interest Period made by each
of the Revolving Credit Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Revolving Credit Lender becomes a party hereto, as applicable,
minus the outstanding amount of Term Loans owing to such Revolving Credit Lender
at such time, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

-37-



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swing Line Loans at such time.

“Revolving Credit Increase Effective Date” has the meaning specified in
Section 2.16(d).

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Maturity Date” means October 15, 2019; provided, however, that
if such date is not a Business Day, the Revolving Credit Maturity Date shall be
the next preceding Business Day.

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit C-2.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Canadian Dollars, same day or other funds as may be determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in Canadian Dollars.

“Sanction(s)” means any applicable sanction administered or enforced by the
United States Government (including without limitation, OFAC), the government of
Canada (including any sanctions imposed by the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada), the Special Economic Measures
Act (Canada) or the United Nations Act (Canada)), the United Nations (to the
extent any such sanctions program does not contradict applicable anti-boycott or
other legislation of the United States or Canada), the European Union or any
agency or subdivision thereof or any other applicable Governmental Authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank,
including, without limitation, the Existing BOKF Hedge Agreements.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Swing Line Lenders, the L/C Issuers, the Hedge Banks, the Cash Management
Banks, each co-agent or

 

-38-



--------------------------------------------------------------------------------

sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” means the Security Agreement in substantially the form of
the attached Exhibit H or such other form as may be requested by the
Administrative Agent (acting reasonably), executed by each Borrower and each
other Restricted Subsidiary party thereto.

“Security Agreement Supplement” has the meaning specified in Section 1.3 of the
Security Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPE Transaction” means any transaction existing on the Closing Date and future
transactions consistent with, and not materially less advantageous to the Loan
Parties or the Lenders than, those existing on the Closing Date pursuant to
purchase, assignment and assumption and other related agreements whereby USD
Rail LLC or USD Rail Canada ULC agrees to (i) sell and assign its rights, title
and interest in and to customer contract payments under certain fleet service
agreements, and (ii) assign its respective payment obligations under related
railcar leases, in each case, to affiliated purchasers.

“Specified Acquisition” means any Acquisition (other than any Acquisition of an
Unrestricted Subsidiary) made by the US Borrower or any of the Restricted
Subsidiaries in which the Acquisition Consideration therefor exceeds
$25,000,000.

“Specified Acquisition Period” means, upon the US Borrower’s election pursuant
to Section 6.02(k), (a) the fiscal quarter during which the US Borrower or any
of the Restricted Subsidiaries consummates a Specified Acquisition and (b) the
two fiscal quarters immediately following the fiscal quarter described in clause
(a); provided, however, that (i) no more than one Specified Acquisition Period
may be in effect at any one time, (ii) no Specified Acquisition Period may
become effective if the US Borrower fails to timely elect such Specified
Acquisition Period pursuant to the terms of Section 6.02(j) and (iii) no more
than one Specified Acquisition Period may be elected with respect to any
particular Specified Acquisition.

 

-39-



--------------------------------------------------------------------------------

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.14).

“Sponsors” means collectively or individually (a) US Development Group and its
Controlled Investment Affiliates and (b) Energy Capital Partners and its
Controlled Investment Affiliates.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the applicable
L/C Issuer may obtain such spot rate from another financial institution
designated by the Administrative Agent or such L/C Issuer if the Person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency; and provided further that the applicable L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in Canadian
Dollars.

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the FRB for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Eurodollar Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to the Administrative Agent, any Lender or any L/C Issuer under such
Regulation D or any comparable regulation. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b)

 

-40-



--------------------------------------------------------------------------------

any and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Citibank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Revolving Credit Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Revolving Credit Aggregate Commitments.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating

 

-41-



--------------------------------------------------------------------------------

obligations that do not appear on the balance sheet of such Person but which,
upon the application of any Debtor Relief Laws to such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Aggregate Commitments” means, at any time, (a) on or prior to the Closing
Date, the aggregate amount of the Term Commitments at such time, and
(b) thereafter, the aggregate principal amount of the Term Loans of all Term
Lenders outstanding at such time. On the Closing Date, the amount of the Term
Aggregate Commitments is $100,000,000.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Canadian CDOR Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Canadian Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Lender’s name on Schedule 2.01 under the caption “Term
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement.

“Term Maturity Date” means July 14, 2019; provided, however, that if such date
is not a Business Day, the Term Maturity Date shall be the next preceding
Business Day.

“Terminal Deeds” has the meaning specified in Section 5.08(b).

“Term Lender” means, at any time, any Lender that has a Term Commitment at such
time.

“Term Loan” means an advance made by any Term Lender under the Term Aggregate
Commitments.

“Term Note” means a promissory note made by the Canadian Borrower in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit C-1.

“Terminals” means, collectively (a) the Hardisty Terminal; and (b) any other
terminals, storage facilities, wharfage, tankage and loading racks owned or
leased by any Loan Party that are used in the Business.

“Threshold Amount” means $10,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

-42-



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Transactions” means, collectively, the contribution of Contributed Assets on or
prior to the Closing Date pursuant to the Contribution Agreement and the
issuance of Common Units as described in the Registration Statement on the
Closing Date.

“Transfer Documents” means, collectively, the Contribution Agreement and any
other material documents, agreements and instruments related thereto.

“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Canadian Prime Rate Loan, a Eurocurrency Rate Loan or a Canadian CDOR Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unaudited Quarterly Financial Statements” means the unaudited consolidated
balance sheet of the US Borrower and the Restricted Subsidiaries for the six
month period ending June 30, 2014 and the related consolidated statements of
income or operations, partners’ capital, retained earnings and cash flows for
the six month period ended on that date.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means unrestricted cash and Cash Equivalents of the Loan
Parties that is subject to a perfected Lien in favor of the Administrative Agent
securing the Obligations, which cash and Cash Equivalents are subject to no
Liens other than such Liens in favor of the Administrative Agent and ordinary
course Liens in favor of a depositary or securities intermediary where such cash
or Cash Equivalents are held.

“Unrestricted Subsidiary” means any Subsidiary of the US Borrower that is
designated by the US Borrower as an Unrestricted Subsidiary, but only to the
extent that: (a) such Subsidiary has no Indebtedness other than (i) Non-Recourse
Debt and (ii) Indebtedness guaranteed by a Loan Party in accordance with
Section 7.02 which would not cause violation of the financial covenants set
forth in Section 7.11; (b) except as permitted by Section 7.08, such Subsidiary
is not party to any agreement, contract, arrangement or understanding with the
US Borrower or any Restricted Subsidiary; (c) such Subsidiary is a Person with
respect to which neither the US Borrower nor any of the Restricted Subsidiaries
has any direct or indirect obligation (i) to subscribe for additional Equity
Interests or (ii) to maintain or preserve such Person’s financial condition or
to cause such Person to achieve any specified levels of operating results;
(d) such

 

-43-



--------------------------------------------------------------------------------

Subsidiary is not a Guarantor and has not guaranteed or otherwise directly or
indirectly provided credit support for any Indebtedness of the US Borrower or
any of the Restricted Subsidiaries; (e) such designation complies with
Section 6.15 and (f) such Subsidiary has not been redesignated as a Restricted
Subsidiary under Section 6.15. Any designation of a Subsidiary of the US
Borrower as an Unrestricted Subsidiary will be evidenced to the Administrative
Agent by a certificate from a Responsible Officer of the US Borrower certifying
that such designation complied with the preceding conditions. As of the Closing
Date there are no Unrestricted Subsidiaries.

“U.S. Bank” means U.S. Bank, National Association.

“US Borrower” has the meaning specified in the introductory paragraph hereto.

“US Borrower Partnership Agreement” means that certain First Amended and
Restated Agreement of Limited Partnership of the US Borrower (as amended,
restated, or otherwise modified from time to time) dated as of August 18, 2014
by and among the General Partner, the Parent Guarantor and the other limited
partners party thereto.

“US Development Group” means US Development Group LLC, a Delaware limited
liability company.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(f)(ii).

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such Law and any
reference to any Law shall, unless otherwise specified, refer to such Law as
amended, modified

 

-44-



--------------------------------------------------------------------------------

or supplemented from time to time, and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including; “ the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the US Borrower and
its Restricted Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the US Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and US Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the US Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with GAAP as in effect on the
Closing Date for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the US Borrower, the Administrative Agent and the
Required Lenders shall enter into a mutually acceptable amendment addressing
such changes, as provided for above.

(c) SPE Transactions. For the avoidance of doubt, any financial covenant
calculations shall exclude any amounts arising from the SPE Transactions.

Section 1.04. Rounding. Any financial ratios required to be maintained by the US
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component

 

-45-



--------------------------------------------------------------------------------

by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

Section 1.05. Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or any L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Canadian Dollars. Such Spot Rates shall become effective as of such Revaluation
Date and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the applicable L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Canadian CDOR Rate Loan or a Borrowing,
conversion or prepayment of a Canadian Prime Rate Loan or the issuance,
amendment or extension of a Letter of Credit denominated in Canadian Dollars, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Borrowing, Canadian CDOR Rate Loan, Canadian Prime Rate Loan or Letter
of Credit is denominated in Canadian Dollars, such amount shall be the Dollar
Equivalent of such Dollar amount (rounded to the nearest unit of Canadian
Dollars, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent or the applicable L/C Issuer, as the case may be.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate”, “Canadian CDOR Rate” or “Canadian Prime Rate”
or with respect to any comparable or successor rate thereto.

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

-46-



--------------------------------------------------------------------------------

Section 2.01. Loans.

(a) The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Canadian
Borrower, in Canadian Dollars, on the Closing Date in an amount not to exceed
such Term Lender’s Term Commitment Percentage of the Term Aggregate Commitments.
The Term Borrowing shall consist of Term Loans made simultaneously by the Term
Lenders in accordance with their respective Applicable Percentage of the Term
Aggregate Commitments. Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”), to the US Borrower, in Dollars, and to
the Canadian Borrower, in Dollars or Canadian Dollars, from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Revolving Credit Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the lesser of (A) the Revolving Credit Aggregate Commitments and
(B) the Revolving Credit Availability Amount, and (ii) the Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment. Within the limits of each Revolving Credit
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans, Eurocurrency Rate Loans, Canadian Prime Rate Loans
or Canadian CDOR Rate Loans, as further provided herein.

Section 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans or Canadian CDOR Rate Loans shall be
made upon the applicable Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone or (B) a Loan Notice; provided that
any telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice. Each such Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or of any conversion of Eurocurrency Rate Loans to Base
Rate Loans, (ii) three Business Days prior to the requested date of any
Borrowing or continuation of Canadian CDOR Rate Loans or Canadian Prime Rate
Loans, and (iii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if a Borrower wishes to request Eurocurrency Rate Loans
or Canadian CDOR Rate Loans having an Interest Period of twelve months in
duration as provided in the definition of “Interest Period,” the Administrative
Agent shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them and
not later than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans or Canadian
CDOR Rate Loans, the Administrative Agent shall notify the applicable Borrower
(which notice may be by telephone) whether or not the

 

-47-



--------------------------------------------------------------------------------

requested Interest Period has been consented to by all the Appropriate Lenders.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or
Canadian CDOR Rate Loans, as the case may be, shall be in a principal amount of
the Dollar Equivalent of $1,000,000 or a whole multiple of the Dollar Equivalent
of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(b), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Section 2.03(c), each Borrowing of or conversion
to Canadian Prime Rate Loans shall be in a principal amount of CAD1,000,000 or a
whole multiple of CAD1,000,000 in excess thereof. Each Loan Notice shall specify
(i) whether the applicable Borrower is the US Borrower or the Canadian Borrower,
(ii) whether the applicable Borrower is requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans or a
continuation of Canadian CDOR Rate Loans, as the case may be, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Term Loans or Revolving Credit Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, and
(vi) the currency of the Loans to be borrowed. If a Borrower fails to specify a
currency in a Loan Notice requesting a Borrowing, then the Loans so requested
shall be made in Dollars in the case of Eurocurrency Rate Loans and Base Rate
Loans and Canadian Dollars in the case of Canadian CDOR Rate Loans and Canadian
Prime Rate Loans. If an Event of Default has occurred or is continuing, a
Borrower fails to specify a Type of Loan in a Loan Notice or if a Borrower fails
to give a timely notice requesting a conversion or continuation, then the Loans
so requested shall be made as (in the case of a failure to specify a Type of
Loan in a Loan Notice), or converted to, in the case of Loans denominated in
Dollars, Base Rate Loans and, in the case of Loans denominated in Canadian
Dollars, Canadian Prime Rate Loans. Any such automatic conversion to Base Rate
Loans or Canadian Prime Rate Loans, as the case may be, shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans or applicable Canadian CDOR Rate Loans, as
the case may be. If a Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans or Canadian CDOR Rate Loans in any such
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency. Notwithstanding anything to the contrary contained herein, a Swing
Line Loan may not be converted to a Eurocurrency Rate Loan.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Appropriate Lender of the amount (and currency) of its Applicable
Percentage under the applicable Facility of the Term Loans or Revolving Credit
Loans, and if no timely notice of a conversion or continuation is provided by
the applicable Borrower, the Administrative Agent shall notify each Appropriate
Lender of the details of any automatic conversion to Base Rate Loans or any
automatic conversion to Canadian Prime Rate Loans or continuation of Loans
denominated in a currency other than Dollars, in each case as described in
Section 2.02(a). In the case of a Term Borrowing or a Revolving Credit
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in

 

-48-



--------------------------------------------------------------------------------

Same Day Funds at the Administrative Agent’s Office for the applicable currency
not later than 1:00 p.m., in the case of any Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Loan denominated in Canadian Dollars, in each case on the Business
Day specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either, at the applicable Borrower’s election, by
(i) crediting the account of such Borrower on the books of Citibank with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the applicable Borrower; provided, however, that if, on
the date the Loan Notice with respect to a Revolving Credit Borrowing is given
by the applicable Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and, second, shall be made available
to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan or a Canadian
CDOR Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurocurrency Rate Loan or such Canadian CDOR Rate Loan, as the
case may be. During the existence of a Default, (i) no Loans may be requested
as, converted to or continued as Eurocurrency Rate Loans or Canadian CDOR Rate
Loans without the consent of the Required Revolving Lenders (in the case of
Revolving Credit Loans) or the Required Term Lenders (in the case of Term
Loans), and (ii) the Required Revolving Lenders (in the case of Revolving Credit
Loans) or the Required Term Lenders (in the case of Term Loans) may demand that
any or all of the then outstanding Eurocurrency Rate Loans or Canadian CDOR Rate
Loans, as the case may be, under the applicable Facility be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the applicable Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans or Canadian CDOR Rate Loans upon determination of such
interest rate. At any time that Base Rate Loans or Canadian Prime Rate Loans are
outstanding, the Administrative Agent shall notify each Borrower and the Lenders
of any change in Citibank’s prime rate or reference rate, as the case may be,
used in determining the Base Rate or Canadian Prime Rate, as the case may be,
promptly following the public announcement of such change; provided, that any
failure to provide such notice shall not affect the validity of such change.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than three Interest Periods in effect in respect
of the Term Aggregate Commitments. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than three Interest Periods in effect in respect of the
Revolving Credit Aggregate Commitments.

 

-49-



--------------------------------------------------------------------------------

Section 2.03. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
severally agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or, with respect to Letters of Credit
requested by the Canadian Borrower only, in Canadian Dollars, for the account of
a Borrower or any Restricted Subsidiary, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit issued by it; and (B) the Revolving
Credit Lenders severally agree to participate in Letters of Credit issued for
the account of a Borrower or any Restricted Subsidiary and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the lesser of (A) the Revolving Credit Aggregate Commitments
and (B) the Revolving Credit Availability Amount, (y) the Revolving Credit
Exposure of any Revolving Credit Lender shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by a
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof,
each Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly each Borrower may, during the foregoing period, obtain Letters
of Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the applicable L/C Issuer and the Required Revolving Lenders
have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders and
the applicable L/C Issuer have approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any

 

-50-



--------------------------------------------------------------------------------

Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars
or Canadian Dollars;

(E) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrowers or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion;

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(G) the issuance of the Letter of Credit would cause the Outstanding Amount of
all L/C Obligations relating to Letters of Credit issued by such L/C Issuer to
exceed such L/C Issuer’s L/C Issuer Sublimit.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof.

(vi) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued

 

-51-



--------------------------------------------------------------------------------

by it and Issuer Documents pertaining to such Letters of Credit as fully as if
the term “Administrative Agent” as used in Article X included such L/C Issuer
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to the L/C Issuers.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of such
Borrower. Such Letter of Credit Application may be sent by facsimile, by
overnight courier, by electronic transmission using the system provided by the
applicable L/C Issuer, by personal delivery or by any other means acceptable to
the applicable L/C Issuer. Such Letter of Credit Application must be received by
the applicable L/C Issuer and the Administrative Agent not later than 11:00 a.m.
at least two Business Days (or such later date and time as the Administrative
Agent and the applicable L/C Issuer may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as such L/C Issuer may require. Additionally, the applicable Borrower
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the applicable
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable

 

-52-



--------------------------------------------------------------------------------

Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii) If a Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the applicable Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or a Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing such L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
applicable Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in Canadian Dollars, the Canadian Borrower shall
reimburse the applicable L/C Issuer in Canadian Dollars, unless, in the absence
of any such requirement for reimbursement in Dollars, the Canadian Borrower
shall have notified such L/C Issuer promptly following receipt of the notice of
drawing that the Canadian Borrower will

 

-53-



--------------------------------------------------------------------------------

reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in Canadian Dollars,
the applicable L/C Issuer shall notify the Canadian Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. on the Business Day after the date of any
payment by an L/C Issuer under a Letter of Credit to be reimbursed in Dollars
(or 11:00 a.m. on the next succeeding Business Day if notice of such drawing is
received after 10:00 a.m. on the date of payment), or the Applicable Time on the
date of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in Canadian Dollars (each such date, an “Honor Date”), the applicable
Borrower shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency. In
the event that (A) a drawing denominated in Canadian Dollars is to be reimbursed
in Dollars pursuant to the second sentence in this Section 2.03(c)(i) and
(B) the Dollar amount paid by the Canadian Borrower, whether on or after the
Honor Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in Canadian Dollars
equal to the drawing, the Canadian Borrower agrees, as a separate and
independent obligation, to indemnify the applicable L/C Issuer for the loss
resulting from its inability on that date to purchase Canadian Dollars in the
full amount of the drawing. If the applicable Borrower fails to timely reimburse
the applicable L/C Issuer on the Honor Date, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the applicable Borrower shall be deemed to have requested a
Revolving Credit Borrowing of, in the case of a Letter of Credit denominated in
Dollars, Base Rate Loans, and, in the case of a Letter of Credit denominated in
Canada Dollars, Canadian Prime Rate Loans, to be disbursed on the Honor Date in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans
or Canadian Prime Rate Loans, as the case may be, but subject to the amount of
the unutilized portion of the Revolving Credit Aggregate Commitments and the
Revolving Credit Availability Amount and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by an
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in the case of a Letter of Credit originally denominated in Dollars, in
Dollars, or, in the case of a Letter of Credit originally denominated in
Canadian Dollars, in Canadian Dollars, at the Administrative Agent’s Office for
Dollar-denominated or Canadian Dollar-denominated payments, as the case may be,
in an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan or Canadian Prime Rate Loan,

 

-54-



--------------------------------------------------------------------------------

as the case may be, to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars or Canadian Dollars, as the case may be.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans or Canadian Prime Rate Loans, as
the case may be, because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the applicable Borrower shall be deemed to
have incurred from the applicable L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of such L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the respective L/C Issuers for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against any L/C Issuer, a Borrower, any Subsidiary or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
applicable Borrower of a Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the applicable Borrower to
reimburse the applicable L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit issued by it, together with interest as
provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender

 

-55-



--------------------------------------------------------------------------------

pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of such L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the applicable Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in Dollars or Canadian Dollars, as the case may be, and in the same
funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
the applicable L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of each Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that either Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

-56-



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of either Borrower or any waiver by
such L/C Issuer which does not in fact materially prejudice either Borrower;

(v) any honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi) any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding, case or other action under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of Canadian Dollars to the Canadian Borrower or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, a Borrower or any of its
Subsidiaries.

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will promptly notify the applicable L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of any L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the

 

-57-



--------------------------------------------------------------------------------

Revolving Credit Lenders or the Required Revolving Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of any L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of an L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, each Borrower may have a claim against the
applicable L/C Issuer, and such L/C Issuer may be liable to such Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit issued by it after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, an L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the applicable L/C Issuer shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. Any L/C Issuer may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the applicable Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, no L/C Issuer shall be responsible to either Borrower for, and no L/C
Issuer’s rights and remedies against either Borrower shall be impaired by, any
action or inaction of such L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
such L/C Issuer or the beneficiary is located, the practice stated in the ISP,
or in the decisions, opinions, practice statements, or official commentary of
the ICC Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(h) Letter of Credit Fees. The applicable Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender, subject to
Section 2.15, in accordance with its Applicable Revolving Credit Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit requested by it equal to the Applicable Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the

 

-58-



--------------------------------------------------------------------------------

amount of such Letter of Credit shall be determined in accordance with
Section 1.07. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The applicable Borrower shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, a fronting fee with respect to each Letter of Credit
issued by such L/C Issuer, at the rate per annum agreed to by the applicable
Borrower and such L/C Issuer (and notified to the Administrative Agent),
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. In addition, the applicable Borrower shall pay directly to the
applicable L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other reasonable standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the
applicable Borrower shall be obligated to reimburse the applicable L/C Issuer
hereunder for any and all drawings under such Letter of Credit. Each Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Restricted Subsidiaries inures to the benefit of such Borrower, and that such
Borrower’s business derives substantial benefits from the businesses of such
Restricted Subsidiaries.

Section 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans in Dollars (each such loan, a
“Swing Line Loan”) to the US Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the

 

-59-



--------------------------------------------------------------------------------

fact that such Swing Line Loans, when aggregated with the Applicable Revolving
Credit Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that (x) after
giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the lesser of (A) the Revolving Credit Aggregate
Commitments and (B) the Revolving Credit Availability Amount, and (ii) the
Revolving Credit Exposure of any Revolving Credit Lender shall not exceed such
Lender’s Revolving Credit Commitment, (y) the US Borrower shall use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure. Within the foregoing limits, and subject to the other terms
and conditions hereof, the US Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall bear interest only at a rate based on the Base Rate. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the US
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (i) telephone or (ii) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (A) the amount to be borrowed, which shall be a minimum
of $100,000, and (B) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(i) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (ii) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the US Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the US Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base

 

-60-



--------------------------------------------------------------------------------

Rate Loan in an amount equal to such Lender’s Applicable Revolving Credit
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Swing
Line Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Revolving Credit Aggregate Commitments and the Revolving Credit
Availability Amount and the conditions set forth in Section 4.02. The Swing Line
Lender shall furnish the US Borrower with a copy of the applicable Swing Line
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Revolving Credit Lender shall make an amount equal to its Applicable
Revolving Credit Percentage of the amount specified in such Swing Line Loan
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Swing Line Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the US Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any

 

-61-



--------------------------------------------------------------------------------

circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, either
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the US Borrower to repay Swing Line Loans, together with interest
as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the US Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The US Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

Section 2.05. Prepayments.

(a) Optional.

(i) Each Borrower may, upon notice from such Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay the Term Loans or the
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (A) such notice must be in a form acceptable to the Administrative Agent

 

-62-



--------------------------------------------------------------------------------

and be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans or
Canadian CDOR Rate Loans, and (2) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof; (C) any
prepayment of Canadian CDOR Rate Loans shall be in a minimum principal amount of
CAD1,000,000 or a whole multiple of CAD1,000,000 in excess thereof; and (D) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding, and (E) any prepayment of
Canadian Prime Rate Loans shall be in a minimum principal amount of CAD1,000,000
or a whole multiple of CAD1,000,000 in excess thereof. Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurocurrency Rate Loans or Canadian CDOR Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by a Borrower, such Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan or Canadian CDOR
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a)(i)
shall be applied ratably to the Term Facility, and subject to Section 2.15, each
such prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of the relevant Facility.

(ii) Either Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
a Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory.

(i) If the US Borrower or any Restricted Subsidiary Disposes of any property
pursuant to Section 7.05(f), 7.05(g) or 7.05(h) or any property that is not
permitted to be Disposed of by the Loan Documents, in each case, which
Disposition results in the realization by such Person of Net Cash Proceeds, the
Borrowers shall prepay an aggregate principal amount of Term Loans equal to 100%
of such Net Cash Proceeds (or if less, the Outstanding Amount of the Term Loans)
immediately upon receipt thereof by such Person (such prepayments to be applied
as set forth in clause (ii) below); provided, however, that, with respect to any
Net Cash Proceeds realized under a Disposition described in this
Section 2.05(b)(i), at the election of the US Borrower (as notified by the

 

-63-



--------------------------------------------------------------------------------

US Borrower to the Administrative Agent on or prior to the date of such
Disposition), and so long as no Default shall have occurred and be continuing,
the US Borrower or such Restricted Subsidiary may reinvest all or any portion of
such Net Cash Proceeds in operating assets, useful in the business of the US
Borrower and its Restricted Subsidiaries so long as within 270 days after the
receipt of such Net Cash Proceeds, such purchase shall have been consummated (as
certified by the US Borrower in writing to the Administrative Agent) (provided,
that a binding commitment entered into within such 270 day period with respect
to such purchase shall be treated as a permitted application of such Net Cash
Proceeds so long as such Net Cash Proceeds shall have been applied to such
purchase within 365 days after receipt of the relevant Net Cash Proceeds); and
provided further, however, that any Net Cash Proceeds not so reinvested shall be
immediately applied to the prepayment of the Term Loans as set forth in this
Section 2.05(b)(i).

(ii) Each prepayment of Term Loans pursuant to Section 2.05(b)(i) shall be
applied ratably to the Term Aggregate Commitments.

(iii) If for any reason the Total Revolving Credit Outstandings exceed the
lesser of (A) the Revolving Credit Aggregate Commitments and (B) the Revolving
Credit Availability Amount at such time, the Borrowers shall immediately prepay
Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess. The Administrative Agent may, at any time
and from time to time after the initial deposit of such Cash Collateral, request
that additional Cash Collateral be provided in order to protect against the
results of exchange rate fluctuations.

Section 2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrowers may, upon notice to the Administrative Agent,
terminate the Revolving Credit Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit, or from time to time permanently reduce the
Revolving Credit Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrowers shall not terminate or reduce (A) the Revolving
Credit Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the lesser of (1) the Revolving Credit Aggregate Commitments and (2) the
Revolving Credit Availability Amount, (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit, or
(C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit.

 

-64-



--------------------------------------------------------------------------------

(b) Mandatory.

(i) The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the date of the Term Borrowing.

(ii) If after giving effect to any reduction or termination of the Revolving
Credit Aggregate Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Revolving Credit Aggregate
Commitments at such time, the Letter of Credit Sublimit or the Swing Line
Sublimit, as the case may be, shall be automatically reduced by the amount of
such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit Aggregate
Commitments under this Section 2.06. Upon any reduction of the Revolving Credit
Aggregate Commitments, the Revolving Credit Commitment of each Revolving Credit
Lender shall be reduced by such Lender’s Applicable Revolving Credit Percentage
of such reduction amount. All fees in respect of the Revolving Credit Aggregate
Commitments accrued until the effective date of any termination of the Revolving
Credit Aggregate Commitments shall be paid on the effective date of such
termination.

Section 2.07. Repayment of Loans.

(a) Term Loans. The Borrowers shall repay to the Term Lenders on the Term
Maturity Date the aggregate principal amount of all Term Loans outstanding on
such date.

(b) Revolving Credit Loans. The Borrowers shall repay to the Revolving Credit
Lenders on the Revolving Credit Maturity Date the aggregate principal amount of
all Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Revolving Credit Maturity Date.

(d) Currencies. Each Loan shall be repaid by the applicable Borrower in the
currency in which such Loan was borrowed.

Section 2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Canadian CDOR Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Canadian CDOR Rate for such
Interest Period plus the Applicable Rate; (iii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; (iv) each Canadian Prime Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Canadian Prime Rate plus the Applicable Rate; and (v) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate.

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

-65-



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by a Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) While any Event of Default exists (other than as set forth in clauses
(b)(i) and (b)(ii) above), the Borrowers shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(b) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding, case or other action under any Debtor Relief Law.

(c) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever a rate of interest or fee rate hereunder or under any of the Loan
Documents is calculated on the basis of a year (the “deemed year”) that contains
fewer days than the actual number of days in the calendar year of calculation,
such rate of interest or fee rate shall be expressed as a yearly rate by
multiplying such rate of interest or fee rate by the actual number of days in
the calendar year of calculation and dividing it by the number of days in the
deemed year.

(d) The principle of deemed reinvestment of interest shall not apply to any
interest calculation hereunder.

(e) The rates of interest stipulated herein are intended to be nominal rates and
not effective rates or yields.

Section 2.09. Fees. In addition to certain fees described in Sections 2.03(h)
and (i):

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender (other than a Defaulting Lender) in
accordance with its Applicable Revolving Credit Percentage, a commitment fee in
Dollars equal to the Applicable Rate for commitment fees times the actual daily
amount by which the Commitment

 

-66-



--------------------------------------------------------------------------------

Fee Revolving Credit Aggregate Commitments exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.15. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Commitment Fee Revolving Credit
Aggregate Commitments for purposes of determining the commitment fee. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b) Other Fees.

(i) The Borrowers shall pay to the Joint Lead Arrangers and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in each Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

Section 2.10. Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Canadian Dollars shall
be made on the basis of a year of 365 days and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the US Borrower or for any other reason, the US Borrower or the
Lenders determine that (i) the Consolidated Net Leverage Ratio as calculated by
the US Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Net Leverage Ratio would have resulted in higher
pricing for such period, the Borrowers shall immediately and

 

-67-



--------------------------------------------------------------------------------

retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the applicable L/C Issuers, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to either Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under Sections
2.03(c)(iii), 2.03(h) or 2.08 (b) or under Article VIII. Each Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

Section 2.11. Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a Note, which shall evidence
such Lender’s Loans to such Borrower in addition to such accounts or records.
Each Lender may attach schedules to a Note and endorse thereon the date, Type
(if applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

Section 2.12. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition, deduction or withholdings for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein and
except with respect to principal of and interest on Loans denominated in
Canadian Dollars, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise

 

-68-



--------------------------------------------------------------------------------

expressly provided herein, all payments by the Canadian Borrower hereunder with
respect to principal and interest on Loans denominated in Canadian Dollars shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in Canadian Dollars and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, the Canadian Borrower is prohibited by any Law from making any
required payment hereunder in Canadian Dollars, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Canadian Dollar payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in Canadian Dollars, shall in each case be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by a Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans or Canadian CDOR Rate
Loans (or, in the case of any Borrowing of Base Rate Loans or Canadian Prime
Rate Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans or Canadian Prime Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans or Canadian Prime Rate Loans, as the case may be. If such Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by such Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

-69-



--------------------------------------------------------------------------------

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or either Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(b) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to such Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 11.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(d) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(e) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

 

-70-



--------------------------------------------------------------------------------

Section 2.13. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations then
due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to a Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

-71-



--------------------------------------------------------------------------------

Section 2.14. Cash Collateral.

(a) Certain Credit Support Events. If (i) an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrowers shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrowers shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases), following
any request by the Administrative Agent or any L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrowers will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that are free and clear of any such right and claim. Upon the drawing of any
Letter of Credit for which funds are on deposit as Cash Collateral, such funds
shall be applied, to the extent permitted under applicable Laws, to reimburse
the applicable L/C Issuer.

(b) Grant of Security Interest. Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuers as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked deposit
accounts at Citibank. Each Borrower shall pay on demand therefor from time to
time all customary and reasonable account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

-72-



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuers that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the applicable L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

Section 2.15. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01 and in the definition of “Required
Lenders”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrowers
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize each L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to either Borrower as a result of any judgment of a court of

 

-73-



--------------------------------------------------------------------------------

competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

(C) With respect to any fee payable under Section 2.09(a), any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, each Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the applicable L/C Issuer and Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are

 

-74-



--------------------------------------------------------------------------------

satisfied at the time of such reallocation (and, unless either Borrower shall
have otherwise notified the Administrative Agent at such time, the Borrowers
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(b) Defaulting Lender Cure. If each Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of a Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Section 2.16. Increase in Revolving Credit Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Credit Lenders
identified by the Borrowers), the Borrowers may from time to time, request
increases in the aggregate Revolving Credit Commitments; provided that (i) any
such request for an increase shall be in a minimum amount of $25,000,000, and
(ii) no such increase shall be permitted if after giving effect thereto the
Revolving Credit Aggregate Commitments would exceed $400,000,000. At the time of
sending such notice to the Administrative Agent, the Borrowers (in consultation
with the Administrative Agent) shall specify the time period within which each
applicable Revolving Credit Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the applicable Revolving Credit Lenders).

 

-75-



--------------------------------------------------------------------------------

(b) Lender Elections to Increase. Each applicable Revolving Credit Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Revolving Credit Commitment and, if so, whether by an amount
equal to, greater than, or less than its Applicable Revolving Credit Percentage
of such requested increase. Any applicable Revolving Credit Lender not
responding within such time period shall be deemed to have declined to increase
its Revolving Credit Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrowers of the Revolving Credit Lenders’ responses to
each request made hereunder. Subject to the approval of the Administrative Agent
and each L/C Issuer (which approvals shall not be unreasonably withheld) to the
same extent their approval would be needed for an assignment to such new lender,
the Borrowers may also invite additional Eligible Assignees (including prior to,
and in lieu of, inviting Lenders) to become Revolving Credit Lenders pursuant to
a joinder agreement in form and substance satisfactory to the Administrative
Agent and its counsel (so long as the Revolving Credit Commitment of each such
Eligible Assignee equals or exceeds $5,000,000 on the Revolving Credit Increase
Effective Date).

(d) Effective Date and Allocations. If the aggregate Revolving Credit
Commitments are increased in accordance with this Section, the Administrative
Agent and the Borrowers shall determine the effective date (the “Revolving
Credit Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the Borrowers and the Lenders of the
final allocation of such increase and the Revolving Credit Increase Effective
Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrowers shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Revolving Credit Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties of the Borrowers and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) on and as
of the Revolving Credit Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such earlier date, and except that for purposes of this Section 2.16(e), the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively, and (B) no Default exists or would result from
such increase. The Borrowers shall prepay any Revolving Credit Loans outstanding
on the Revolving Credit Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable Revolving
Credit Percentages arising from any nonratable increase in the Revolving Credit
Commitments under this Section.

(f) Conflicting Provisions. This Section 2.16 shall supersede any provisions in
Section 2.13 or Section 11.01 to the contrary.

 

-76-



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
Obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrowers. The Borrowers, as applicable, shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(c) Indemnification by the Loan Parties. Each Loan Party shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the applicable Loan Party by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the obligors to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are

 

-77-



--------------------------------------------------------------------------------

payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.01, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall, to the extent it
is legally entitled to do so, deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in
Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below or (B) required by applicable
Law, other than the Code, or the taxing authorities of the jurisdiction pursuant
to such applicable Law to comply with the requirements for exemption or
reduction of withholding Tax in that jurisdiction, to the extent the Lender is
legally entitled to deliver such documentation) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to each Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the

 

-78-



--------------------------------------------------------------------------------

reasonable request of either Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to each Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of either Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8 BEN-E (as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of either Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form W-8
BEN-E (as applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8 BEN-E (as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of

 

-79-



--------------------------------------------------------------------------------

copies as shall be requested by the Recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by Law and at such time or times reasonably requested
by such Borrower or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would

 

-80-



--------------------------------------------------------------------------------

have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender or L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

Section 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans,
or to determine or charge interest rates based upon the Eurocurrency Rate or the
Canadian CDOR Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or Canadian Dollars or Canadian dollar bankers’ acceptances
in the applicable interbank or money market, then, on notice thereof by such
Lender to the Borrowers through the Administrative Agent, any obligation of such
Lender to make or continue the relevant Loans in the affected currency or
currencies shall be suspended; provided that if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans or Canadian
Prime Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate or the Canadian CDOR Rate component
of the Canadian Prime Rate, as the case may be, the interest rate on which Base
Rate Loans or Canadian Prime Rate Loans, as the case may be, of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate or the Canadian CDOR Rate component of the Canadian Prime Rate, as the
case may be, in each case until such Lender notifies the Administrative Agent
and the Borrowers that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, (x) the Borrowers shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or (A), if
applicable and such Loans are denominated in Dollars, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans or (B), if applicable and such Loans
are denominated in Canadian Dollars, convert all Canadian CDOR Rate Loans of
such Lender to Canadian Prime Rate Loans (the interest rate on which Canadian
Prime Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Canadian CDOR
Rate component of the Canadian Prime Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Canadian CDOR Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Canadian CDOR Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate or the Canadian CDOR Rate, the
Administrative Agent shall during the period of such suspension compute, in the
case of Eurocurrency Rate Loans, the Base Rate applicable to such

 

-81-



--------------------------------------------------------------------------------

Lender without reference to the Eurocurrency Rate component thereof or, in the
case of Loans denominated in Canadian Dollars, the Canadian Prime Rate
applicable to such Lender without reference to the Canadian CDOR Rate component
of the Canadian Prime Rate, in either case, until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate or the
Canadian CDOR Rate, as the case may be. Upon any such prepayment or conversion,
the Borrowers shall also pay accrued interest on the amount so prepaid or
converted.

Section 3.03. Inability to Determine Rates. If in connection with any request
for a Eurocurrency Rate Loan or Canadian CDOR Rate Loan or a conversion to or
continuation thereof, (a) (i) the Administrative Agent determines that deposits
in Dollars are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Loan or that there has been a disruption in the Canadian money
markets in respect of Canadian Dollar bankers’ acceptances, or (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Rate or the
Canadian CDOR Rate, as the case may be, for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan or a proposed Canadian CDOR Rate
Loan or in connection with an existing or proposed Base Rate Loan or Canadian
Prime Rate Loan (in each case with respect to clause (a) above, “Impacted
Loans”), or (b) the Administrative Agent or the Required Lenders determine that
for any reason the Eurocurrency Rate or Canadian CDOR Rate, as the case may be,
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan or Canadian CDOR Rate Loan, as the case may be, does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan
or such Canadian CDOR Rate Loan, as the case may be, the Administrative Agent
will promptly so notify the Borrowers and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans or
Canadian CDOR Rate Loans, as the case may be, in the affected currency or
currencies shall be suspended, (to the extent of the affected Eurocurrency Rate
Loans, Canadian CDOR Rate Loans or Interest Periods), (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice, and (z) in the event of a determination described
in the preceding sentence with respect to the Canadian CDOR Rate component of
the Canadian Prime Rate, the utilization of the Canadian CDOR Rate component of
the Canadian Prime Rate in determining the Canadian Prime Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or Canadian CDOR Rate Loans in the
affected currency or currencies (to the extent of the affected Eurocurrency Rate
Loans, Canadian CDOR Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into, in the case of a requested
Eurocurrency Rate Loan, a request for a Borrowing of Base Rate Loans in the
amount specified therein or, in the case of a requested Canadian CDOR Rate Loan,
a request for a Borrowing of Canadian Prime Rate Loans in the amount specified
therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrowers and the affected Lenders, may
establish an alternative interest rate for the Impacted

 

-82-



--------------------------------------------------------------------------------

Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a) of the first
sentence of this section, (2) the Administrative Agent or the Required Lenders
notify the Administrative Agent and the Borrowers that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrowers written notice thereof.

Section 3.04. Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted Eurocurrency Rate) or
any L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan, or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Borrowers will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding

 

-83-



--------------------------------------------------------------------------------

company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by such L/C
Issuer, to a level below that which such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such L/C Issuer’s
policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital adequacy or liquidity), then from time to time the
Borrowers will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that neither Borrower shall be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 3.05. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan or Canadian Prime Rate Loan on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

(b) any failure by either Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan or Canadian Prime Rate Loan on the date or in the amount
notified by the Borrowers;

(c) any failure by either Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in Canadian Dollars
on its scheduled due date or any payment thereof in a different currency; or

(d) any assignment of a Eurocurrency Rate Loan or Canadian CDOR Rate Loan on a
day other than the last day of the Interest Period therefor as a result of a
request by the Borrowers pursuant to Section 11.13;

 

-84-



--------------------------------------------------------------------------------

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan or Canadian CDOR Rate Loan, as the case may be, made by
it at the Eurocurrency Rate or Canadian CDOR Rate, as the case may be, for such
Loan by a matching deposit or other borrowing in the offshore interbank market
for such currency for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan or Canadian CDOR Rate Loan was in fact so
funded.

Section 3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to either Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of such Borrower to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or requires either Borrower
to pay any Indemnified Taxes or additional amounts to any Lender, any L/C
Issuer, or any Governmental Authority for the account of any Lender or any L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrowers such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrowers hereby agree
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if either Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 11.13.

 

-85-



--------------------------------------------------------------------------------

Section 3.07. Survival. All obligations of the Loan Parties under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01. Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:

(i) executed counterparts of this Agreement, the Parent Guaranty and the
Guaranty;

(ii) Notes executed by the Borrowers in favor of each Lender requesting a Note;

(iii) the Security Agreement, duly executed by each Borrower and each Guarantor,
together with:

(A) to the extent required thereby, certificates, if any, representing the
Pledged Equity referred to therein accompanied by undated stock powers executed
in blank or registered in the name of such nominee or nominees as the
Administrative Agent shall specify and instruments, if any, evidencing any
Indebtedness pledged by the Loan Parties pursuant to the Security Agreement
indorsed in blank,

(B) proper financing statements, Personal Property Security Act financing
statements or other filings in form appropriate for filing under the Uniform
Commercial Code or the Personal Property Security Act, as applicable, of all
jurisdictions that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under the Security Agreement, the Canadian
Debentures and the Canadian Debenture Pledge Agreements covering the Collateral
described in the Security Agreement, the Canadian Debentures and the Canadian
Debenture Pledge Agreements,

(C) with respect to each Luxembourg Share Pledge Agreement, a copy of the
shareholders’ register of the relevant Luxembourg Loan Party whose shares are
pledged, evidencing the registration of the pledge, within 1 Business Day after
the Closing Date;

 

-86-



--------------------------------------------------------------------------------

(D) with respect to each Luxembourg Account Pledge Agreement, a copy of the
notice of pledge sent to the relevant account bank in Luxembourg within 5
Business Days after the Closing Date and the acknowledgement and waiver of
pre-existing rights over the accounts, duly executed by such account bank;

(E) copies of UCC, Personal Property Security Act, federal and state tax and
bankruptcy lien searches dated as of a recent date with respect to the Borrower
and each other Loan Party as of the Closing Date,

(F) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Administrative Agent may deem
reasonably necessary or reasonably desirable in order to perfect the Liens
created thereby, and

(G) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement has been taken (including receipt of duly executed payoff letters,
UCC-3 termination statements and Personal Property Security Act discharge
verification statements);

(iv) a Canadian Debenture and Canadian Debenture Pledge Agreement duly executed
by each Canadian Loan Party;

(v) a Luxembourg Security Agreement duly executed by each Luxembourg Loan Party;

(vi) [reserved];

(vii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(viii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Borrower and each Guarantor is validly existing, in good standing
and qualified to engage in business in its jurisdiction of organization and each
other jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(ix) with respect to any Luxembourg Loan Party, (i) a certified, true, complete
and up-to-date copy of an extract from the Luxembourg Companies Register
pertaining to each such entity dated not earlier than one Business Day before
the date of this Agreement or, if not available, a copy of the certificate of
good standing (certificat de

 

-87-



--------------------------------------------------------------------------------

coutume) pertaining to each such entity and dated not earlier than one Business
Day before the date of this Agreement, (ii) a copy of the up-to-date articles of
incorporation or articles of association, as applicable, including all
amendments thereto, of each such entity, (iii) a copy of a certificate of
non-registration of judgments (certificat de non inscription d’une décision
judiciaire), issued by the Luxembourg Companies Register with regard to each
such entity dated not earlier than one Business Day before the date of this
Agreement; and (vi) a certificate of an authorized signatory of each such entity
dated not earlier than one Business Day before the date of this Agreement and
certifying (A) that attached thereto is a true and complete copy of the
Organization Documents of each such entity as in effect on the date of that
certificate, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors or managers of each such
entity, as applicable, authorizing the execution, delivery and performance of
the Loan Documents to which such Luxembourg Loan Party is a party and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of each such entity, and (D) certifying that the item
(xvi) has been complied with;

(x) a favorable opinion of Latham & Watkins, LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

(xi) a favorable opinion of (i) local counsel to the Loan Parties in Canada
addressed to the Administrative Agent and each Lender, as to the matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request, and (ii) Blake, Cassels & Graydon LLP as to the matters
concerning the title of the real property intended to be subject to the fixed
charges contemplated by the Canadian Debentures as the Required Lenders may
reasonably request;

(xii) an opinion of NautaDutilh Avocats Luxembourg, as Luxembourg counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to the
matters concerning (i) the capacity of the Luxembourg Loan Parties with respect
to the Loan Documents they are entering into, (ii) enforceability of the Loan
Documents governed by Luxembourg Law that they are entering into, (iii) lien
creation and perfection and (iv) other customary matters as the Administrative
Agent may reasonably request;

(xiii) [reserved];

(xiv) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the consummation by such Loan Party or Loan Parties of the
Transaction and the execution, delivery and performance by such Loan Party or
Loan Parties and the validity against such Loan Party or Loan Parties of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;

 

-88-



--------------------------------------------------------------------------------

(xv) a certificate signed by a Responsible Officer of the US Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

(xvi) a certificate of a Financial Officer of the US Borrower attesting to the
Solvency of the US Borrower and the Restricted Subsidiaries, on a consolidated
basis, before and after giving effect to the execution and delivery of the Loan
Documents, any Credit Extension to be made on the Closing Date and the
consummation of the Transaction, from the chief financial officer of the US
Borrower or of the General Partner acting on its behalf;

(xvii) the Audited Financial Statements and the Unaudited Quarterly Financial
Statements;

(xviii) an amendment to the Parent Credit Agreement and releases of the Loan
Parties from all loan documents relating thereto and Liens granted by any Loan
Party in connection therewith, in each case, in form and substance reasonably
satisfactory to the Administrative Agent;

(xix) The Administrative Agent shall have received all existing Phase I
environmental assessments and other audits, assessments, or reports relating to
environmental conditions or compliance with Environmental Laws which have been
previously conducted or other reports, in each case to the extent in the
possession of the Borrowers, as the Administrative Agent may reasonably require
and the Administrative Agent shall be satisfied in its reasonable discretion
with the condition of the properties of the Borrowers and their Subsidiaries
with respect to the Borrowers’ and their Subsidiaries’ (or their respective
predecessors’) compliance with Environmental Laws; and

(xx) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Secured Parties, as
an additional insured or loss payee, as the case may be, under all insurance
policies (including flood insurance policies) maintained with respect to the
assets and properties of the Loan Parties that constitute Collateral;

(xxi) evidence that the Canadian Borrower has complied with Section 11.15(d);
and

(xxii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, any L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.

(b) Each Lender shall have received all information requested by it pursuant to
Section 11.19, to the extent requested at least five (5) Business Days prior to
the Closing Date;

 

-89-



--------------------------------------------------------------------------------

(c) (i) All fees required to be paid to the Administrative Agent and the Joint
Lead Arrangers on or before the Closing Date shall have been paid and (ii) all
fees required to be paid to the Lenders on or before the Closing Date shall have
been paid;

(d) Unless waived by the Administrative Agent, the Borrowers shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) consistent with
Section 11.04(a) to the extent invoiced at least one (1) Business Day prior to
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent);

(e) The Loan Parties shall have provided true, correct, and complete copies of
all Material Contracts to the Administrative Agent and the Lenders to the extent
not previously provided (and the Administrative Agent and the Lenders agree that
any Material Contracts filed with the SEC in connection with the Transaction
shall be deemed delivered);

(f) The Transactions shall have been completed in all material respects in
accordance with the terms of the Transfer Documents and applicable Law.

Without limiting the generality of the provisions of Section 10.03(e), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 4.02. Conditions to all Credit Extensions. The obligation of each Lender
and each L/C Issuer to honor any Request for Credit Extension (other than a Loan
Notice requesting only a conversion of Revolving Credit Loans to the other Type,
or a continuation of Eurocurrency Rate Loans or Canadian CDOR Rate Loans) is
subject to the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively.

 

-90-



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans or Canadian CDOR Rate Loans) submitted by the Borrowers shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

Section 5.01. Existence, Qualification and Power. Each Loan Party and each of
the Restricted Subsidiaries (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals (i) to
own or lease its assets and carry on its business, (ii) to execute, deliver and
perform its material obligations under the Transfer Documents to which it is a
party and consummate the Transactions in all material respects and (iii) to
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

Section 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document and Transfer Document to
which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) violate any of such Person’s Organization Documents; (b) result in the
creation of any Lien not permitted by the Loan Documents or violate (i) any
material Contractual Obligation to which such Person is a party or by which it
or any of its properties is bound or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any applicable Law, in the case of the
Transfer Documents, in any material respect.

Section 5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or Transfer
Document or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the

 

-91-



--------------------------------------------------------------------------------

perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof, subject to Liens permitted under
Section 7.01) or (d) the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except in each case, (i) for the
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect and (ii) to the
extent that the failure of any approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person to have been duly obtained, taken, given, or made or to be in full
force and effect, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 5.04. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally or by general principles of equity.

Section 5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
predecessor of the US Borrower and the Restricted Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the predecessor of
the US Borrower and the Restricted Subsidiaries as of the date thereof,
including liabilities for Taxes, material commitments and Indebtedness that
would be required to be disclosed in consolidated financial statements of the US
Borrower or the footnotes thereto prepared in accordance with GAAP.

(b) The Unaudited Quarterly Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the US Borrower and the Restricted Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated forecasted balance sheet, statements of income and cash
flows of the US Borrower and the Restricted Subsidiaries delivered pursuant to
Section 4.01 were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed to be reasonable in light of the
conditions existing at the time of delivery of such

 

-92-



--------------------------------------------------------------------------------

forecasts, and presents fairly in all material respects on a pro forma basis,
the estimated consolidated financial position of the US Borrower and its
Restricted Subsidiaries as of such date, as if the Transactions had occurred on
such date (it being understood that such forecasts are estimates and are subject
to significant uncertainties and contingencies (many of which are beyond the
control of the Loan Parties), no assurance can be given that any particular
projections will be realized and actual results may differ and that such
differences may be material).

Section 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of either Borrower, threatened, at law, in
equity, or in arbitration or before any Governmental Authority, by or against
either Borrower or any Restricted Subsidiary or against any of their properties
or revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, (b) purport to affect or pertain to any Transfer Document or the
consummation of the Transaction on the Closing Date, (c) purport to affect or
pertain to any Transfer Document or the consummation of the Transaction, in each
case in a manner that could be reasonably expected to be material and adverse to
the Lenders or the Loan Parties or (d) either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

Section 5.07. No Default. Neither any Loan Party nor any Restricted Subsidiary
is in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

Section 5.08. Title; Etc.

(a) Each Borrower and each of the Restricted Subsidiaries has good and
marketable title to, or valid leasehold or easement interests in, all of their
respective property and assets, including, without limitation, the real property
described in each of the Mortgages, as is necessary to operate the Business
except for defects that, individually or in the aggregate, do not have a
Material Adverse Effect. None of such property is subject to any Lien, except
for Liens permitted by Section 7.01.

(b) The Terminals are owned in fee simple or are covered by real property
leases, or other instruments (collectively “Terminal Deeds”) in favor of a
Borrower or a Restricted Subsidiary. Such ownership or Terminal Deeds permit a
Borrower or a Restricted Subsidiary to construct, operate, and maintain the
Terminals in, over, under, and across the land covered thereby in the same way
that a prudent owner and operator would inspect, operate, repair, and maintain
similar assets and in the same way as the Borrowers or the Restricted
Subsidiaries have inspected, operated, repaired, and maintained the Terminals as
reflected in the Audited Financial Statements, subject to Liens permitted under
Section 7.01.

(c) There has been no and there is not presently any occurrence of any
(i) breach or event of default on the part of either Borrower or any Restricted
Subsidiary with respect to any Terminal Deed, (ii) to the knowledge of either
Borrower or any Restricted Subsidiary, breach or event of default on the part of
any other party to any Terminal Deed, and (iii) event that,

 

-93-



--------------------------------------------------------------------------------

with the giving of notice or lapse of time or both, would constitute such breach
or event of default on the part of either Borrower or any Restricted Subsidiary
with respect to any Terminal Deed or, to the knowledge of either Borrower or any
Restricted Subsidiary, on the part of any other party thereto, in each case, to
the extent any such breach or default, individually or in the aggregate,
(A) materially interferes with the ordinary conduct of Business or (B) has a
Material Adverse Effect. The Terminal Deeds (to the extent applicable) are in
full force and effect in all material respects and are valid and enforceable
against the parties thereto in accordance with their terms (subject to the
effect of any applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent transfer, fraudulent conveyance or similar laws effecting creditors’
rights generally and subject, as to enforceability, to the effect of general
principles of equity and the exceptions as to indefeasibility of title in
accordance with applicable Law) and all rental and other payments due thereunder
by either Borrower or any Restricted Subsidiary, and their predecessors in
interest have been duly paid in accordance with the terms of the Terminal Deeds,
except to the extent that a failure to do so, individually or in the aggregate,
(x) does not materially interfere with the ordinary conduct of Business and
(y) does not have a Material Adverse Effect.

(d) The Terminals are located within the boundaries of the property affected by
the Terminal Deeds or certificate of title, as applicable, and do not encroach
upon any adjoining property, except where the failure of the Terminals to be so
located, individually or in the aggregate, (i) does not materially interfere
with the ordinary conduct of Business and (ii) does not have a Material Adverse
Effect. The buildings and improvements owned or leased by either Borrower or any
Restricted Subsidiary, and the operation and maintenance thereof, do not
(i) contravene any applicable zoning or building Law or ordinance or other
administrative regulation or (ii) violate any applicable restrictive covenant or
any applicable Law, in each case, the contravention or violation of which would
materially and adversely affect the use of such buildings and improvements.

(e) Neither Borrower nor any Restricted Subsidiary has received any written
notice that any eminent domain or expropriation proceeding or taking has been
commenced with respect to all or any portion of the Terminals, and, to the
knowledge of the Borrowers and the Restricted Subsidiaries, no such proceeding
or taking is threatened except, in each case, for that which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(f) To the extent any Terminal is required to be subject to a Mortgage, no
portion of any Terminal is located in an area designated a “flood hazard area”
in any Flood Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency), except to the extent the applicable Loan Party
has obtained flood insurance in such total amount as required by Regulation H of
the Federal Reserve Board, as from time to time in effect and all official
rulings and interpretations thereunder or thereof, and is otherwise in
compliance with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as it may be amended from time to time.

 

-94-



--------------------------------------------------------------------------------

Section 5.09. Environmental Compliance; Permits.

(a) The Loan Parties and the Restricted Subsidiaries conduct in the ordinary
course of business a review of the effect of existing and proposed Environmental
Laws and known or suspected Environmental Liabilities on their respective
businesses, operations and properties, and as a result thereof the Borrowers
have reasonably concluded that, except as specifically disclosed in
Schedule 5.09, such Environmental Liabilities could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, the Loan Parties and
the Restricted Subsidiaries are and have been in compliance with all applicable
Environmental Laws and are not subject to any pending or, to their knowledge,
threatened claim or proceeding relating to Environmental Laws or Hazardous
Materials.

(c) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, none of the properties
currently owned or operated by any Loan Party or any of the Restricted
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state, provincial or local list.

(d) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (i) neither any Loan
Party nor any of the Restricted Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual, threatened, or suspected release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of the Restricted Subsidiaries have
been disposed of in a manner not reasonably expected to result in any
Environmental Liability to any Loan Party or any of the Restricted Subsidiaries;
and (ii) prior to contributing the applicable Contributed Assets, and with
respect to the Contributed Assets only, neither any Contributing Affiliate nor
any of its Subsidiaries had undertaken, and had not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual, threatened, or suspected release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property owned or operated at or prior to the
time of the contribution of the applicable Contributed Assets by any
Contributing Affiliate or any of its Subsidiaries were disposed of in a manner
not reasonably expected to result in any Environmental Liability to any
Contributing Affiliate or any of its Subsidiaries.

(e) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (i) each Borrower and
each of the Restricted Subsidiaries (A) have obtained all Environmental Permits
necessary for the ownership and

 

-95-



--------------------------------------------------------------------------------

operation of its real properties and the conduct of its Business, which are in
full force and effect; (B) have been and are in compliance with all terms and
conditions of such Environmental Permits; and (C) have not received written
notice of any violation or alleged violation of any Environmental Permit.

(f) Notwithstanding any provision of this Agreement to the contrary, the
representations and warranties in this Section 5.09 are the sole and exclusive
representations relating to Environmental Liabilities, including compliance with
any Environmental Law or Environmental Permit or the use, generation, treatment,
storage, disposal, release or handling of Hazardous Materials.

Section 5.10. Insurance. The properties of each Borrower and the Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of either Borrower, in such amounts (after giving
effect to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Borrower or the applicable Restricted Subsidiary operates.

Section 5.11. Taxes. The Borrowers and the Restricted Subsidiaries have filed
all federal, material state, material provincial and other Tax returns and
reports required to be filed, and have paid all federal, material state,
material provincial and other Taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed Tax assessment
against either Borrower or any Restricted Subsidiary that would, individually or
in the aggregate, have a Material Adverse Effect. Neither any Loan Party nor any
Restricted Subsidiary thereof is party to any Tax sharing agreement. As of the
Closing Date, no Subsidiary of the US Borrower is treated as a “controlled
foreign corporation” (as defined in Section 957 of the Code) for U.S. federal
income Tax purposes.

Section 5.12. ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal and state Laws.

(b) There are no pending or, to the best knowledge of either Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) Except as would not reasonably be expected to result in material liability
to either Borrower or their Subsidiaries, (i) no ERISA Event has occurred, and
neither either Borrower nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the US Borrower and each
ERISA Affiliate has met all applicable requirements under the Pension

 

-96-



--------------------------------------------------------------------------------

Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the US Borrower nor any ERISA Affiliate knows
of any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the US Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

Section 5.13. Subsidiaries; Equity Interests; Loan Parties. As of the Closing
Date, no Loan Party has any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents. As of the Closing Date, no Loan Party has any equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13.

Section 5.14. Margin Regulations; Investment Company Act.

(a) Neither Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) Neither Borrower, nor any Person Controlling either Borrower, or any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 5.15. Disclosure. Each Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of the Restricted Subsidiaries is subject, and
all other matters known to it, that could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), when taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, estimates,
budgets and forward looking information and other information of a general
economic or industry specific nature, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time made (it being understood that projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrowers’ control, and that no assurance can be given that the projections will
be realized).

 

-97-



--------------------------------------------------------------------------------

Section 5.16. Compliance with Laws. Each Loan Party and each Restricted
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 5.17. Intellectual Property; Licenses, Etc. The Borrowers and the
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person, except, in each case, where the failure of the same,
either individually or in the aggregate, could not be reasonably be expected to
have a Material Adverse Effect. No slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by either Borrower or any Restricted Subsidiary
infringes upon any rights held by any other Person, which infringements,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.18. Sanctions. Neither the Borrowers, nor any of their respective
Subsidiaries, nor, to the knowledge of either Borrower, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
currently the subject of any Sanctions, nor is either Borrower or any Subsidiary
located, organized or resident in a Designated Jurisdiction.

Section 5.19. Anti-Corruption Laws. Each Borrower and its Subsidiaries have
conducted their businesses in compliance with applicable anti-corruption laws
and have instituted and maintained policies and procedures designed to comply
with such laws.

Section 5.20. Solvency. The US Borrower and the Restricted Subsidiaries, on a
consolidated basis, are Solvent.

Section 5.21. Labor Matters. There are no strikes, slowdowns, work stoppages, or
controversies pending or, to the knowledge of either Borrower, threatened
against such Borrower or any of the Restricted Subsidiaries which could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

Section 5.22. Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable Lien on all right, title and
interest of the respective Loan Parties in the Collateral described therein, and
(i) when the Collateral constituting certificated securities (as defined in the
UCC) is delivered to the Collateral Agent, together with instruments of transfer
duly endorsed in blank, the security interest created under the Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the pledgors thereunder in such Collateral, prior and
superior in right to any other Person, (ii) when Control Agreements (as defined
in the Security Agreement) with respect to Collateral constituting deposit
accounts and

 

-98-



--------------------------------------------------------------------------------

securities accounts maintained by the Loan Parties are executed and delivered by
the parties thereto, the security interest created under the Security Agreement
will constitute a fully perfected security interest in all right, title and
interest of the Loan Parties in such Collateral, prior and superior in right to
any other Person, and (iii) when financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the
Security Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the remaining Collateral to the
extent perfection can be obtained by filing UCC or Personal Property Security
Act financing statements, as applicable, prior and superior to the rights of any
other Person, subject, in the case of clauses (i), (ii) and (iii) above, to
Liens permitted by Section 7.01. Except for filings completed prior to the
Closing Date and the registration of Mortgages following the Closing Date and/or
as contemplated hereby and by the Collateral Documents, no filing or other
action will be necessary to perfect such Liens. With respect to (i) any
Luxembourg Law governed share pledge agreement, the registration in the
shareholder’s register of the relevant Luxembourg Loan Party whose shares are
pledged and (ii) any Luxembourg Law governed account pledge agreement, the
executed acknowledgement and waiver of rights to be received by the account bank
in Luxembourg where the pledged accounts are held, each Luxembourg Security
Document constitutes a legal, valid and enforceable Lien on all right title and
interest of the respective Loan Parties in the Collateral described therein.

Section 5.23. State and Federal Regulation. Neither Borrower nor any Restricted
Subsidiary has received notice (formal or informal, public or non-public) by the
U.S. Department of Transportation, Transport Canada, the Transportation Safety
Board of Canada, the Alberta Ministry of Transportation or any other
Governmental Authority of any pending, threatened or anticipated complaints,
investigations, proceedings, enforcement actions or penalty assessments with
respect to the alleged failure to comply with any applicable Law, except as to
which the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

Section 5.24. Title to Crude Oil and Refined Products. Neither Borrower nor any
Restricted Subsidiary has title to any material portion of the Crude Oil,
Refined Products or other petroleum products that are stored or handled at any
Terminal.

Section 5.25. Representations as to Canadian Borrower and other Foreign
Obligors.

(a) Each Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

 

-99-



--------------------------------------------------------------------------------

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or Tax as has been timely
paid.

(c) Subject to the application of the EU Savings Directive Tax, the RELIBI Law
and the Registration Tax Exception, there is no Tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Foreign Obligor is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Obligor Documents or (ii) on any
payment to be made by such Foreign Obligor pursuant to the Applicable Foreign
Obligor Documents, except as has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

Section 5.26. Material Contracts. Set forth on Schedule 5.26 hereto is a
complete and correct list, as of the Closing Date, of all Material Contracts.
The US Borrower has heretofore delivered to the Administrative Agent and the
Lenders a complete and correct copy of all documentation evidencing all such
Material Contracts, including any modifications or supplements thereto, as in
effect on the Closing Date. As of the Closing Date, there exists no material
default or event of default or circumstance which with the giving of notice or
lapse of time or both would give rise to a default by any Borrower or Restricted
Subsidiary, or to any Borrower’s knowledge, by any of the other parties thereto.

Section 5.27. Use of Proceeds. The proceeds of (a) the Term Loan will be used to
make the Closing Date Distribution, to repay intercompany Indebtedness and for
general corporate purposes, in each case, not in contravention of any Law or any
Loan Document, and (b) any other Credit Extension will be used for working
capital and general corporate purposes, in each case, not in contravention of
any Law or any Loan Document.

 

-100-



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Restricted Subsidiary to:

Section 6.01. Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) by the date required to be delivered to the SEC (or such date as may be
extended by the SEC), but in any event within 90 days after the end of each
fiscal year of the US Borrower, a consolidated balance sheet of the US Borrower
and the Restricted Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, changes in partners’
capital, retained earnings and cash flows for such fiscal year, setting forth in
each case in comparative form, and to the extent available, the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (other than an
exception or explanatory paragraph with respect to the maturity of the Facility
for an opinion delivered in the fiscal year in which such Indebtedness matures);

(b) beginning with the fiscal quarter ending September 30, 2014, by the date
required to be delivered to the SEC (or such date as may be extended by the
SEC), but in any event within 45 days after the end of each of the first three
fiscal quarters of each fiscal year of the US Borrower (or by the date that is
45 days after the Closing Date, being November 28, 2014, in the case of the
fiscal quarter ending September 30, 2014), a consolidated balance sheet of the
US Borrower and the Restricted Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
changes in partners’ capital, retained earnings and cash flows for such fiscal
quarter and for the portion of the US Borrower’s fiscal year then ended, setting
forth in each case in comparative form, and to the extent available, the figures
for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by a Financial Officer of the US
Borrower as fairly presenting the financial condition, results of operations,
partners’ capital, retained earnings and cash flows of the US Borrower and the
Restricted Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes.

Section 6.02. Certificates; Other Information. Deliver to the Administrative
Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

 

-101-



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Financial Officer of the US Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the
stockholders, partners or members (or the equivalent of any thereof) of any Loan
Party, and copies of all annual, regular, periodic and special reports and
registration statements which either Borrower or any of its Subsidiaries may
file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, or with any national securities exchange, and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Restricted
Subsidiary pursuant to the terms of any indenture, loan or credit or similar
agreement regarding or related to any breach or default by any party thereto or
any other event that could materially impair the value of the interests or the
rights of any Loan Party or otherwise have a Material Adverse Effect and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;

(f) as soon as available, but in any event within 30 days after each annual
renewal of the applicable insurance policies, a certificate summarizing the
insurance coverage (specifying type, amount and carrier) in effect for each
Borrower and the Restricted Subsidiaries and such additional information
regarding such insurance coverage as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably specify;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Restricted Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any material investigation or other
material inquiry by such agency regarding financial or other operational results
of any Loan Party or any Restricted Subsidiary;

(h) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of the
Restricted Subsidiaries with any Environmental Law or Environmental Permit or
any action, investigation or proceeding relating to Hazardous Materials that
could reasonably be expected to have a Material Adverse Effect;

 

-102-



--------------------------------------------------------------------------------

(i) promptly and in any event within five Business Days after receipt thereof by
either Borrower or any Restricted Subsidiary, a copy of any notice, summons,
citation, proceeding or order received from any Governmental Authority
concerning the regulation of any portion of the Business that could reasonably
be expected to have a Material Adverse Effect;

(j) if the US Borrower elects to have a Specified Acquisition Period apply with
respect to a Specified Acquisition, written notice of such election (or of the
applicable Specified Acquisition) at least 10 days (or such lesser time as the
Administrative Agent may agree) prior to the date of delivery of the first
Compliance Certificate that evidences the existence of such Specified
Acquisition Period; and

(k) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Restricted Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
US Borrower posts such documents, or provides a link thereto on the US
Borrower’s website on the Internet at the website address listed on
Schedule 11.02; or (ii) on which such documents are posted on the US Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrowers
shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Borrowers to deliver such paper copies. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrowers with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers may, but shall not be obligated to, make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on DebtDomain, IntraLinks, Syndtrak, ClearPar, or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to either Borrower or its
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. Each Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word

 

-103-



--------------------------------------------------------------------------------

“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrowers shall be deemed to have authorized
the Administrative Agent, the Joint Lead Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to either Borrower or its respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.

Section 6.03. Notices. Promptly notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event that would reasonably be expected to
result in material liability to either Borrower or their Subsidiaries; and

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Restricted Subsidiary thereof, including any
determination by the US Borrower referred to in Section 2.10(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the US Borrower setting forth details of the occurrence
referred to therein and stating what action such Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

Section 6.04. Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all material
Tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Borrower or such Restricted Subsidiary;
(b) all lawful claims which, if unpaid, would by Law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except in each case of clause (b) and (c) to the extent the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

Section 6.05. Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05; and

(b) Take all reasonable action to maintain all rights, privileges, permits,
licenses (including intellectual property licenses) and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

-104-



--------------------------------------------------------------------------------

Section 6.06. Maintenance of Properties.

(a) Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (i) maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, in accordance with
the standard of care typical in the industry; and (ii) make, or cause to be
made, all necessary repairs thereto and renewals and replacements thereof in
accordance with the standard of care typical in the industry.

(b) Without limiting Section 6.06(a), (i) maintain or cause the maintenance of
the interests and rights which are necessary to maintain the Terminals, which
individually or in the aggregate, could, if not maintained, reasonably be
expected to have a Material Adverse Effect; (ii) subject to Liens permitted
under Section 7.01, maintain the Terminals within the boundaries of the Terminal
Deeds and without encroachment upon any adjoining property, except where the
failure of the Terminals to be so maintained, individually or in the aggregate,
(A) does not materially interfere with the ordinary conduct of Business,
(B) does not materially detract from the use of the Terminals, taken as a whole
and (C) could not reasonably be expected to have a Material Adverse Effect;
(iii) maintain such rights of ingress and egress necessary to permit the
Borrowers and the Restricted Subsidiaries to inspect, operate, repair, and
maintain the Terminals to the extent that failure to maintain such rights,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and provided that either Borrower or any of the
Restricted Subsidiaries may hire third parties to perform these functions; and
(iv) maintain all material agreements, licenses, permits, and other rights
required for any of the foregoing described in clauses (i), (ii), and (iii) of
this Section 6.06(b) in full force and effect in accordance with their terms,
timely make any payments due thereunder, and prevent any default thereunder
which could result in a termination or loss thereof, except any such failure to
maintain or pay or any such default that could not reasonably, individually or
in the aggregate, be expected to cause a Material Adverse Effect.

Section 6.07. Maintenance of Insurance; Insurance Proceeds. Maintain with
financially sound and reputable insurance companies not Affiliates of either
Borrower, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and providing for not
less than 30 days’ prior notice to the Administrative Agent of termination,
lapse or cancellation of such insurance.

Section 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including anti-corruption laws) and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

-105-



--------------------------------------------------------------------------------

Section 6.09. Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of each Borrower or such Subsidiary, as the case may be.

Section 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties once per calendar year, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (provided that the Borrowers will be afforded a
reasonable opportunity to be present during such discussions), all at the
expense of the Borrowers and at such reasonable times during normal business
hours, upon reasonable advance notice to the Borrowers; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice and as many times during any calendar year as
such Administrative Agent or Lender shall so request. The Administrative Agent
and each Lender shall conduct any such inspection or examination (i) in
reasonable accordance with the applicable Borrower’s or the applicable
Restricted Subsidiary’s safety policies and procedures and (ii) so as not to
unreasonably materially interfere with the Borrowers’ or the Restricted
Subsidiaries’ operations.

Section 6.11. Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new direct or indirect Restricted
Subsidiary, including any Unrestricted Subsidiary ceasing to be an Unrestricted
Subsidiary, but excluding any Excluded Subsidiary (except with respect to
Section 6.11(a)(iii)), then the Borrowers shall, at the Borrowers’ expense:

(i) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, cause
such Restricted Subsidiary, to duly execute and deliver to the Administrative
Agent a guaranty or guaranty supplement, in form and substance reasonably
satisfactory to the Administrative Agent, guaranteeing the other Loan Parties’
obligations under the Loan Documents,

(ii) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, cause
such Restricted Subsidiary to duly execute and deliver to the Administrative
Agent Security Agreement Supplements, IP Security Agreement Supplements, Account
Control Agreements, and other security and pledge agreements (including a
Canadian Debenture and Canadian Debenture Pledge Agreement if such Restricted
Subsidiary is a Canadian Loan Party and in the case of any other Foreign Obligor
or any Subsidiary that holds shares in any Foreign Obligor, foreign charges,
pledges and security agreements), as specified by and in form and substance
reasonably satisfactory to the Administrative Agent (including delivery of all
Pledged Equity in and of such Restricted Subsidiary, and other instruments

 

-106-



--------------------------------------------------------------------------------

of the type specified in Section 4.01(a)(iii)), securing payment of all the
Obligations of such Restricted Subsidiary or such parent, as the case may be,
under the Loan Documents and constituting Liens on all such personal properties
and any Material Real Property located in Canada pursuant to a Canadian
Debenture (if applicable),

(iii) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) cause each direct or indirect parent of such
Restricted Subsidiary to duly execute and deliver to the Administrative Agent
any Security Agreement Supplements and pledge agreements or supplements to
evidence the pledge of such parent’s Equity Interests as required by the
Security Agreement in such Restricted Subsidiary (including the delivery of the
Pledged Equity required by the Security Agreement and other instruments of the
type specified in Section 4.01(a)(iii) and if such Restricted Subsidiary is
organized under the laws of Canada, Section 4.01(a)(iv)),

(iv) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, cause
such Restricted Subsidiary to take whatever action (including the filing of
Uniform Commercial Code and Personal Property Security Act financing statements)
may be necessary or advisable in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to Security Agreement Supplements, IP
Security Agreement Supplements, Account Control Agreements, and security and
pledge agreements delivered pursuant to this Section 6.11, enforceable against
all third parties in accordance with their terms,

(v) within 60 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, deliver
to the Administrative Agent, upon the request of the Administrative Agent in its
sole but reasonable discretion, a signed copy of a favorable opinion, addressed
to the Administrative Agent and the other Secured Parties, of counsel for the
Loan Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i), (iii) and (iv) above, and as to such other matters as
the Administrative Agent may reasonably request, and

(vi) within 60 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition of a
Subsidiary that owns or leases Material Real Property, deliver to the
Administrative Agent with respect to any Material Real Property owned or leased
by such Restricted Subsidiary:

(A) Mortgages, duly executed by the appropriate Loan Party, together with:

(1) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing, recording or
registration in all filing, recording or registration offices that the
Administrative Agent may deem necessary or reasonably desirable in order to
create a valid first and subsisting Lien on the property (subject to

 

-107-



--------------------------------------------------------------------------------

Liens permitted under the Loan Documents) described therein in favor of the
Administrative Agent for the benefit of the Secured Parties, duly executed and
acknowledged by the appropriate Loan Party, together with evidence that all
filing, documentary, stamp, intangible and recording and registration taxes and
fees have been paid (or arrangements therefor satisfactory to the Administrative
Agent have been made),

(2) for any Material Real Property not located in Canada or any province
thereof, a fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies as may be reasonably required by the Administrative
Agent for assets of a type for which title insurance is customarily obtained,
with endorsements and in amounts reasonably acceptable to the Administrative
Agent, issued, coinsured and reinsured by one or more title insurers reasonably
acceptable to the Administrative Agent, insuring the Mortgages to be valid first
and subsisting Liens on the property described therein, free and clear of all
defects and encumbrances, excepting only Liens permitted under Section 7.01 and
other Liens permitted under the Loan Documents; provided however that such title
insurance policy may include such general mechanics’ lien exceptions as the
title insurer(s) may require, so long as such title insurance policy does not
include a title exception identifying any specifically recorded mechanics’ lien
that does not constitute a Lien permitted under Section 7.01,

(3) evidence of the insurance required by Section 6.07,

(4) for any Material Real Property other than Material Real Property located in
Canada, any province thereof, or any other jurisdiction where such would not be
required by applicable Law, a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to such
Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the applicable Borrower
and each other Loan Party relating thereto), and

(5) evidence that all other action that the Administrative Agent may reasonably
deem necessary or desirable in order to create valid first and subsisting Liens
on the property described in the Mortgages has been taken;

(6) opinions of local counsel for the Loan Parties in states or provinces in
which the Mortgaged Properties are located, with respect to the enforceability
and validity of, and perfection or constructive notice by, the Mortgages
delivered pursuant to this Section 6.11 and any related fixture filings or
notices in form and substance reasonably satisfactory to the Administrative
Agent, and

 

-108-



--------------------------------------------------------------------------------

(B) the existing and most current title reports, surveys and engineering, soils
and other reports, and environmental assessment reports obtained by either
Borrower or any Restricted Subsidiary in connection with the formation or
acquisition of that Restricted Subsidiary.

(b) Upon the acquisition of any personal property (other than Excluded Property,
and only to the extent not inconsistent with the terms of the Collateral
Documents) or Material Real Property by a Borrower or any Restricted Subsidiary
(other than an Excluded Subsidiary), if such property, in the reasonable
judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties, then the Borrowers shall, at the
Borrowers’ expense:

(i) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such acquisition, cause the applicable
Loan Party to duly execute and deliver to the Administrative Agent Security
Agreement Supplements, IP Security Agreement Supplements, Account Control
Agreements, and other security and pledge agreements, as specified by and in
form and substance reasonably satisfactory to the Administrative Agent, securing
payment of all the Obligations of the applicable Loan Party under the Loan
Documents and constituting Liens on all such personal properties,

(ii) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such acquisition, cause the applicable
Loan Party to take whatever action (including the filing of applicable Uniform
Commercial Code and Personal Property Security Act financing statements) may be
necessary or advisable in the reasonable opinion of the Administrative Agent to
vest in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid and subsisting Liens on such personal property,
enforceable against all third parties,

(iii) within 60 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such acquisition, deliver to the
Administrative Agent, upon the reasonable request of the Administrative Agent in
its sole but reasonable discretion, a signed copy of a favorable opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to the
matters contained in clauses (i) and (ii) above and as to such other matters as
the Administrative Agent may reasonably request, and

(iv) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such acquisition of Material Real
Property, deliver to the Administrative Agent with respect to such Material Real
Property (A) documentation of the type set forth in Section 6.11(a)(vi)(A), and
(B) the existing and most current title reports, surveys and engineering, soils
and other reports, and environmental assessment reports obtained by either
Borrower or any Restricted Subsidiary in connection with the acquisition of that
Material Real Property.

 

-109-



--------------------------------------------------------------------------------

Section 6.12. Compliance with Environmental Laws.

(a) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, comply, and cause all
lessees and other Persons operating or occupying its properties to comply, with
all applicable Environmental Laws and Environmental Permits, and obtain and
renew all Environmental Permits necessary for its operations and properties.

(b) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, to the extent required
by Governmental Authority, conduct any investigation, study, sampling and
testing, and undertake any cleanup, removal, remedial or other action necessary
to remove and clean up Hazardous Materials from any of its properties, in
compliance with the requirements of such Governmental Authority; provided,
however, that neither Borrower nor any of the Restricted Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

Section 6.13. Further Assurances.

(a) Promptly upon request by the Administrative Agent or the Required Lenders
through the Administrative Agent, (a) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of the Restricted Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
the Restricted Subsidiaries is or is to be a party, and cause each of the
Restricted Subsidiaries to do so.

(b) Within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after a request by the Administrative Agent or
the Required Lenders to cure any title defects or exceptions which are not Liens
permitted by Section 7.01 and which, individually or in the aggregate,
(i) materially interfere with the ordinary conduct of Business, (ii) materially
detract from the value or the use of the Collateral affected thereby, or
(iii) could reasonably have a Material Adverse Effect, at the US Borrower’s
option, either cure such title defects or exceptions or substitute such
Collateral with acceptable property of an equivalent value with no Liens that
are not permitted by Section 7.01.

 

-110-



--------------------------------------------------------------------------------

Section 6.14. Material Contracts. Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all action to such end as may be
from time to time requested by the Administrative Agent and, upon the request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party or any of the Restricted Subsidiaries is entitled to make under
such Material Contract, and cause each of the Restricted Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Effect.

Section 6.15. Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a) Unless designated after the Closing Date in writing to the Administrative
Agent pursuant to this Section, any Person that becomes a Subsidiary of the US
Borrower or any of the Restricted Subsidiaries shall be classified as a
Restricted Subsidiary.

(b) The US Borrower may designate a Subsidiary as an Unrestricted Subsidiary if
(i) immediately before and after such designation, no Default or Event of
Default exists or would exist, (ii) after giving effect to such designation on a
pro forma basis, the US Borrower and the Restricted Subsidiaries would have been
in compliance with Sections 7.11(a), 7.11(b), and 7.11(c) as of the end of the
most recent fiscal quarter; and (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if it will be treated as a “restricted subsidiary” for
purposes of any Indebtedness of the US Borrower or any Restricted Subsidiary.

(c) The US Borrower may designate an Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) immediately before
and after such designation, no Default or Event of Default exists or would exist
and (ii) after giving effect to such designation on a pro forma basis, the US
Borrower and its Subsidiaries would have been in compliance with Sections
7.11(a), 7.11(b), and 7.11(c) as of the end of the most recent fiscal quarter.

(d) All Subsidiaries of an Unrestricted Subsidiary shall be also Unrestricted
Subsidiaries. The US Borrower will not permit any Unrestricted Subsidiary to
hold any Equity Interests in, or any Indebtedness of, any Restricted Subsidiary.

(e) The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment in such Unrestricted Subsidiary at the date of
designation in an amount equal to the fair market value of the applicable Loan
Party’s investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

Section 6.16. Account Control Agreements; Registration of 2013 Annual Accounts
in Luxembourg Companies Register.

 

-111-



--------------------------------------------------------------------------------

(a) The Borrowers shall deliver, or shall cause to be delivered, within 30 days
of the Closing Date (or such longer period as the Administrative Agent may agree
in its sole discretion) (such date, the “Account Control Date”), the Account
Control Agreements referred to in the Security Agreement, duly executed by the
appropriate parties. From and as of the Account Control Date, the Borrowers
shall cause each deposit account and securities account (other than the Excluded
Account) of any Borrower or any other Loan Party to be subject to an Account
Control Agreement that creates and perfects a first perfected Lien in favor of
the Administrative Agent in such account; provided that this Section 6.16 shall
not apply to (a) any deposit account exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of any Loan
Party’s employees, (b) any trust, fiduciary or escrow accounts exclusively
containing funds owned or held in trust for another party that is held in the
name of a Loan Party and (c) funds not exceeding $2,000,000 (excluding any funds
in the Excluded Account) in the aggregate in all such accounts not subject to
Account Control Agreements.

(b) The Borrowers shall deliver, or shall cause to be delivered, by no later
than October 17, 2014 (or such later date as the Administrative Agent may agree
in its sole discretion) evidence in a form satisfactory to the Administrative
Agent that the annual accounts of Luxembourg Guarantor 1 and Luxembourg
Guarantor 2 for the financial year beginning on November 6, 2013 and ending on
December 31, 2013 have been deposited with the Luxembourg Companies Register in
accordance with the Luxembourg Act of August 10, 1915 on commercial companies.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding neither Borrower shall, nor shall the Borrowers permit
any Restricted Subsidiary to, directly or indirectly:

Section 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not expanded (other than improvements and accessions to such property),
(ii) the amount secured or benefited thereby is not increased except as
contemplated by Section 7.02(d) and (iii) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.02(d);

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of

 

-112-



--------------------------------------------------------------------------------

more than 45 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) (i) Liens or deposits to secure the performance of bids, trade contracts and
leases (other than leases constituting Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business and (ii) Liens resulting from
earnest money deposits or indemnification holdbacks made in connection with
permitted Acquisitions, Investments or Dispositions;

(g) Liens comprised of minor defects, irregularities, and deficiencies in title
to, and encroachments, easements, rights-of-way, zoning restrictions and other
similar restrictions, charges or encumbrances, defects and irregularities on
easements, leases, licenses and other rights in real property in favor of a
Borrower or any Restricted Subsidiary, in each case, which, individually and in
the aggregate, do not materially interfere with the ordinary conduct of the
Business and do not materially detract from the use of the property which they
affect;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) Liens on any property or asset existing at the time such property or asset
is acquired and Liens on property of a Person existing at the time such Person
is merged or amalgamated into or consolidated with or acquired by a Borrower or
any Restricted Subsidiary or becomes a Restricted Subsidiary; provided that, in
each case, such Liens were not created in contemplation of such acquisition,
merger, amalgamation, consolidation or Investment and do not extend to any
assets other than those acquired or those of the Person merged or amalgamated
into or consolidated with such Borrower or such Restricted Subsidiary or
acquired by such Borrower or such Restricted Subsidiary, and the applicable
Indebtedness secured by such Lien is permitted under Section 7.02(g);

(k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies, or
under general depositary agreements, and burdening only deposit accounts or
other funds maintained with a creditor depository institution;

(l) any interest or title of a lessee or lessor under any operating lease
entered into by a Borrower or any Restricted Subsidiary in the ordinary course
of its business covering only the assets so leased;

 

-113-



--------------------------------------------------------------------------------

(m) Liens disclosed by any title report or title commitment provided to the
Administrative Agent or surveys with respect to the Mortgaged Properties, in
each case, to the extent reasonably acceptable to the Administrative Agent, and
any replacement, extension or renewal of any such Lien; provided that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided further that the Indebtedness and other obligations secured
by such replacement, extension or renewal Lien are permitted by this Agreement;

(n) Liens in connection with subdivision agreements, site plan control
agreements, development agreements, facilities sharing agreements, cost sharing
agreements and other similar agreements in connection with the use of real
property;

(o) Liens on the Equity Interests of (i) Unrestricted Subsidiaries and
(ii) Persons that are not Affiliates of the Borrowers or the Restricted
Subsidiaries;

(p) Liens on cash margin collateral, deposits or securities required by any
Person with whom the Borrowers or any of the Restricted Subsidiaries enters into
a Swap Contract, to the extent such Swap Contracts are entered into in
accordance with Section 7.15 and securing obligations in an amount not to exceed
$10,000,000 in the aggregate;

(q) rights of first refusal entered into in the ordinary course of business;

(r) Liens securing Indebtedness contemplated by Section 7.02(j); provided, that
such Lien is limited to the applicable insurance contract and proceeds thereof;

(s) Liens granted pursuant to (i) the Development Transactions so long as any
registration of such Liens against any assets of a Borrower or Restricted
Subsidiary is made subsequent in time to the effective registration of the Lien
on such assets securing the Obligations or (ii) the SPE Transactions; and

(t) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $15,000,000,

provided that, nothing contained herein is intended to subordinate or postpone,
and shall not be interpreted as subordinating or postponing, any Lien created by
any of the Loan Documents to any Liens permitted hereunder or under such other
Loan Documents.

Section 7.02. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract permitted pursuant to Section 7.15;

(b) Indebtedness of a Borrower owed to a Restricted Subsidiary, or of a
Restricted Subsidiary owed to a Borrower or a Restricted Subsidiary, which
Indebtedness shall (i) in the case of Indebtedness owed to a Loan Party, be
pledged under the Security Agreement, (ii) be on subordination terms reasonably
acceptable to the Administrative Agent and (iii) be otherwise permitted under
the provisions of Section 7.03;

 

-114-



--------------------------------------------------------------------------------

(c) Indebtedness under the Loan Documents;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except (A) by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, and (B) by an amount
equal to any existing commitments unutilized thereunder; (ii) no additional or
replacement direct or any contingent obligors are added with respect thereto, as
a result of or in connection with such refinancing, refunding, renewal or
extension; (iii) that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended; and
(iv) the interest rate applicable to any such refinancing, refunding, renewing
or extending Indebtedness does not exceed the then applicable market interest
rate;

(e) Guarantees of the Borrowers or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder of either Borrower or any Guarantor
or the Indebtedness incurred by joint ventures or Unrestricted Subsidiaries, in
each case, constituting Investments otherwise permitted hereunder; provided that
with respect to Guarantees of Indebtedness of joint ventures, the aggregate
amount of Indebtedness guaranteed pursuant to such Guarantees shall not exceed
$15,000,000, and with respect to Guarantees of Indebtedness of Unrestricted
Subsidiaries, the aggregate amount of Indebtedness guaranteed pursuant to such
Guarantees shall not exceed the amount permitted under Section 7.03(n);

(f) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$15,000,000;

(g) Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof in accordance with the terms of Section 7.03(g), which Indebtedness
is existing at the time such Person becomes a Restricted Subsidiary (other than
Indebtedness incurred solely in contemplation of such Person’s becoming a
Restricted Subsidiary);

(h) unsecured Indebtedness issued by the US Borrower and/or Finance Co; provided
that (i) immediately prior to and after giving effect to the issuance of such
Indebtedness, there would be no Default under this Agreement, (ii) such
Indebtedness’ scheduled maturity is no earlier than six (6) months after the
Revolving Credit Maturity Date, (iii) such Indebtedness does not require any
scheduled repayments, defeasance or redemption (or sinking fund therefor) of any
principal amount thereof prior to maturity, and (iv) the indenture or other
agreement governing such Indebtedness shall not contain (A) maintenance
financial covenants or (B) other terms and conditions, taken as a whole, that
are materially more restrictive on the US Borrower and its Restricted
Subsidiaries, taken as a whole, than then available market

 

-115-



--------------------------------------------------------------------------------

terms and conditions for comparable issuers and issuances, and any refinancings,
refundings, renewals or extensions thereof; provided that the terms of such
refinancing, refunding, renewing, or extending Indebtedness satisfy the
requirements of Section 7.02(h);

(i) Indebtedness under the Parent Credit Agreement assumed pursuant to the
Parent Credit Assumption and Repayment; provided that such Indebtedness shall be
repaid and the Loan Parties released therefrom on the Closing Date;

(j) Indebtedness in respect of insurance premium financing for insurance being
acquired by a Borrower or any Subsidiary incurred in the ordinary course of
business and on customary terms and conditions;

(k) Indebtedness existing solely based on the existence of the Liens permitted
by Section 7.01(o);

(l) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations for the account
of the US Borrower or any Restricted Subsidiary, in each case, arising in the
ordinary course of business and other than for an obligation for borrowed money;

(m) Indebtedness pursuant to the SPE Transactions; and

(n) other Indebtedness not otherwise permitted under this Section 7.02, in an
aggregate principal amount not to exceed $15,000,000 at any time outstanding.

Section 7.03. Investments. Make or hold any Investments, except:

(a) Investments held by the Borrowers and the Restricted Subsidiaries in the
form of Cash Equivalents;

(b) advances to officers, directors and employees of the Borrowers and the
Restricted Subsidiaries in an aggregate amount not to exceed $1,000,000 at any
time outstanding, for travel, entertainment, relocation, payroll advance and
analogous ordinary business purposes;

(c) (i) Investments by the Borrowers and the Restricted Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the US Borrower and the Restricted Subsidiaries in Loan Parties,
and (iii) additional Investments by Subsidiaries that are not Loan Parties in
other Subsidiaries that are not Loan Parties;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03;

 

-116-



--------------------------------------------------------------------------------

(g) Acquisitions; provided that (i) a Borrower or a Guarantor is the acquiring
or surviving entity; (ii) no Default or Event of Default exists immediately
before and after giving effect to such Acquisition; (iii) in respect of Material
Acquisitions, after giving effect to such Material Acquisition on a pro forma
basis, the Borrowers and the Restricted Subsidiaries would have been in
compliance with Sections 7.11(a), 7.11(b), and 7.11(c) as of the end of the most
recent fiscal quarter; (iv) the requirements of Section 6.11 and 7.07 are
satisfied in connection therewith and the target is not hostile; (v) if such
Acquisition is of Equity Interests, the issuer of such Equity Interests shall be
an entity organized under the laws of the United States, Canada, Luxembourg or
Mexico; and (vi) in respect of Material Acquisitions, the Administrative Agent
shall have received, prior to the date on which any such Material Acquisition is
to be consummated, a certificate of a Responsible Officer of the US Borrower, in
form and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders, certifying that all of the requirements set forth in this
Section 7.03(g) have been satisfied or will be satisfied on or prior to the date
on which such Material Acquisition is consummated;

(h) Investments consisting of debt securities as partial consideration for the
Disposition of assets permitted by Section 7.05(f);

(i) Investments by the US Borrower and its Subsidiaries in joint ventures not
exceeding $35,000,000 in the aggregate; provided that the US Borrower shall use
commercially reasonable efforts to have any Equity Interests in any such joint
venture pledged to the Administrative Agent for the ratable benefit of the
Secured Parties under the Security Agreement and use commercially reasonable
efforts to ensure that the Administrative Agent shall have received such other
items in connection therewith as may be required by Section 6.11(b);

(j) Investments in connection with cash margin collateral, deposits or
securities permitted under Section 7.01(p);

(k) Investments in Swap Obligations permitted pursuant to Section 7.15;

(l) Investments made with the proceeds of substantially concurrent issuances of
common Equity Interests of the US Borrower or contributions to the US Borrower
(other than Disqualified Capital Stock); provided, that (i) no Default or Event
of Default exists immediately before and after giving effect to such Investment,
and (ii) both before and after giving effect to such Investment on a pro forma
basis the US Borrower and the Restricted Subsidiaries would have been in
compliance with Sections 7.11(a), 7.11(b), and 7.11(c) as of the end of the most
recent fiscal quarter;

(m) Investments held by any Restricted Subsidiary acquired after the Closing
Date to the extent such Investments were held by such Restricted Subsidiary on
the date of acquisition of such Restricted Subsidiary;

(n) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and unsecured Guarantees of Indebtedness otherwise expressly
permitted hereunder) on or after the Closing Date by Loan Parties in
Unrestricted Subsidiaries in an

 

-117-



--------------------------------------------------------------------------------

aggregate amount (valued at the time of the making thereof and without giving
effect to any write-downs or write-offs thereof) not to exceed an amount equal
to the sum of, without duplication, $15,000,000 in the aggregate plus any return
of capital actually received by the Borrowers or any Restricted Subsidiary in
respect of other investments made by them pursuant to this clause (n); and

(o) so long as no Default has occurred and is continuing or would result from
such Investment, other Investments (other than Investments in Unrestricted
Subsidiaries) not exceeding the greater of (i) $15,000,000 in the aggregate in
any fiscal year of the US Borrower or (ii) 15% of Consolidated Net Tangible
Assets of the US Borrower and its Restricted Subsidiaries, in the aggregate in
any fiscal year.

Section 7.04. Fundamental Changes. Merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

(a) the Borrowers or any of the Restricted Subsidiaries may merge or amalgamate
with any other Restricted Subsidiaries or any other Person; provided, that
(i) if any of such Subsidiaries is a Guarantor, a Guarantor shall be the
surviving Person, and if a Borrower is a party thereto, such Borrower shall be
the surviving Person, and (ii) the US Borrower and the Canadian Borrower may not
merge or amalgamate into each other;

(b) any Guarantor may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to a Borrower or to another Guarantor;

(c) any Subsidiary that is not a Loan Party may Dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Borrower or any Subsidiary that is a Loan Party;

(d) any Subsidiary (other than the Canadian Borrower) may liquidate, wind up or
dissolve if the Borrowers determine in good faith that such liquidation or
dissolution is in the best interests of the Borrowers and is not materially
disadvantageous to the Lenders and all of the assets of such Subsidiary are
transferred to another Restricted Subsidiary; and

(e) a Restricted Subsidiary may enter into Dispositions permitted by
Section 7.05, and a Restricted Subsidiary whose Equity Interests are sold
pursuant to such a Disposition may enter into mergers, consolidations and
amalgamations to facilitate such Dispositions.

Section 7.05. Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) ordinary-course-of-business Dispositions of (i) inventory; (ii) Cash
Equivalents; (iii) overdue accounts receivable in connection with the compromise
or collection thereof (and not in connection with any financing transaction);
and (iv) leases, subleases, rights of way, easements, licenses, and sublicenses
that, individually and in the aggregate, do not materially

 

-118-



--------------------------------------------------------------------------------

interfere with the ordinary conduct of the business of the Borrowers or the
Restricted Subsidiaries and do not materially detract from the value or the use
of the property which they affect;

(c) Dispositions of equipment to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

(d) Dispositions of property by a Borrower or any Restricted Subsidiary to a
Borrower or to a Restricted Subsidiary; provided that if the transferor of such
property is a Loan Party, the transferee thereof must be a Loan Party;

(e) Dispositions in the form of Liens permitted by Section 7.01 and Dispositions
in the form of Investments permitted by Sections 7.03;

(f) Dispositions by the Borrowers and the Restricted Subsidiaries not otherwise
permitted under this Section 7.05, subject to the following conditions:

(i) that no Default exists at the time of such Disposition or would result from
such Disposition; and

(ii) that the aggregate book value of all property Disposed of in reliance on
this clause (f) in any fiscal year shall not exceed $35,000,000.

(g) Dispositions of property (i) resulting from the condemnation thereof or
(ii) that has suffered a casualty (constituting a total loss or constructive
total loss of such property), in each case upon or after receipt of the
condemnation proceeds or insurance proceeds of such condemnation or casualty, as
applicable, provided that the cash proceeds therefrom are applied in accordance
with and to the extent required by Section 2.05(b);

(h) Dispositions of Equity Interests of Unrestricted Subsidiaries;

(i) Dispositions pursuant to the Development Transactions;

(j) Dispositions pursuant to SPE Transactions; and

(k) to the extent constituting a Disposition, the unwinding of any Swap Contract
pursuant to its terms;

provided, however, that any Disposition pursuant to Section 7.05 (c) and
(f) shall be for fair market value.

Section 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Restricted Subsidiary may make Restricted Payments to a Borrower, any
Subsidiaries that are Guarantors and any other Person that owns a direct Equity
Interest in such Restricted Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

-119-



--------------------------------------------------------------------------------

(b) each Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in common or subordinated Equity
Interests of such Person and the US Borrower may exchange common Equity
Interests for or convert Equity Interests into other Equity Interests;

(c) each of the Borrowers and each of the Restricted Subsidiaries may purchase,
redeem or otherwise acquire its Equity Interests or make other Restricted
Payments with the proceeds received from the substantially concurrent issue of
new common or subordinated Equity Interests;

(d) the US Borrower may purchase, redeem or otherwise acquire its common Equity
Interests from the Parent Guarantor or its Affiliates in connection with the
underwriters of the initial public offering of the US Borrower exercising their
“greenshoe” option as contemplated by the Registration Statement, in an
aggregate amount not to exceed the net proceeds received therefrom;

(e) so long as no Event of Default is continuing or would result therefrom, any
other Restricted Payments may be made in an amount not to exceed $1,000,000 in
the aggregate per fiscal year;

(f) the US Borrower may make the Closing Date Distribution; and

(g) so long as no Default has occurred and is continuing or would result
therefrom, the US Borrower may make Restricted Payments with respect to any
fiscal quarter in an aggregate amount not to exceed Available Cash with respect
to such fiscal quarter.

Section 7.07. Change in Nature of Business. Engage in any material line of
business different from the Business.

Section 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of either Borrower, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to the US Borrower and the Restricted Subsidiaries, taken as a whole,
as would be obtainable at the time in a comparable arm’s length transaction with
a Person other than an Affiliate; provided that the foregoing restriction shall
not apply to (a) transactions between or among the Loan Parties,
(b) transactions pursuant to the Material Contracts as in effect on the date of
this Agreement or, if applicable, to the extent modified in a manner that is not
materially adverse to the Loan Parties or the Lenders, (c) transactions required
by the US Borrower Partnership Agreement and permitted under this Agreement,
(d) transactions that are not on an arm’s length basis or are not on terms as
favorable as could have been obtained from a third party, provided that such
transaction or transactions occurs within a related series of transactions,
which, in the aggregate, are on an arm’s-length basis and are on terms as
favorable as could have been obtained from a third party, (e) any corporate
sharing agreements with respect to tax sharing and general overhead and
administrative matters in the ordinary course of business, (f) the payment of
reasonable compensation, fees and expenses to, and indemnity provided on behalf
of, the General Partner

 

-120-



--------------------------------------------------------------------------------

and directors, employees and officers of the General Partner, the US Borrower or
any Subsidiary, (g) Investments permitted by Section 7.03(l). (h) the conversion
of Class A Units (as defined in the US Borrower Partnership Agreement) into
common Equity Interests of the US Borrower in accordance with the terms set
forth in the US Borrower Partnership Agreement, (i) transactions pursuant to the
Development Transactions, (j) transactions approved by the conflicts committee
of the General Partner in good faith in accordance with the US Borrower
Partnership Agreement and (k) the SPE Transactions.

Section 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Restricted Subsidiary to make Restricted
Payments to either Borrower or any Guarantor or to otherwise transfer property
to or invest in either Borrower or any Guarantor, except for any agreement in
effect (A) on the date hereof and set forth on Schedule 7.09; (B) at the time
any Restricted Subsidiary becomes a Restricted Subsidiary, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary, (ii) of any Restricted Subsidiary to Guarantee the
Obligations or (iii) of a Borrower or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on Collateral of such Person to secure
the Obligations; provided, however, that clauses (i) through (iii) shall not
prohibit (A) any negative pledge or other transfer restriction incurred or
provided in favor of any holder of Indebtedness permitted under Sections 7.02(f)
or (g) solely to the extent any such negative pledge or transfer restriction
relates to the property financed by or the subject of such Indebtedness,
(B) customary non-assignment provisions in purchase and sale or exchange
agreements or similar operational agreements, or customary provisions in
licenses, easements, leases or other agreements, in each case entered into in
the ordinary course of business and consistent with past practices, which
restrict the transfer, assignment or encumbrance thereof, (C) restrictions
imposed by Law, (D) customary provisions in joint venture agreements restricting
(i) the ability of the joint venture to grant Liens in its assets, make
distributions or provide guarantees of its equity holders’ obligations, or
(ii) the ability of the joint venture partners to grant Liens in the equity of
such joint venture, any holder of a Lien permitted by Section 7.01 restricting
the transfer of the property subject thereto and, customary restrictions and
conditions contained in any agreement relating to any purchase, sale,
amalgamation or merger permitted hereunder pending the consummation of such
purchase, sale, amalgamation or merger or; or (b) requires the grant of a Lien
to secure an obligation of such Person if a Lien is granted to secure the
Obligations.

Section 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock, in each case in violation of Regulation U.

Section 7.11. Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the US Borrower (beginning
with the fiscal quarter ending December 31, 2014) to be less than 2.50 to 1.00.

 

-121-



--------------------------------------------------------------------------------

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the US Borrower (beginning with the period
ending December 31, 2014) to be greater than (i) if Qualified Notes are not
outstanding, (A) during a Specified Acquisition Period, 5.00 to 1.00, and (B) at
all other times, 4.50 to 1.00, and (ii) if Qualified Notes are outstanding,
(A) during a Specified Acquisition Period, 5.50 to 1.00, and (B) at all other
times, 5.00 to 1.00.

(c) Consolidated Senior Secured Leverage Ratio. Upon and after the consummation
of a Qualified Notes Offering, permit the Consolidated Senior Secured Leverage
Ratio as of the end of any fiscal quarter of the US Borrower (beginning with the
period ending December 31, 2014) to be greater than (A) during a Specified
Acquisition Period, 4.00 to 1.00, and (B) at all other times, 3.50 to 1.00.

Section 7.12. Amendments of Organization Documents. Amend any of its
Organization Documents, unless such amendments, modifications, or supplements
could not reasonably be expected to be materially adverse to the rights of the
Administrative Agent or the Lenders.

Section 7.13. Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except to the extent consistent with GAAP, or (b) the
fiscal year-end of any Loan Party.

Section 7.14. Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Indebtedness incurred pursuant to Section 7.02(h), except for (a) refinancings,
refundings, extensions or renewals of such Indebtedness to the extent such
refinancing, refunding, extension or renewal is permitted by Section 7.02(h),
(b) any payment or redemption to the extent made with the net proceeds of a
substantially concurrent issuances of common Equity Interests of the US Borrower
(other than Disqualified Capital Stock); provided that (i) no Default or Event
of Default exists, and (ii) the US Borrower and the Restricted Subsidiaries
would have been in compliance with Sections 7.11(a), 7.11(b), and 7.11(c) as of
the end of the most recent fiscal quarter both before and after giving effect
thereto on a pro forma basis and (c) so long as no Default or Event of Default
is continuing or would result therefrom, any other payment or redemption in an
amount not to exceed $15,000,000.

Section 7.15. Limitation on Speculative Hedging. Enter into any Swap Contract
for speculative purposes.

Section 7.16. Sanctions. Use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender, Joint
Lead Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.

 

-122-



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

Section 8.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. A Borrower or any other Loan Party fails to (i) pay when and as
required to be paid herein, and in the currency required hereunder, any amount
of principal of any Loan or any L/C Obligation, or (ii) pay within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder or any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. A Borrower or any Loan Party (i) fails to perform or
observe any term, covenant or agreement contained in Section 6.10 or
Section 6.16 and such failure continues for 5 days after the earlier to occur of
(A) receipt of written notice thereof from Administrative Agent or Required
Lenders to the Borrowers, or (B) a Responsible Officer otherwise has actual
knowledge of any such failure; (ii) fails to perform or observe any term,
covenant or agreement contained in Section 6.01 and such failure continues for
15 days after the earlier to occur of (A) receipt of written notice thereof from
Administrative Agent or Required Lenders to the Borrowers, or (B) a Responsible
Officer otherwise has actual knowledge of any such failure; or (iii) fails to
perform or observe any term, covenant or agreement contained in any of Sections
6.03(a), 6.05 (only with respect to the Loan Parties) or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier to occur of (A) receipt of written
notice thereof from Administrative Agent or Required Lenders to the Borrowers
and (B) the Borrowers having knowledge of such failure.

(d) Representations and Warranties. (i) Any representation, warranty or
certification made or deemed made by or on behalf of a Borrower or any other
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith that does not have a materiality or Material
Adverse Effect qualification shall be incorrect or misleading in any material
respect when made or deemed made or (ii) any representation, warranty or
certification made or deemed made by or on behalf of a Borrower or any other
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith that has a materiality or Material Adverse
Effect qualification shall be incorrect or misleading in any respect when made
or deemed made; or

(e) Cross-Default. (i) A Borrower or any Restricted Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit

 

-123-



--------------------------------------------------------------------------------

arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Borrower or any Restricted Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Borrower or any Restricted
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Borrower or such Restricted Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party, any Restricted Subsidiary or
the General Partner institutes or consents to the institution of any proceeding,
case or other action under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding, case
or other action under any Debtor Relief Law relating to any such Person or to
all or any material part of its property is instituted without the consent of
such Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) A Borrower, any Restricted
Subsidiary or the General Partner becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any Loan Party and is
not released, vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against a Borrower or any Restricted Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

-124-



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of either Borrower to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) either Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party contests in any manner the
validity or enforceability of any material Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any material
Loan Document, or purports to revoke, terminate or rescind any material Loan
Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Sections 4.01 or 6.11 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01 and other than as a result of the
acts or omissions of the Administrative Agent with respect to perfection
requirements) on a material portion of the Collateral purported to be covered
thereby; or

(m) Environmental. There occurs any Environmental Liability that has resulted in
a Material Adverse Effect.

Section 8.02. Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to either Borrower under the Bankruptcy Code of
the United States, the obligation

 

-125-



--------------------------------------------------------------------------------

of each Lender to make Loans and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrowers to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

Section 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.14 and 2.15, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys of any Lender or any L/C Issuer)
in accordance with Section 11.04) arising under the Loan Documents and amounts
payable under Article III, ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.14, ratably among the L/C Issuers
in proportion to the respective amounts described in this clause Fifth held by
them;

Sixth, to the payment of any other Obligations; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

-126-



--------------------------------------------------------------------------------

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX.

MULTIPLE BORROWERS

Section 9.01. Obligations Joint and Several and Unconditional. The obligations
of each Borrower under this Agreement and the Notes are joint and several and
absolute and unconditional irrespective of the value, genuineness, validity,
regularity or enforceability of the obligations of the other Borrower under this
Agreement, the Notes or any other Loan Document (collectively, the “Other
Borrower Obligations”), or any substitution, release or exchange of any other
guarantee of or security for any of the Other Borrower Obligations, and, to the
fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Article IX that the obligations of each Borrower hereunder shall be absolute and
unconditional under any and all circumstances. Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not affect the liability of either Borrower under this
Agreement, the Notes or any other agreement referred to herein or therein:

(a) at any time or from time to time, without notice to either Borrower, the
time for any performance of or compliance with any of the Other Borrower
Obligations shall be extended, or such performance or compliance shall be
waived;

(b) any of the acts mentioned in any of the provisions of this Agreement or the
Notes or any other agreement or instrument referred to herein or therein shall
be done or omitted;

(c) the maturity of any of the Other Borrower Obligations shall be accelerated,
or any of the Other Borrower Obligations shall be modified, supplemented or
amended in any respect, or any right under this Agreement or the Notes or any
other Loan Document shall be waived or any other guarantee of any of the Other
Borrower Obligations or any security therefor shall be released or exchanged in
whole or in part or otherwise dealt with; or

(d) any lien or security interest granted to, or in favor of, the Administrative
Agent or any other Secured Party as security for any of the Other Borrower
Obligations shall fail to be perfected.

 

-127-



--------------------------------------------------------------------------------

Each Borrower hereby expressly waives, with respect to the Other Borrower
Obligations diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent, any L/C Issuer,
the Swing Line Lender or any Lender exhaust any right, power or remedy or
proceed against the other Borrower under this Agreement or the Notes or any
other Loan Document, or against any other Person under any other guarantee of,
or security for, any of the Other Borrower Obligations.

Section 9.02. Reinstatement. The obligations of a Borrower under this Agreement,
the Notes or any other agreement or instrument referred to herein or therein,
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the other Borrower in respect of the Other Borrower
Obligations is rescinded or must be otherwise restored by any holder of any of
the Other Borrower Obligations, whether as a result of any proceedings in a
bankruptcy or reorganization or otherwise, and each Borrower agrees that it will
indemnify the Administrative Agent, each L/C Issuer, the Swing Line Lender and
each Lender on demand for all reasonable costs and expenses (including, without
limitation, fees of counsel) incurred by the Administrative Agent or such L/C
Issuer, Swing Line Lender or Lender in connection with such rescission or
restoration.

Section 9.03. Subrogation. Each Borrower hereby agrees that until the payment
and satisfaction in full of all Other Borrower Obligations, the expiration and
termination of this Agreement and the Commitments of the Lenders under this
Agreement, and the expiration or termination of all Letters of Credit, it shall
not exercise any right or remedy arising by reason of any performance by it of
any of its obligations hereunder, whether by subrogation or otherwise, against
the Other Borrower Obligations or any security for any of the Other Borrower
Obligations.

Section 9.04. Remedies. Each Borrower agrees that, as between such Borrower and
the Lenders, the obligations of the other Borrower under this Agreement and the
Notes may be declared to be forthwith due and payable as provided in
Article VIII hereof (and shall be deemed to have become automatically due and
payable in the circumstances provided in Article VIII) notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by such other Borrower) shall
forthwith become due and payable by such Borrower.

Section 9.05. Limitation on Obligations. Notwithstanding any provision to the
contrary contained herein, in any of the Notes or any other Loan Document, to
the extent the joint obligations of the Borrowers would be adjudicated to be
invalid or unenforceable for any reason (including, without limitation, because
of applicable Law relating to fraudulent conveyances or transfers) then the
aggregate obligations of each Borrower hereunder and under the Notes and all
other agreements and instruments referred to herein or therein shall be limited
to the maximum amount that is permissible under applicable Law (whether federal,
provincial or state and including, without limitation, any Debtor Relief Laws or
other bankruptcy, insolvency, reorganization, moratorium, or similar Law
affecting creditors’ rights generally).

 

-128-



--------------------------------------------------------------------------------

ARTICLE X.

ADMINISTRATIVE AGENT

Section 10.01. Appointment and Authority.

(a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints Citibank
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuers, and
neither Borrower shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuers
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 10.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article X and Article XI (including
Section 1104(c), as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

Section 10.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

-129-



--------------------------------------------------------------------------------

Section 10.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to either Borrower or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Borrower, a Lender or the applicable L/C Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

-130-



--------------------------------------------------------------------------------

Section 10.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 10.05. Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 10.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and each Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

-131-



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the
applicable L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(h) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

(d) Any resignation or removal by Citibank as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender. If Citibank resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Citibank resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). Upon the appointment by the

 

-132-



--------------------------------------------------------------------------------

Borrowers of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Revolving Credit Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

Section 10.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, the Joint Lead Arrangers or the
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an L/C Issuer hereunder.

Section 10.09. Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
either Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby

 

-133-



--------------------------------------------------------------------------------

authorized by each Lender and each L/C Issuer to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (j) of Section 11.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt

 

-134-



--------------------------------------------------------------------------------

instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

Section 10.10. Collateral and Guaranty Matters. Without limiting Section 10.09,
each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuers irrevocably authorize the
Administrative Agent, at its option and in its discretion to (and at the request
of a Borrower, the Administrative Agent, shall):

(a) release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made),
(ii) that is Disposed of or to be Disposed of as part of or in connection with
any Disposition permitted hereunder or under any other Loan Document to a Person
that is not a Loan Party, (iii) that constitutes “Excluded Property” (as such
term is defined in the Security Agreement), or (iv) if approved, authorized or
ratified in writing in accordance with Section 11.01;

(b) release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Restricted Subsidiary as a result of a transaction permitted
under the Loan Documents; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, to release
any Guarantor from its obligations under the Guaranty or to release the Parent
Guarantor from its obligations under the Parent Guaranty, in each case, pursuant
to this Section 10.10. In each case as specified in this Section 10.10, the
Administrative Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate the
Administrative Agent’s interest in such item, to release such Guarantor from its
obligations under the Guaranty or to release the Parent Guarantor from its
obligations under the Parent Guaranty, in each case in accordance with the terms
of the Loan Documents and this Section 10.10.

Section 10.11. Secured Cash Management Agreements and Secured Hedge Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
the Guaranty or any Collateral by virtue of the provisions hereof or of the
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or

 

-135-



--------------------------------------------------------------------------------

object to any action hereunder or under any other Loan Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE XI.

MISCELLANEOUS

Section 11.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by either
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and each Borrower or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (other than
Section 4.01(c)(i)), or, in the case of the initial Credit Extension,
Section 4.02, without the written consent of each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the consent of such Lender or amend
the definition of “Revolving Credit Availability Amount” in a manner that would
increase availability thereunder without the written consent of each Revolving
Credit Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or waive the
application thereof, or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder; and provided, further, that

 

-136-



--------------------------------------------------------------------------------

only the consent of the Required Revolving Credit Lenders or Required Term
Lenders, as the case may be, shall be necessary to waive any obligation of the
Borrowers to pay interest or Letter of Credit Fees at the Default Rate with
respect to Loans or Letters of Credit under the applicable Facility;

(f) change (i) Section 8.03 or (ii) the order of application of any reduction in
the Commitments or any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
2.06(c), respectively, in each case in any manner that materially and adversely
affects the Lenders under a Facility without the written consent of (i) if such
Facility is the Term Aggregate Commitments, the Required Term Lenders and
(ii) if such Facility is the Revolving Credit Aggregate Commitments, the
Required Revolving Lenders;

(g) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 10.10 (in which
case such release may be made by the Administrative Agent acting alone); or

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Aggregate Commitments, the Required Term
Lenders and (ii) if such Facility is the Revolving Credit Aggregate Commitments,
the Required Revolving Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; and
(v) the L/C Issuer Sublimit of any L/C Issuer may be amended in writing executed
only by such L/C Issuer and the Borrowers with written notice from such L/C
Issuer and the Borrowers to the Administrative Agent and the other Lenders.
Notwithstanding anything to the contrary herein, no Defaulting

 

-137-



--------------------------------------------------------------------------------

Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.

Section 11.02. Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to either Borrower, the Administrative Agent or an L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, any L/C Issuer or either Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

-138-



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to either Borrower, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of a
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet.

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
each L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, each L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities and
Canadian federal and provincial securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or its securities for purposes of United States
Federal or state securities laws or Canadian federal or provincial securities
laws.

 

-139-



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices, Letter of
Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of a Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall and hereby
do indemnify the Administrative Agent, each L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 11.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding, case or other action relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

Section 11.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable out-of-pocket
expenses incurred by the Joint Lead Arrangers, the Administrative Agent and
their Affiliates

 

-140-



--------------------------------------------------------------------------------

(including the reasonable fees, charges and disbursements of counsel for the
Joint Lead Arrangers and the Administrative Agent, such legal fees to be limited
to, unless a conflict of interest exists, as reasonably determined by any Joint
Lead Arranger or the Administrative Agent, one counsel for the Joint Lead
Arrangers and the Administrative Agent, taken as a whole, and, if necessary, one
firm of local counsel in each relevant jurisdiction for the Joint Lead Arrangers
and the Administrative Agent, taken as a whole), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender, the Swing Line Lender or any L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender, the Swing Line Lender or any L/C Issuer), and shall pay all
out-of-pocket fees and time charges for attorneys of the Administrative Agent,
any Lender, the Swing Line Lender or any L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrowers. The Borrowers shall and hereby do
indemnify the Joint Lead Arrangers, the Administrative Agent (and any sub-agent
thereof), each Lender, the Swing Line Lender and each L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall and
hereby do indemnify and hold harmless each Indemnitee from all out-of-pocket
fees and time charges and disbursements for attorneys of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrowers or any other Loan Party) other than such Indemnitee and
its Related Parties arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by either Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to either Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party

 

-141-



--------------------------------------------------------------------------------

or by the Borrowers or any other Loan Party or any Borrower’s or such Loan
Party’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OR THE STRICT LIABILITY OF THE INDEMNITEE; provided that such
indemnity shall not, as to any Indemnitee, be available (x) to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or (y) to the extent such losses, claims, damages, liabilities or
related expenses relate to any proceeding solely between or among Indemnitees
other than (i) claims against either the Administrative Agent or any Joint Lead
Arranger or their respective Affiliates in their capacity or in fulfilling their
role as the agent or arranger or any other similar role hereunder and under the
other Loan Documents and (ii) claims arising out of any act or omission on the
part of any Loan Party or any of Loan Party’s Affiliates, and provided further
that such Indemnitee shall promptly repay the Borrowers all expense
reimbursements previously made pursuant to this clause (y) to the extent that
such Indemnitee is determined not to be entitled to indemnification hereunder as
contemplated by the preceding exceptions. Without limiting the provisions of
Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to any Joint Lead Arranger, the Administrative Agent
(or any sub-agent thereof), any L/C Issuer, the Swing Line Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to such Joint
Lead Arranger, the Administrative Agent (or any such sub-agent), such L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided further that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Joint Lead Arranger, the
Administrative Agent (or any such sub-agent), such L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for such Joint Lead Arranger, the Administrative Agent (or any
such sub-agent), such L/C Issuer or the Swing Line Lender in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12 (d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no party hereto shall assert, and hereby waives, and each party
hereto acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions

 

-142-



--------------------------------------------------------------------------------

contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by others of any information or
other materials distributed to such party by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, any
the L/C Issuers and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

Section 11.05. Payments Set Aside. To the extent that any payment by or on
behalf of a Borrower is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding, case or other action under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and each L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuers under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

Section 11.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Section 11.06(b),
(ii) by way of participation in accordance with the provisions of
Section 11.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.06(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this

 

-143-



--------------------------------------------------------------------------------

Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (in each case with
respect to any Facility) any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, such that (i) no assignment of the Revolving Loans or Revolving Credit
Commitments of any Revolving Credit Lender shall be permitted unless,
concurrently therewith, such Lender assigns a pro rata portion of the Term Loans
held by it to such assignee, and (ii) no assignment of the Term Loans of any
Lender shall be permitted unless, concurrently therewith, such Lender assigns a
pro rata portion of the Revolving Loans and Revolving Credit Commitments held by
it to such assignee; provided that this clause (ii) shall not apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans;

 

-144-



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of each Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that each Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(ii) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

(C) the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of any Revolving
Credit Commitment that increases the obligation of the assignee to participate
in exposure under any Swing Line Loan (whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
either Borrower or any of its Affiliates or Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans

 

-145-



--------------------------------------------------------------------------------

previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuers or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, either Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person, a Defaulting Lender or either Borrower
or any of its Affiliates or Subsidiaries)

 

-146-



--------------------------------------------------------------------------------

(each, a “Participant” ) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Lenders
and the L/C Issuers shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 11.04(c) without regard to the existence of any participation.

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(f) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive. Each Lender that sells a participation agrees, at the Borrowers’
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

(f) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

-147-



--------------------------------------------------------------------------------

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
Citibank or U.S. Bank assigns all of its Revolving Credit Commitment and
Revolving Credit Loans pursuant to Section 11.06(b), Citibank or U.S. Bank, as
applicable, may, (i) upon 30 days’ notice to each Borrower and the Lenders,
resign as an L/C Issuer and/or (ii) in the case of Citibank, upon 30 days’
notice to each Borrower, resign as Swing Line Lender. In the event of any such
resignation as an L/C Issuer or Swing Line Lender, the Borrowers shall be
entitled to appoint from among the Revolving Credit Lenders a successor L/C
Issuer and/or Swing Line Lender hereunder; provided, however, that no failure by
the Borrowers to appoint any such successor shall affect the resignation of
Citibank or U.S. Bank, as applicable, as L/C Issuer or Swing Line Lender, as the
case may be. If Citibank or U.S. Bank, resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Citibank resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, issued by
such retiring L/C Issuer and outstanding at the time of such succession or make
other arrangements satisfactory to such retiring L/C Issuer to effectively
assume the obligations of such retiring L/C Issuer with respect to such Letters
of Credit.

Section 11.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or

 

-148-



--------------------------------------------------------------------------------

Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16(c) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to any Borrower and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating either Borrower or its Subsidiaries or
the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the applicable Borrower or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than a Borrower. For purposes of this
Section, “Information” means all information received from a Borrower or any
Subsidiary relating to the Borrowers or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrowers or any Subsidiary, provided that, in the
case of information received from the Borrowers or any Subsidiary after the date
hereof, such information shall be deemed confidential unless marked “PUBLIC”.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws and
Canadian federal and provincial securities laws.

Section 11.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such L/C Issuer or any such Affiliate to or for the credit or
the account of a Borrower against any and all of the obligations of such
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Borrower may be contingent or unmatured or are owed to
a branch, office or Affiliate of such Lender or such L/C Issuer different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.13 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds

 

-149-



--------------------------------------------------------------------------------

and deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 11.09. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrowers. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 11.10. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, any L/C Issuer or the Swing Line Lender, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 11.11. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

-150-



--------------------------------------------------------------------------------

Section 11.12. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, an L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

Section 11.13. Replacement of Lenders. If a Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Borrowers the right to replace a Lender as a party
hereto, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b) (unless such Eligible Assignee is already
a Lender);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Each Lender agrees that, if

 

-151-



--------------------------------------------------------------------------------

the Borrowers elects to replace such Lender in accordance with this
Section 11.13, upon receipt by such Lender being replaced of all amounts
required to be paid to it pursuant to the terms hereof, it shall promptly
execute and deliver to the Administrative Agent an Assignment and Assumption to
evidence the assignment and shall deliver to the Administrative Agent any Note
(if Notes have been issued in respect of such Lender’s Loans) subject to such
Assignment and Assumption; provided, that the failure of any such Lender to
execute an Assignment and Assumption shall not render such assignment invalid
and such assignment shall be recorded in the Register.

Section 11.14. Keepwell.

At the time the Guarantee or the grant of the security interest under the Loan
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, each Borrower hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Swap Obligation
as may be needed by such Specified Loan Party from time to time to honor all of
its obligations under its Guaranty and the other Loan Documents in respect of
such Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering any Borrower’s
obligations and undertakings under this Section 11.14, or otherwise under this
Agreement, voidable under applicable Law, including applicable Law of fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of the Borrowers under this Section shall remain in
full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Borrower intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

Section 11.15. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE SWING LINE LENDER,
ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND

 

-152-



--------------------------------------------------------------------------------

OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER,
THE SWING LINE LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
EITHER BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. The Canadian Borrower has irrevocably
appointed the US Borrower (the “Process Agent”), as its agent to receive on its
behalf and on behalf of its property service of copies of any summons or
complaint or any other process which may be served in any action. Such service
may be made by mailing or delivering a copy of such process to the Canadian
Borrower in care of the Process Agent and the Canadian Borrower hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. As an alternative method of service, the Canadian Borrower also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to it at the address
specified for it on Schedule 11.02.

Section 11.16. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS

 

-153-



--------------------------------------------------------------------------------

CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Joint Lead
Arrangers and the Lenders are arm’s-length commercial transactions between each
Borrower and their respective Affiliates, on the one hand, and the
Administrative Agent, the Joint Lead Arrangers and the Lenders, on the other
hand, (B) each Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Joint Lead Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for either Borrower or any of their
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Joint Lead Arranger nor any Lender has any obligation to either Borrower or any
of their Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, each Joint Lead Arranger and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and none of the Administrative Agent, any Joint Lead Arranger or any
Lender has any obligation to disclose any of such interests to either Borrower
or any of their Affiliates. To the fullest extent permitted by Law, each
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, any Joint Lead Arrange or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 11.18. Electronic Execution of Certain Documents. The words “execute,”
“execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, Loan Notices, Swing Line Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and

 

-154-



--------------------------------------------------------------------------------

National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

Section 11.19. USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) and pursuant to the requirements of the Proceeds of Crime
(Money Laundering and Terrorist Financing Act (Canada)) or any other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” applicable Laws, it is required to obtain, verify and record
information that identifies each Loan Party (collectively, including any
guidelines or orders thereunder (the “AML Legislation”), which information
includes, without limitation, the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with such AML Legislation.
Each Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable AML Legislation, including the Act.

Section 11.20. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from a Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).

Section 11.21. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

-155-



--------------------------------------------------------------------------------

Section 11.22. No General Partner’s Liability. It is hereby understood and
agreed that the General Partner shall have no personal liability, as general
partner or otherwise, for the payment of any amount owing or to be owing
hereunder or under the other Loan Documents. The Administrative Agent and the
Lenders agree for themselves and their respective successors and assigns that no
claim arising against any Borrower under any Loan Document with respect to the
Obligations shall be asserted against the General Partner (in its individual
capacity).

 

-156-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

USD PARTNERS LP

as the US Borrower

  By:   USD PARTNERS GP LLC, its general partner By:  

/s/ Daniel K. Borgen

Name:   Daniel K. Borgen Title:   President and Chief Executive Officer

USD TERMINALS CANADA ULC

as Canadian Borrower

By:  

/s/ Daniel K. Borgen

Name:   Daniel K. Borgen Title:   President and Chief Executive Officer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Administrative Agent

By:  

/s/ Michael Zeller

Name:   Michael Zeller Title:   Vice President CITIBANK, N.A., as a Lender, L/C
Issuer and Swing Line Lender By:  

/s/ Michael Zeller

Name:   Michael Zeller Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as an L/C Issuer and a Lender

By:  

/s/ Blake Nilhas

Name:   Blake Nilhas Title:   Vice President By:  

/s/ Paul Rodgers

Name:   Paul Rodgers Title:   Principals Officer, U.S. Bank National
Association, Canada Branch

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ Vanessa Kurbatskiy

Name:   Vanessa Kurbatskiy Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Bank of America, N.A.

as a Lender

By:  

/s/ Rebecca L. Hetzer

Name:   Rebecca L. Hetzer Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch

as a Lender

By:  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Authorized Signatory By:  

/s/ Lingzi Huang

Name:   Lingzi Huang Title:   Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL

as a Lender

By:  

/s/ William Thomson

Name:   William Thomson Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

as a Lender

By:  

/s/ Mark Lumpkin, Jr.

Name:   Mark Lumpkin, Jr. Title:   Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Deutsche Bank AG, New York Branch

as a Lender

By:  

/s/ Shai Bandner

Name:   Shai Bander Title:   Vice President By:  

/s/ Vanuza Pereira Bravo

Name:   Vanuza Pereira Bravo Title:   Assistant Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK AG, CANADIAN BRANCH as a Lender By:  

/s/ David Foltz

Name:   David Foltz Title:   Managing Director By:  

/s/ Amanda Hussain

Name:   Amanda Hussain Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ David Valentine

Name:   David Valentine Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION as a Lender By:  

/s/ Bob Nieman

Name:   Bob Nieman Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation

as a Lender

By:  

/s/ Masaki Sone

Name:   Masaki Sone Title:   Managing Director and Dept. Head

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:             ,         

 

To: Citibank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 15, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among USD Partners LP, a Delaware limited partnership (the
“US Borrower”), USD Terminals Canada ULC, an unlimited liability company
subsisting under the laws of the Province of British Columbia, Canada (the
“Canadian Borrower” and together with the US Borrower, the “Borrowers” and each,
a “Borrower”), each Lender from time to time party thereto, Citibank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and an L/C Issuer and U.S. Bank National Association, as an L/C Issuer.

The undersigned hereby requests in the capacity listed below and not in any
individual capacity (select one):

¨ A Term Borrowing

 

  1. By Canadian Borrower.

 

  2. On                      (a Business Day).

 

  3. In the amount of $        

 

  4. Comprised of [Canadian Prime Rate Loan][Canadian CDOR Rate Loan].

 

  5. For Canadian CDOR Rate Loans: with an Interest Period of      months

 

  6. In the currency of Canadian Dollars.

¨ A Revolving Credit Borrowing

 

  1. By [Canadian Borrower][US Borrower].

 

  2. On                      (a Business Day).

 

  3. In the amount of $        

 

  4. Comprised of [Base Rate Loans][Eurocurrency Rate Loans][Canadian Prime Rate
Loan][Canadian CDOR Rate Loan].

 

Exhibit A to Credit Agreement – Form of Loan Notice

-1-



--------------------------------------------------------------------------------

  5. For Eurodollar Rate Loans or Canadian CDOR Rate Loans: with an Interest
Period of      months

 

  6. In the currency of [Dollars][Canadian Dollars].

¨ A conversion or continuation of Revolving Credit Loans

 

  1. By [Canadian Borrower][US Borrower].

 

  2. On                      (a Business Day).

 

  3. In the amount of $        

 

  4. Comprised of [Base Rate Loans][Eurocurrency Rate Loans][Canadian Prime Rate
Loan][Canadian CDOR Rate Loan].

 

  5. To be [converted into] [continued as] Revolving Credit Loans comprised of
[Base Rate Loans][Eurocurrency Rate Loans][Canadian Prime Rate Loan][Canadian
CDOR Rate Loan].

 

  6. For Eurodollar Rate Loans or Canadian CDOR Rate Loans: with an Interest
Period of      months

 

  7. In the currency of [Dollars][Canadian Dollars].

¨ A conversion or continuation of Term Loans

 

  1. By Canadian Borrower.

 

  2. On                      (a Business Day).

 

  3. In the amount of $        

 

  4. Comprised of [Canadian Prime Rate Loan][Canadian CDOR Rate Loan].

 

  5. To be [converted into] [continued as] Revolving Credit Loans comprised of
[Canadian Prime Rate Loan][Canadian CDOR Rate Loan].

 

  6. For Eurodollar Rate Loans or Canadian CDOR Rate Loans: with an Interest
Period of      months

 

  7. In the currency of Canadian Dollars.

[The Revolving Credit Borrowing requested herein complies with clause (i) of the
proviso to the first sentence of Section 2.01(b) of the Agreement.]1

 

1  Include this sentence in the case of a Revolving Credit Borrowing.

 

Exhibit A to Credit Agreement – Form of Loan Notice

-2-



--------------------------------------------------------------------------------

[The [US][Canadian]Borrower hereby represents and warrants that the conditions
specified in Sections 4.02(a) and (b) shall be satisfied on and as of the date
of the [Term Borrowing][Revolving Credit Borrowing].2

[Signature Page Follows.]

 

2  Include this sentence for a Credit Extension (other than a Loan Notice
requiring only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans or Canadian CDOR Rate Loans).

 

Exhibit A to Credit Agreement – Form of Loan Notice

-3-



--------------------------------------------------------------------------------

Executed as of the date first written above.3

 

[USD PARTNERS LP]

By: USD Partners GP LLC,

its general partner

By:  

 

Name:  

 

Title:  

 

[USD TERMINALS CANADA ULC] By:  

 

Name:  

 

Title:  

 

 

3  To be executed by a Responsible Officer of the applicable Borrower.

 

Exhibit A to Credit Agreement – Form of Loan Notice

-4-



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

 

To: Citibank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 15, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among USD Partners LP, a Delaware limited partnership (the
“US Borrower”), USD Terminals Canada ULC, an unlimited liability company
subsisting under the laws of the Province of British Columbia, Canada (the
“Canadian Borrower” and together with the US Borrower, the “Borrowers” and each,
a “Borrower”), each Lender from time to time party thereto, Citibank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and an L/C Issuer, and U.S. Bank National Association, as an L/C Issuer.

The undersigned hereby requests in the capacity indicated below and not in any
individual capacity a Swing Line Borrowing:

 

  1. By US Borrower.

 

  2. On                      (a Business Day).

 

  3. In the amount of $        .

 

  4. In the currency of Dollars.

The Swing Line Borrowing requested herein complies with the first proviso to the
first sentence of Section 2.04(a) of the Agreement.

The US Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the Swing
Line Borrowing requested herein.

[Signature Page Follows.]

 

Exhibit B to Credit Agreement – Form of Swing Line Loan Notice

-1-



--------------------------------------------------------------------------------

Executed as of the date first written above.4

 

USD PARTNERS LP

By: USD Partners GP LLC,

its general partner

By:  

 

Name:  

 

Title:  

 

 

4  To be executed by a Responsible Officer of the applicable Borrower.

 

Exhibit B to Credit Agreement – Form of Swing Line Loan Notice

-2-



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TERM NOTE

            ,         

New York, New York

FOR VALUE RECEIVED, the undersigned USD Terminals Canada ULC, an unlimited
liability company subsisting under the laws of the Province of British Columbia,
Canada (the “Canadian Borrower”), hereby promises to pay to                     
or its permitted and registered assigns (the “Term Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Term Loan from time to time made by the Term Lender to the Canadian
Borrower under that certain Credit Agreement, dated as of October 15, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among USD Partners LP, a Delaware limited partnership, the
Canadian Borrower, the Lenders from time to time party thereto, Citibank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”), Swing
Line Lender and an L/C Issuer, and U.S. Bank National Association, as an L/C
Issuer.

The Canadian Borrower promises to pay interest on the unpaid principal amount of
each Term Loan from the date of such Term Loan until such principal amount is
paid in full, at such interest rates and at such times as expressly provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Term Lender in Canadian Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more Events of Default, all amounts then
remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Term Loans made by
the Term Lender shall be evidenced by the Register maintained by the
Administrative Agent. The Term Lender may also attach schedules to this Term
Note and endorse thereon the date, amount and maturity of its Term Loans and
payments with respect thereto.

The Canadian Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.

 

Exhibit C-1 to Credit Agreement – Form of Term Note

-1-



--------------------------------------------------------------------------------

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

USD TERMINALS CANADA ULC By:  

 

Name:  

 

Title:  

 

 

Exhibit C-1 to Credit Agreement – Form of Term Note

-2-



--------------------------------------------------------------------------------

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Term Loan
Made    Amount of
Term Loan
Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                       

 

Exhibit C-1 to Credit Agreement – Form of Term Note

-3-



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

            ,         

New York, New York

FOR VALUE RECEIVED, the undersigned [USD Partners LP, a Delaware limited
partnership][USD Terminals Canada ULC, an unlimited liability company subsisting
under the laws of the Province of British Columbia, Canada] (the “[US][Canadian]
Borrower”), hereby promises to pay to                      or registered assigns
(the “Revolving Credit Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Revolving
Credit Loan from time to time made by the Revolving Credit Lender to the
[US][Canadian] Borrower under that certain Credit Agreement, dated as of
October 15, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among [USD Partners LP, a
Delaware limited partnership, the Canadian Borrower][the US Borrower, USD
Terminals Canada ULC, an unlimited liability company subsisting under the laws
of the Province of British Columbia, Canada] the Lenders from time to time party
thereto, Citibank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and an L/C Issuer, and U.S. Bank
National Association, as an L/C Issuer.

The [US][Canadian] Borrower promises to pay interest on the unpaid principal
amount of each Revolving Credit Loan from the date of such Revolving Credit Loan
until such principal amount is paid in full, at such interest rates and at such
times as expressly provided in the Agreement. All payments of principal and
interest shall be made to the Administrative Agent for the account of the
Revolving Credit Lender in [Dollars][Canadian Dollars] in immediately available
funds at the Administrative Agent’s Office. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral. Upon the occurrence and continuation of one or more Events of
Default, all amounts then remaining unpaid on this Revolving Credit Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Revolving Credit Loans made by the Revolving Credit Lender shall
be evidenced by the Register maintained by the Administrative Agent. The
Revolving Credit Lender may also attach schedules to this Revolving Credit Note
and endorse thereon the date, amount and maturity of its Revolving Credit Loans
and payments with respect thereto.

The [US][Canadian] Borrower, for itself, its successors and assigns, hereby
waives diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.

 

Exhibit C-2 to Credit Agreement – Form of Revolving Credit Note

-1-



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[USD PARTNERS LP] By: USD Partners GP LLC, its general partner By:  

 

Name:  

 

Title:  

 

 

[USD TERMINALS CANADA ULC] By:  

 

Name:  

 

Title:  

 

 

Exhibit C-2 to Credit Agreement – Form of Revolving Credit Note

-2-



--------------------------------------------------------------------------------

REVOLVING CREDIT LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Revolving
Credit Loan
Made    Amount of
Revolving
Credit Loan
Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By                                                                        
                                                                                
                                                                                
                                                                       

 

Exhibit C-2 to Credit Agreement – Form of Revolving Credit Note

-3-



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Citibank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 15, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among USD Partners LP, a Delaware limited partnership (the
“US Borrower”) and USD Terminals Canada ULC, an unlimited liability company
subsisting under the laws of the Province of British Columbia, Canada (the
“Canadian Borrower” and together with the US Borrower, the “Borrowers” and each,
a “Borrower”, the Lenders from time to time party thereto, Citibank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and an L/C Issuer, and U.S. Bank National Association, as an L/C Issuer.

The undersigned Financial Officer1 hereby certifies, solely in the official
capacity indicated below and not in any individual capacity, as of the date
hereof that he/she is the                      of the general partner of the US
Borrower, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the US
Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The US Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the US
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The US Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the US Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations, partners’ capital, retained earnings and cash
flows of the US Borrower and its Restricted Subsidiaries in accordance with GAAP
as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the US
Borrower during the accounting period covered by such financial statements.

 

1  This certificate should be from the chief executive officer, chief financial
officer, treasurer, chief accounting officer or controller (or equivalent
officer of similar responsibilities) of the US Borrower or the General Partner
acting on behalf of the US Borrower.

 

Exhibit D to Credit Agreement – Form of Compliance Certificate

-1-



--------------------------------------------------------------------------------

3. A review of the activities of the US Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the US Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the US
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. The representations and warranties of the US Borrower contained in Article V
of the Agreement and all representations and warranties of any Loan Party that
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects (except for
such representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (except for such representations and
warranties that have a materiality or Material Adverse Effect qualification,
which shall be true and correct in all respects) as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate in all material respects on and as of
the date for the financials covered by this Compliance Certificate.

[Signature Page Follows.]

 

Exhibit D to Credit Agreement – Form of Compliance Certificate

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                      for the period covered as indicated above.

 

USD PARTNERS LP By: USD Partners GP LLC, its general partner By:  

 

Name:  

 

Title:  

 

 

Exhibit D to Credit Agreement – Form of Compliance Certificate

-3-



--------------------------------------------------------------------------------

For the Quarter/Year ended             ,          (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

  Section 7.11(a) – Consolidated Interest Coverage Ratio.      A.   
Consolidated EBITDA for Measurement Period ending on the Statement Date
(“Subject Period”) calculated pursuant to attached Schedule 2:    $             
     B.    Consolidated Interest Charges for Subject Period:    $             
     C.    Consolidated Interest Coverage Ratio (Line I.A. ÷ Line I.B):     
         to 1.00         Minimum required:      2.50 to 1.00   

 

Exhibit D to Credit Agreement – Form of Compliance Certificate

-4-



--------------------------------------------------------------------------------

II.

  Section 7.11(b) – Consolidated Leverage Ratio.      A.    Consolidated Funded
Indebtedness at Statement Date    $                   B.    Consolidated EBITDA
for Subject Period (Line I.A. above):    $                   C.    Consolidated
Leverage Ratio (Line II.A ÷ Line II.B):               to 1.00         Specified
Acquisition Period Applicable:     

 

 

h   Yes

 

h  No

  

 

  

     Qualified Notes outstanding:     

 

 

h   Yes

 

h  No

  

 

  

     Maximum permitted:     
 
  [5.00 to 1.00]
[4.50 to 1.00]
[5.50 to 1.00]   
  
  

 

    

Fiscal Quarters Ending

   Maximum Consolidated
Leverage Ratio

If Qualified Notes are not outstanding

   During a Specified Acquisition Period    5:00 to 1.00   

 

All other times

   4.50 to 1.00

If Qualified Notes are outstanding

   During a Specified Acquisition Period    5.50 to 1.00   

 

All other times

   5.00 to 1.00

 

Exhibit D to Credit Agreement – Form of Compliance Certificate

-5-



--------------------------------------------------------------------------------

III.   [Section 7.11(c) – Consolidated Senior Secured Leverage Ratio.      A.   
Consolidated Senior Secured Indebtedness at Statement Date:    $                
  B.    Consolidated EBITDA for Subject Period (Line I.A. above):    $
                  C.    Consolidated Senior Secured Leverage Ratio (Line III.A.
÷ Line III.B):               to 1.00         Maximum permitted:     


 

[4.00 to 1.00]


[3.50 to 1.00]

  


  

 

Fiscal Quarters Ending

   Maximum Senior Secured
Leverage Ratio

During a Specified Acquisition Period

   4:00 to 1.00

All other times

   3.50 to 1.00]2

 

2  Consolidated Senior Secured Leverage Ratio applicable upon and after a
Qualified Notes Offering.

 

Exhibit D to Credit Agreement – Form of Compliance Certificate

-6-



--------------------------------------------------------------------------------

IV.      Applicable Rate – Consolidated Net Leverage Ratio.      A.     
Consolidated Funded Indebtedness at Statement Date    $                  B.     
Unrestricted Cash at Statement Date    $                  C.      Consolidated
EBITDA for Subject Period (Line I.A. above):    $                  C.     
Consolidated Net Leverage Ratio ((Line IV.A. – Line IV.B.) ÷ Line IV.C):   
         to 1.00

 

Exhibit D to Credit Agreement – Form of Compliance Certificate

-7-



--------------------------------------------------------------------------------

For the Quarter/Year ended             ,          (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement3)4

 

Consolidated EBITDA

   Quarter
Ended    Twelve
Months
Ended

Consolidated Net Income

     

+

  Consolidated Interest Charges      

+

  income or withholding Taxes payable      

+

  depreciation expense and amortization expense      

+

  charges or expenses (other than depreciation and amortization) directly
incurred in connection with any proposed or cosummated issuance of Equity
Interests, issuance of Indebtedness, Acquisition or Disposition permitted by the
Agreement in an aggregate amount not to exceed 15% of most recent Consolidated
EBITDA      

+

  goodwill or other impairment and other non-cash charges      

+

  non-cash losses from Swap Contracts and foreign currency translations      

 

3  Consolidated EBITDA shall be calculated for each Measurement Period, on a pro
forma basis, after giving effect to, without duplication, any Material
Acquisition, Material Disposition or designation of an Unrestricted Subsidiary
as a Restricted Subsidiary or of a Restricted Subsidiary as an Unrestricted
Subsidiary occurring during each period commencing on the first day of such
period to and including the date of such transaction (the “Reference Period”),
as if such Material Acquisition, Material Disposition or designation and any
related incurrence or repayment of Indebtedness occurred on the first day of the
Reference Period.

4  The descriptions of the components of Consolidated EBTIDA are abbreviated
here for convenience and are qualified in their entirety by the text of the
defintion appearing in the Agreement. The Agreement should be consulted for the
definitive text relating to the calculations depicted here. In the case of any
conflict between the text of this Compliance Certificate and the Agreement, the
text of the Agreement shall govern and control in all respects.

 

Exhibit D to Credit Agreement – Form of Compliance Certificate

-8-



--------------------------------------------------------------------------------

+

 

one-time transaction expenses related to Agreement and the Transactions

     

+

 

non-cash expenses

     

+

 

Material Project EBITDA Adjustments, as applicable

     

-

 

income Tax credits

     

-

 

non-cash items increasing Consolidated Net Income

     

-

 

non-cash gains from Swap Contracts and foreign currency translations

     

=

 

Consolidated EBITDA5

     

 

5  Consolidated EBITDA for the Measurement Period ending December 31, 2014 shall
equal Consolidated EBITDA for the fiscal quarter ending on such date multiplied
by four; (ii) Consolidated EBITDA for the Measurement Period ending March 31,
2015 shall equal Consolidated EBITDA for the two fiscal quarter period ending on
such date multiplied by two; and (iii) Consolidated EBITDA for the Measurement
Period ending June 30, 2015 shall equal Consolidated EBITDA for the three fiscal
quarter period ending on such date multiplied by 4/3.

 

Exhibit D to Credit Agreement – Form of Compliance Certificate

-9-



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4 Unless
the context requires otherwise, capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions for Assignment and Assumption
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit E-1 to Credit Agreement – Form of Assignment and Assumption

-1-



--------------------------------------------------------------------------------

1.   Assignor[s]:   

 

       

 

   2.   Assignee[s]:   

 

       

 

   [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.   Administrative Agent: Citibank, N.A., as the administrative agent under the
Credit Agreement 4.   Credit Agreement: Credit Agreement, dated as of
October 15, 2014 (as amended, restatement, supplemented or otherwise modified
from time to time), among USD Partners LP (“US Borrower”) and USD Terminals
Canada ULC (“Canadian Borrower” and together with the US Borrower, the
“Borrowers” and each, a “Borrower”), the Lenders from time to time party
thereto, Citibank, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer, and U.S. Bank National Association, as an L/C Issuer 5.   Assigned
Interest:

 

Assignor[s]5

   Assignee[s]6    Aggregate
Amount of
Revolving
Credit
Commitment /
Revolving
Credit Loans
for all
Lenders7      Amount of
Revolving
Credit
Commitment /
Revolving
Credit Loans
Assigned8      Percentage
Assigned of
Revolving
Credit
Commitment /
Revolving
Credit Loans9     Aggregate
Amount of
Term
Commitment /
Term Loans
for all
Lenders10      Amount of
Term
Commitment /
Term Loans
Assigned11      Percentage
Assigned of
Term
Commitment /
Term Loans12     CUSIP
Number       $                    $                           %    $
                   $                           %   

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8  Amounts assigned shall be on a ratable basis as between Revolving
Loans/Revolving Commitments and Term Loans held by [the][each] Assignor.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

11  Amounts assigned shall be on a ratable basis as between Revolving
Loans/Revolving Commitments and Term Loans held by [the][each] Assignor.

12  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

Exhibit E-1 to Credit Agreement – Form of Assignment and Assumption

-2-



--------------------------------------------------------------------------------

6.    [Trade Date:                     ]13

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

13  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit E-1 to Credit Agreement – Form of Assignment and Assumption

-3-



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

[Consented to and]14 Accepted:

 

CITIBANK, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

[Consented to:]15

 

By:  

 

Name:  

 

Title:  

 

 

14  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

15  To be added only if the consent of the Borrowers and/or the L/C Issuers is
required by the terms of the Credit Agreement.

 

Exhibit E-1 to Credit Agreement – Form of Assignment and Assumption

-4-



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee as of the Effective Date; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

Exhibit E-1 to Credit Agreement – Form of Assignment and Assumption

-5-



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimilie or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

Exhibit E-1 to Credit Agreement – Form of Assignment and Assumption

-6-



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

See attached.

 

Exhibit E-2 to Credit Agreement – Form of Administrative Questionnaire



--------------------------------------------------------------------------------

ADMINISTRATIVE QUESTIONNAIRE

USD PARTNERS LP

 

Agent Address:   

811 Main, Suite 4000

Houston, TX 77002

  

Return form to:

Telephone:

E-mail:

  

Kyle Mathews

(###) ###-####

# ###.#######@####.com

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

Legal Name of Lender to appear in Documentation:

 

 

 

Signature Block Information:    

 

  Signing Credit Agreement    ¨ Yes    ¨ No   Coming in via Assignment    ¨ Yes
   ¨ No

 

Type of Lender:     (Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance
Company, Hedge Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated
Investment Fund, Special Purpose Vehicle, Other-please specify)

 

Lender Parent:    

 

Domestic Address     Eurodollar Address

 

   

 

 

   

 

 

   

 

 

   

 

 

1



--------------------------------------------------------------------------------

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc

 

  Primary Credit Contact     Secondary Credit Contact Name:  

 

   

 

Company:  

 

   

 

Title:  

 

   

 

Address:  

 

   

 

 

 

   

 

 

 

   

 

Telephone:  

 

   

 

Facsimile:  

 

   

 

E-Mail Address:  

 

   

 

  Primary Operations Contact     Primary Disclosure Contact Name:  

 

   

 

Company:  

 

   

 

Title:  

 

   

 

Address:  

 

   

 

 

 

   

 

 

 

   

 

Telephone:  

 

   

 

Facsimile:  

 

   

 

E-Mail Address:  

 

   

 

  Bid Contact     L/C Contact Name:  

 

   

 

Company:  

 

   

 

Title:  

 

   

 

Address:  

 

   

 

 

 

   

 

 

 

   

 

Telephone:  

 

   

 

Facsimile:  

 

   

 

E-Mail Address:  

 

   

 

 

2



--------------------------------------------------------------------------------

Lender’s Domestic Wire Instructions

 

Bank Name:  

 

ABA/Routing No.:  

 

Account Name:  

 

Account No.:  

 

FFC Account Name:  

 

FFC Account No.:  

 

Attention:  

 

Reference:  

 

Lender’s Foreign Wire Instructions

 

Currency:  

 

Bank Name:  

 

Swift/Routing No.:  

 

Account Name:  

 

Account No.:  

 

FFC Account Name:  

 

FFC Account No.:  

 

Attention:  

 

Reference:  

 

Agent’s Wire Instructions

 

Bank Name:   Citibank, N.A. ABA/Routing No.:   ###-##-#### Account Name:  
Medium Term Finance Account No.:   ####-#### Reference:   USD Partners LP

 

3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY

See attached.

 

Exhibit F to Credit Agreement – Form of Guaranty



--------------------------------------------------------------------------------

Execution Version

GUARANTY

Dated as of October 15, 2014

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to USD Partners LP, a Delaware limited
partnership (the “US Borrower”) and USD Terminals Canada ULC, an unlimited
liability company subsisting under the laws of the Province of British Columbia,
Canada (the “Canadian Borrower” and collectively with the US Borrower, the
“Borrowers”) by the Beneficiaries (as defined below), USD Terminals
International S.à r.l., a private limited liability company (société à
responsabilité limitée) organized and established under the laws of Luxembourg,
with its registered office at 6, rue Guillaume Schneider, L-2522 Luxembourg,
Grand Duchy of Luxembourg, with a share capital of CAD 1,000,000.- and
registered with the Luxembourg Register of Commerce and Companies (R.C.S.
Luxembourg) under number B181.650, USD Rail International S.à r.l., a private
limited liability company (société à responsabilité limitée) organized and
established under the laws of Luxembourg, with its registered office at 6, rue
Guillaume Schneider, L-2522 Luxembourg, Grand Duchy of Luxembourg, with a share
capital of CAD 40,000.- and registered with the Luxembourg Register of Commerce
and Companies (R.C.S. Luxembourg) under number B181.698 (together with USD
Terminals International S.à r.l., the “Luxembourg Guarantors”), each of the
Borrowers and each undersigned Subsidiary (including the Luxembourg Guarantors)
of the US Borrower (such undersigned Persons collectively being the “Guarantors”
and individually, a “Guarantor”) hereby furnishes its guaranty (this “Guaranty”)
of the Obligations (as hereinafter defined) to the Beneficiaries and to
Citibank, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) as follows:

1. Guaranty. Each Guarantor hereby absolutely and unconditionally guarantees, as
a guaranty of payment and not merely as a guaranty of collection, prompt payment
when due, whether at stated maturity, by required prepayment, upon acceleration,
or demand or otherwise, and at all times thereafter, of any and all existing and
future indebtedness, liabilities and obligations of every kind, nature and
character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees indemnities, damages, costs, expenses or otherwise, owing by the
Borrowers and each other Guarantor (excluding, for certainty, (i) such
Guarantor’s own indebtedness, liabilities and obligations and (ii) any Excluded
Swap Obligations) to the Administrative Agent, any Lender, any L/C Issuer, any
Hedge Bank, or any Cash Management Bank (as each such term is defined in the
Credit Agreement defined below and collectively referred to herein as the
“Beneficiaries”) arising under (a) that certain Credit Agreement dated as of
October 15, 2014 (as amended, restated, amended and restated, supplemented,
extended, or otherwise modified from time to time, the “Credit Agreement”, the
defined terms of which are used herein unless otherwise defined herein) among
the Borrowers, certain financial institutions and other Persons which are or may
become parties thereto (the “Lenders”), Citibank, N.A., as Administrative Agent
and an L/C Issuer and U.S. Bank, National Association as an L/C Issuer, (b) the
other Loan Documents, (c) all Cash Management Agreements, (d) the Secured Hedge
Agreements other than indebtedness, liabilities and obligations arising
thereunder which are Excluded Swap



--------------------------------------------------------------------------------

Obligations, and (e) any instruments, agreements or other documents of any kind
or nature now or hereafter executed in connection with the Credit Agreement
(including all renewals, extensions, amendments, restatements, refinancings and
other modifications thereof and all out-of-pocket costs, attorneys’ fees and
expenses incurred by the Administrative Agent or any other Beneficiary in
connection with the collection or enforcement thereof) (together with the Credit
Agreement, the Loan Documents, the Cash Management Agreements and the Secured
Hedge Agreements, collectively, the “Documents”), and whether recovery upon such
indebtedness, liabilities and obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any proceeding or
case commenced by or against any Guarantor or any Borrower under the Bankruptcy
Code (Title 11, United States Code), the Bankruptcy and Insolvency Act (Canada),
the Companies’ Creditors Arrangement Act (Canada), the Winding-up and
Restructuring Act (Canada), any successor statute to any of the foregoing or any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States, Canada or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”), and including interest that
accrues after the commencement by or against any Borrower of any proceeding
under any Debtor Relief Laws (collectively, the “Obligations”). The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon the Guarantors and conclusive for the purpose of establishing the
amount of the Obligations in the absence of manifest error. This Guaranty shall
not be affected by the genuineness, validity, regularity or enforceability of
the Obligations or any instrument or agreement evidencing any Obligations, or by
the existence, validity, enforceability, perfection, non-perfection or extent of
any Collateral therefor, or by any fact or circumstance relating to the
Obligations which might otherwise constitute a defense (other than defense of
payment) to the obligations of any Guarantor under this Guaranty, and each
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing except for the
defense of indefeasible payment in full of the Obligations. Anything contained
herein to the contrary notwithstanding, the obligations of each Guarantor
hereunder at any time shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code (Title 11, United States Code), Sections 95 or 96 of the
Bankruptcy and Insolvency Act (Canada) or any comparable provisions of any
similar federal, state or provincial law after giving effect to the value of any
rights of subrogation, contribution, reimbursement or indemnity of such
Guarantor pursuant to applicable law or agreement, including Section 8(b)
hereof.

2. Keepwell. At the time the guaranty hereunder by any Specified Loan Party
becomes effective with respect to any Swap Obligation, each Guarantor hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Loan Party with respect to
such Swap Obligation as may be needed by such Specified Loan Party from time to
time to honor all of its obligations under this Guaranty in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering the each Guarantor’s obligations
and undertakings under this Section 2, or otherwise under this Guaranty,
voidable under applicable Law, including applicable Law of fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations and
undertakings of the Guarantors under this Section shall

 

-2-



--------------------------------------------------------------------------------

remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full. Each Guarantor intends this Section to constitute,
and this Section shall be deemed to constitute, a guarantee of the obligations
of, and a “keepwell, support, or other agreement” for the benefit of, each
Specified Loan Party for all purposes of the Commodity Exchange Act.

3. No Setoff or Deductions; Taxes; Payments. Each Guarantor, other than the
Canadian Borrower and USD Rail Canada ULC and any of the Luxembourg Guarantors
party hereto, represents and warrants that it is organized and resident in the
United States of America. Each of the Canadian Borrower and USD Rail Canada ULC
represents and warrants that it is an unlimited liability company subsisting
under the laws of the Province of British Columbia. Each of the Luxembourg
Guarantors represents and warrants that it is a private limited liability
company (société à responsabilité limitée) existing under the laws of
Luxembourg. Each Guarantor shall make all payments hereunder without condition
or deduction for any counterclaim, defense, recoupment, or setoff. Any and all
payments by each Guarantor hereunder shall be made in accordance with the
requirements of Section 3.01 of the Credit Agreement and each Guarantor shall
comply with the requirements of Section 3.01 of the Credit Agreement, in each
case as if each reference to the Borrower or the Borrowers therein were a
reference to such Guarantor.

4. Rights of Administrative Agent and Beneficiaries. Each Guarantor consents and
agrees that the Administrative Agent and the other Beneficiaries may, at any
time and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent and the other Beneficiaries in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

5. Certain Waivers. Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of any Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Beneficiary) of the liability of any Borrower; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of any Borrower or any other guarantor; (c) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder; (d) any right to
require the Administrative Agent or any other Beneficiary to proceed against any
Borrower, proceed against or exhaust any security for the Indebtedness, or
pursue any other remedy in the Administrative Agent’s or any other Beneficiary’s
power whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by the Administrative Agent or any other
Beneficiary; (f) any defense based on any claim that the liability and
obligations of such Guarantor hereunder were released, discharged, limited or
otherwise affected by: (i) any extension, other indulgence, renewal, settlement,
discharge, compromise, waiver, subordination or release in respect of any
Obligation, security, Person or otherwise, including any extension,

 

-3-



--------------------------------------------------------------------------------

other indulgence, renewal, settlement, discharge, compromise, waiver,
subordination or release of any of the Obligations, covenants or undertakings of
the Borrowers or any Guarantor under the Documents other than upon full and
final payment and performance of all Obligations, (ii) any modification or
amendment of or supplement to the Obligations, (iii) any loss of or in respect
of any security held by or on behalf of the Beneficiaries, whether occasioned by
the fault of the Beneficiaries or otherwise, including any release,
non-perfection or invalidity of any such security, (iv) any change in the
existence, structure, constitution, name, control or ownership of either
Borrower, any Guarantor or any other Person, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting either Borrower, any
Guarantor or any other Person or their respective assets, (v) the existence of
any set-off, counterclaim, claim or other right which either Borrower or any
Guarantor may have at any time against the Beneficiaries or any other Person,
whether in connection with the Credit Agreement, this Guaranty or any other
Document or which may be available to or asserted by any Guarantor or any
Borrower against a Beneficiary or any of its affiliates, (vi) any provision of
applicable law purporting to prohibit or limit the payment by either Borrower or
any Guarantor, as applicable, of any Obligation, and the foregoing is hereby
waived by each Guarantor to the extent permitted under applicable law, (vii) any
limitation, postponement, prohibition, subordination or other restriction on the
right of a Beneficiary or any other Person on behalf of a Beneficiary to payment
of the Obligations, (viii) any release, substitution or addition of any other
guarantor of the Obligations, (ix) any failure of any Beneficiary or any other
Person on a Beneficiary’s behalf to make any presentment, demand, or protest or
to give any other notice, including notice of all of the following: acceptance
of this Guarantee, partial payment or non-payment of all or any part of the
Obligations and the existence, creation, or incurring of new or additional
Obligations, (x) any failure of a Beneficiary or any other Person on behalf of a
Beneficiary to proceed against either Borrower, any Guarantor or any other
Person, or to apply or exhaust any security held from either Borrower, any
Subsidiary or any other Person for the Obligations, to proceed against, apply or
exhaust any security held from any Guarantor or any other Person, or to pursue
any other remedy available to the Beneficiaries or any other Person on behalf of
the Beneficiaries, (xi) the invalidity, illegality or lack of enforceability of
the Obligations or any part thereof or of any security or guarantee in support
thereof, or by reason of any incapacity, lack of authority, or other defense of
either Borrower, any Guarantor or any other Person, or by reason of any
limitation, postponement or prohibition on a Beneficiary’s or other Person on
behalf of a Beneficiary’s rights to payment, or the cessation from any cause
whatsoever of the liability of either Borrower, any Guarantor or any other
Person with respect to all or any part of the Obligations (other than
irrevocable payment to the Beneficiaries in full of the Obligations), or by
reason of any act or omission of the Beneficiaries or others which directly or
indirectly results in the discharge or release of either Borrower, any Guarantor
or any other Person or of all or any part of the Obligations or any security or
guarantee therefor, whether by contract, operation of law or otherwise,
(xii) the failure by a Beneficiary or any other Person on behalf of a
Beneficiary to obtain, register, perfect or maintain a Lien in or upon any
property of either Borrower, any Guarantor or any other Person, or by reason of
any interest of the Beneficiaries or any other Person on behalf of the
Beneficiaries in any property, whether as owner thereof or as holder of a Lien
therein or thereon, being invalidated, voided, declared fraudulent or
preferential or otherwise set aside, or by reason of any impairment of any right
or recourse to Collateral, (xiii) the failure of the Beneficiaries or any other
Person on behalf of the Beneficiaries to marshal assets, (xiv) to the extent
permitted under applicable law, any defense based upon any failure of the
Beneficiaries or any other

 

-4-



--------------------------------------------------------------------------------

Person on behalf of the Beneficiaries to give to either Borrower or any
Guarantor notice of any sale or other disposition of any property securing any
or all of the Obligations or any other guarantee thereof, or any notice that may
be given in connection with any sale or other disposition of any such property,
or (xv) any bankruptcy, insolvency, reorganization, moratorium, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against either Borrower, any Guarantor or any other Person, including any
discharge or bar against collection of any of the Obligations; and (g) to the
fullest extent permitted by law, any and all other defenses or benefits that may
be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties, except for the indefeasible payment in full
of the Obligations. Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Obligations, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Obligations.

6. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against each Guarantor to enforce this Guaranty whether or not
any Borrower, any other Guarantor, or any other Person or entity is joined as a
party.

7. Luxembourg Guarantee Limitation Language.

(a) Notwithstanding anything to the contrary contained in this Guaranty or in
any other Loan Documents, the aggregate obligations and exposure of a Luxembourg
Guarantor in respect of the obligations of a member of its corporate group which
is not a direct or indirect subsidiary of such Luxembourg Guarantor shall be
limited at any time to an aggregate amount not exceeding 85% of the greater of:

(i) an amount equal to the sum of the Luxembourg Guarantor’s Net Assets and its
subordinated debt (dettes subordonnées), as reflected in the financial
information of the Luxembourg Guarantor available to the Administrative Agent as
at the date of this Guaranty; and

(ii) an amount equal to the sum of the Luxembourg Guarantor’s Net Assets and its
subordinated debt (dettes subordonnées), as reflected in the financial
information of the Luxembourg Guarantor available to the Administrative Agent as
at the date the Guaranty is called.

For this purpose, “Net Assets” shall mean all the assets (actifs) of the
Luxembourg Guarantor minus its liabilities (provisions et dettes) as valued, in
accordance with Luxembourg generally accepted accounting principles (Lux GAAP)
or International Financial Reporting Standards (IFRS), as applicable, and the
relevant provisions of the Luxembourg Act of 19 December 2002 on the Register of
Commerce and Companies, on accounting and on annual accounts of the companies,
as amended.

 

-5-



--------------------------------------------------------------------------------

(b) The limitation set forth at paragraph (a) above shall not apply to any
amounts borrowed under the Loan Documents and made available, in any form
whatsoever, to such Luxembourg Guarantor or any of its direct or indirect
subsidiaries.

(c) The Luxembourg Guarantor’s obligations under this Guaranty will not extend
to include any obligations or liabilities if such inclusion would constitute a
misuse of corporate assets (abus de biens sociaux) as defined at Article 171-1
of the Companies Act.

8. Subrogation; Contribution.

(a) No Guarantor shall exercise any right of subrogation, contribution,
indemnity, reimbursement or similar rights with respect to any payments it makes
under this Guaranty until all of the Obligations and any amounts payable under
this Guaranty have been indefeasibly paid in full and any commitments of the
Beneficiaries or facilities provided by the Beneficiaries with respect to the
Obligations are terminated. If any amounts are paid to a Guarantor in violation
of the foregoing limitation, then such amounts shall be held in trust for the
benefit of the Beneficiaries and shall promptly be paid to the Administrative
Agent for the benefit of the Beneficiaries to reduce the amount of the
Obligations, whether matured or unmatured.

(b) The Guarantors hereby agree, as among themselves, that if any Guarantor or
any other guarantor of the Obligations shall become an Excess Funding Guarantor
(as defined below) (but subject to the succeeding provisions of this
Section 8(b)), to pay to such Excess Funding Guarantor an amount equal to such
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, assets, liabilities and debts of such
Excess Funding Guarantor) of such Excess Payment (as defined below). The payment
obligation of any Guarantor to any Excess Funding Guarantor under this
Section 8(b) shall be subordinate and subject in right of payment to the prior
indefeasible payment in full of the obligations of such Guarantor under the
other provisions of this Guaranty, and such Excess Funding Guarantor shall not
exercise any right or remedy with respect to such excess except as provided in
Section 8(a) above or in any similar provision of any other guaranty in favor of
the Beneficiaries or Administrative Agent of the Obligations. For purposes
hereof, (i) “Excess Funding Guarantor” shall mean, in respect of any obligations
arising under the other provisions of this Guaranty and any similar provisions
of any other guaranty in favor of the Beneficiaries or Administrative Agent of
the Obligations (hereafter, the “Guaranteed Obligations”), a Guarantor or any
other guarantor of the Obligations that has paid an amount in excess of its Pro
Rata Share of the Guaranteed Obligations; (ii) “Excess Payment” shall mean, in
respect of any Guaranteed Obligations, the amount paid by an Excess Funding
Guarantor in excess of its Pro Rata Share of such Guaranteed Obligations; and
(iii) “Pro Rata Share”, for purposes of this Section 8(b), shall mean, for any
Guarantor or any other guarantor of the Obligations, the ratio (expressed as a
percentage) of (x) the amount by which the aggregate present fair saleable value
of all of its assets and properties exceeds the amount of all debts and
liabilities of such guarantor (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of such guarantor
under this Guaranty or the other applicable guaranty) to (y) the amount by which
the aggregate present fair saleable value of all assets and other properties of
the Borrowers, all of the Guarantors and all of the other guarantors of the
Obligations exceeds the amount of all of the debts and liabilities (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of the Borrowers under the Credit

 

-6-



--------------------------------------------------------------------------------

Agreement, the Guarantors hereunder and any other guarantors of the Obligations
under the applicable guaranties) of the Borrowers, all of the Guarantors and all
of the other guarantors of the Obligations, all as of the Closing Date (if any
Guarantor becomes a party hereto (or any other guarantor of the Obligations
becomes a party to the applicable guaranty) subsequent to the Closing Date, then
for purposes of this Section 7(b) such subsequent guarantor shall be deemed to
have been a guarantor of the Obligations as of the Closing Date).

9. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under this
Guaranty are indefeasibly paid in full and any commitments of the Beneficiaries
or facilities provided by the Beneficiaries with respect to the Obligations are
terminated, whereupon this Guaranty shall terminate automatically without
further actions required whatsoever. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of any Borrower or any Guarantor is made, or
the Administrative Agent or any other Beneficiary exercises its right of setoff,
in respect of the Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or any other Beneficiary in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Administrative Agent or any other Beneficiary is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

10. Subordination. Each Guarantor hereby subordinates the payment of all
indebtedness, liabilities and obligations of each Borrower and each other
Guarantor owing to such Guarantor, whether now existing or hereafter arising,
including but not limited to any obligation of any Borrower or any other
Guarantor to such Guarantor as subrogee of the Administrative Agent or any other
Beneficiary or resulting from such Guarantor’s performance under this Guaranty,
to the indefeasible payment in full of all Obligations. If the Administrative
Agent so requests, any such indebtedness, liabilities or obligations of such
Borrower or such other Guarantor, as the case may be, to such Guarantor shall be
enforced and performance received by such Guarantor as trustee for the
Administrative Agent and the other Beneficiaries, and the proceeds thereof shall
be paid over to the Administrative Agent on account of the Obligations, but
without reducing or affecting in any manner the liability of such Guarantor
under this Guaranty.

11. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Obligations is stayed, in connection with any case commenced by or
against any Borrower or any other Guarantor under any Debtor Relief Laws, all
such amounts shall nonetheless be payable by each Guarantor immediately upon
demand by the Administrative Agent.

12. No Exhaustion of Remedies. The Beneficiaries shall not be bound or obligated
to exhaust their recourse against any Loan Party or other Persons or any
securities or collateral it may hold or take any other action (other than to
make demand pursuant to Section 1) before the Beneficiaries shall be entitled to
demand, enforce and collect payment from the Guarantors hereunder.

 

-7-



--------------------------------------------------------------------------------

13. Expenses. Each Guarantor shall pay all out-of-pocket expenses incurred by
the Administrative Agent or any other Beneficiary to the extent expressly set
forth in the Credit Agreement and such expense reimbursement provisions shall
apply mutatis mutandis to this Agreement. The obligations of each Guarantor
under this paragraph shall survive the payment in full of the Obligations and
termination of this Guaranty.

14. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantors. No failure by the Administrative Agent
or any other Beneficiary to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Administrative Agent
and the Guarantors in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by any Guarantor for
the benefit of the Administrative Agent or any other Beneficiary or any term or
provision thereof.

15. Condition of Borrowers. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from each
Borrower and any other Guarantor such information concerning the financial
condition, business and operations of each Borrower and any such other Guarantor
as such Guarantor requires, and that neither the Administrative Agent nor any
other Beneficiary has any duty, and such Guarantor is not relying on the
Administrative Agent or any other Beneficiary at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of any Borrower or any other Guarantor (such Guarantor waiving any
duty on the part of the Administrative Agent or any other Beneficiary to
disclose such information and any defense relating to the failure to provide the
same).

16. Setoff. If and to the extent any payment is not made when due hereunder, the
Administrative Agent and each other Beneficiary may setoff and charge from time
to time any amount so due against any or all of any Guarantor’s accounts or
deposits with the Administrative Agent or such Beneficiary. Any such set-off
shall be subject to the notice requirements of Section 11.08 of the Credit
Agreement; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.

17. Representations and Warranties. Each Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting creditors’
rights generally or by general principles of equity; (c) the making and
performance of this Guaranty does not and will

 

-8-



--------------------------------------------------------------------------------

not violate the provisions of any applicable law, regulation or order, and does
not and will not result in the breach of, or constitute a default or require any
consent under, any material agreement, instrument, or document to which it is a
party or by which it or any of its property may be bound or affected; and
(d) all consents, approvals, licenses and authorizations of, and filings and
registrations with, any Governmental Authority required under applicable law and
regulations for the making and performance of this Guaranty have been obtained
or made and are in full force and effect.

18. Indemnification and Survival. Without limitation on any other obligations of
any Guarantor or remedies of the Administrative Agent or any other Beneficiary
under this Guaranty, each Guarantor shall, to the fullest extent permitted by
law, indemnify, defend and save and hold harmless the Administrative Agent and
each other Beneficiary to the extent expressly set forth in the Credit Agreement
and such indemnification provisions shall apply mutatis mutandis to this
Agreement. The obligations of each Guarantor under this paragraph shall survive
the payment in full of the Obligations and termination of this Guaranty.

19. Foreign Currency Obligations. Each Guarantor shall make payment relative to
each Obligation in the currency in which either Borrower or any Guarantor, as
applicable, is required to pay such Obligation. If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each
Guarantor in respect of any such sum due from it to any Beneficiary hereunder or
under any Document shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of the applicable Loan Document (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by such Beneficiary of any sum adjudged to be so due in the
Judgment Currency, such Beneficiary may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to such Beneficiary from any Guarantor in the Agreement Currency, such
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Beneficiary against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to any
Beneficiary in such currency, such Beneficiary agrees to return the amount of
any excess to such Guarantor (or to any other Person who may be entitled thereto
under applicable law).

20. GOVERNING LAW; Assignment; Jurisdiction. THIS GUARANTY AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. This Guaranty shall (a) bind
each Guarantor and its successors and assigns, provided that no Guarantor may
assign its rights or obligations under this Guaranty without the prior written
consent of the Administrative Agent (and any attempted assignment without such
consent shall be void ab initio), and (b) inure to the benefit of the
Administrative Agent and the other Beneficiaries and their successors and
permitted assigns.

 

-9-



--------------------------------------------------------------------------------

EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY BENEFICIARY,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS RELATING HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY BENEFICIARY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

21. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, EACH GUARANTOR, THE ADMINISTRATIVE AGENT, AND EACH OTHER BENEFICIARY
IRREVOCABLY WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR
PROCEEDING ON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE OBLIGATIONS.
THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

22. Additional Guarantors. Any Subsidiary of the US Borrower that is required
pursuant to the Credit Agreement or the Security Agreement to enter into a
guaranty on substantially similar terms as those set forth herein after the date
hereof shall become a Guarantor for all purposes of this Guaranty upon execution
and delivery by such Subsidiary of a supplement in the form of Annex I to the
Security Agreement.

23. Several Enforcement. This Guaranty shall apply to each Guarantor and may be
enforced against each Guarantor as if each Guarantor had executed a separate
agreement. Except as set forth in Section 8 above, no Guarantor shall have any
contractual rights or obligations against any other Guarantor under this
Guaranty, including any rights to have this Guaranty enforced ratably or any
right to restrict the amendment or waiver hereof with respect to another
Guarantor.

 

-10-



--------------------------------------------------------------------------------

24. Notices. All notices and other communications to any Guarantor under this
Guaranty shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or
telecopier to such Guarantor in care of the US Borrower at the address specified
on Schedule 11.02 of the Credit Agreement or at such other address in the United
States or Canada as may be specified by such Guarantor in a written notice
delivered to the Administrative Agent at such office as the Administrative Agent
may designate for such purpose from time to time in a written notice to the US
Borrower.

25. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

26. Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 24. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. Each Guarantor that is not a Domestic
Subsidiary (each a “Foreign Guarantor”) has irrevocably appointed the US
Borrower (the “Process Agent”) as its agent to receive on its behalf and on
behalf of its property service of copies of any summons or complaint or any
other process which may be served in any action. Such service may be made by
mailing or delivering a copy of such process to such Foreign Guarantor in care
of the Process Agent at the Process Agent’s above address, and each Foreign
Guarantor hereby irrevocably authorizes and directs the Process Agent to accept
such service on its behalf.

[The remainder of this page has been left blank intentionally.]

 

-11-



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

USD PARTNERS LP By:   USD PARTNERS GP LLC, its general partner By:  

 

  Name:     Title:   USD TERMINALS CANADA ULC By:  

 

  Name:     Title:   USD LOGISTICS OPERATIONS GP LLC By:  

 

  Name:     Title:   USD LOGISTICS OPERATIONS LP By: USD LOGISTICS OPERATIONS GP
LLC, its general partner By:  

 

  Name:     Title:  

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

WEST COLTON RAIL TERMINAL LLC By:  

 

  Name:     Title:   SAN ANTONIO RAIL TERMINAL LLC By:  

 

  Name:     Title:   USD TERMINALS INTERNATIONAL S.à r.l. By:  

 

  Name:     Title:  

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

USD RAIL LP By:  

 

  Name:     Title:   USD RAIL INTERNATIONAL S.à r.l. By:  

 

  Name:     Title:   USD RAIL CANADA ULC By:  

 

  Name:     Title:  

 

Signature Page to Guaranty



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PARENT GUARANTY

See attached.

Exhibit G to Credit Agreement – Form of Parent Guaranty



--------------------------------------------------------------------------------

EXECUTION VERSION

PARENT GUARANTY

Dated as of October 15, 2014

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted, USD Terminals Canada ULC, an unlimited
liability company subsisting under the laws of the Province of British Columbia,
Canada (the “Borrower”) by the Beneficiaries (as defined below), USD Group LLC,
a Delaware limited liability company (the “Guarantor”) hereby furnishes its
guaranty (this “Guaranty”) of the Obligations (as hereinafter defined) to the
Beneficiaries and to Citibank, N.A., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”) as follows:

1. Guaranty. The Guarantor hereby absolutely and unconditionally guarantees, as
a guaranty of payment and not merely as a guaranty of collection, prompt payment
when due, whether at stated maturity, by required prepayment, upon acceleration,
or demand or otherwise, and at all times thereafter, of the principal amount of
(a) all Term Loans under the Credit Agreement owing by the Borrower to the
Administrative Agent or any Lender (collectively referred to herein as the
“Beneficiaries”) arising under the express terms of that certain Credit
Agreement dated as of October 15, 2014 (as amended, restated, amended and
restated, supplemented, extended, or otherwise modified from time to time, the
“Credit Agreement”, the defined terms of which are used herein unless otherwise
defined herein) among USD Partners LP, a Delaware limited partnership (the “US
Borrower”), the Borrower, certain financial institutions and other Persons which
are or may become parties thereto (the “Lenders”), Citibank, N.A., as
Administrative Agent and an L/C Issuer and U.S. Bank, National Association as an
L/C Issuer and (b) all Other Guaranteed Obligations (as defined below), and
whether recovery upon such indebtedness, liabilities and obligations may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against the Guarantor or the Borrower
under the Bankruptcy Code (Title 11, United States Code), the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-up and Restructuring Act (Canada), any successor statute to any of the
foregoing or any other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States, Canada or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally (collectively, “Debtor Relief Laws”), and
including interest that accrues after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws (collectively, the
“Obligations”). The Administrative Agent’s books and records showing the amount
of the Obligations shall be admissible in evidence in any action or proceeding.
This Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any instrument or agreement evidencing any
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any Collateral therefor, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense (other than defense of payment) to the obligations of the Guarantor
under this Guaranty, and the Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to any or all of the
foregoing except for the defense of indefeasible payment in full of the
Obligations. Anything contained herein to the contrary

 

#4713456



--------------------------------------------------------------------------------

notwithstanding, the obligations of the Guarantor hereunder at any time shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code), Sections 95 or 96 of the Bankruptcy and Insolvency Act (Canada) or any
comparable provisions of any similar federal, state or provincial law after
giving effect to the value of any rights of subrogation, contribution,
reimbursement or indemnity of the Guarantor pursuant to applicable law or
agreement, including Section 6 hereof.

“Other Guaranteed Obligations” means, only to the extent so designated by the
Guarantor by written notice to the Administrative Agent, any Obligations (as
defined under the Credit Agreement), but excluding the Term Loans, which
designation of any such Other Guaranteed Obligations may be terminated by the
Guarantor at any time to the extent of any repayment of such Other Guaranteed
Obligations under the Credit Agreement and, upon such termination, such Other
Guaranteed Obligations shall cease to be entitled to the benefit of this
Guaranty.

2. Taxes; Payments. The Guarantor represents and warrants that it is organized
and resident in the United States of America. Any and all payments by the
Guarantor hereunder shall be made in accordance with the requirements of
Section 3.01 of the Credit Agreement and the Guarantor shall comply with the
requirements of Section 3.01 of the Credit Agreement, in each case as if each
reference to the Borrower therein were a reference to the Guarantor.

3. Rights of Administrative Agent and Beneficiaries. The Guarantor consents and
agrees that the Administrative Agent and the other Beneficiaries may, at any
time and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof, amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof. Without limiting the
generality of the foregoing, the Guarantor consents to the taking of, or failure
to take, any action which might in any manner or to any extent vary the risks of
the Guarantor under this Guaranty or which, but for this provision, might
operate as a discharge of the Guarantor.

4. Certain Waivers. The Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Beneficiary) of the liability of the Borrower; (b) any defense based on any
claim that the Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other guarantor; (c) the benefit of any statute of
limitations affecting the Guarantor’s liability hereunder; (d) any right to
require the Administrative Agent or any other Beneficiary to proceed against the
Borrower, proceed against or exhaust any security for the Indebtedness, or
pursue any other remedy in the Administrative Agent’s or any other Beneficiary’s
power whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by the Administrative Agent or any other
Beneficiary; (f) any defense based on any claim that the liability and
obligations of the Guarantor hereunder were released, discharged, limited or
otherwise affected by: (i) any extension, other indulgence, renewal, settlement,
discharge, compromise, waiver, subordination or release in respect of any
Obligation, security, Person or otherwise, including any extension, other
indulgence, renewal, settlement, discharge, compromise, waiver, subordination or
release of any of the Obligations, covenants or undertakings of the Borrower or
the Guarantor under the Credit

 

-2-



--------------------------------------------------------------------------------

Agreement other than upon full and final payment and performance of all
Obligations, (ii) any modification or amendment of or supplement to the
Obligations, (iii) any loss of or in respect of any security held by or on
behalf of the Beneficiaries, whether occasioned by the fault of the
Beneficiaries or otherwise, including any release, non-perfection or invalidity
of any such security, (iv) any change in the existence, structure, constitution,
name, control or ownership of the Borrower, the Guarantor or any other Person,
or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting the Borrower, the Guarantor or any other Person or their respective
assets, (v) the existence of any set-off, counterclaim, claim or other right
which the Borrower or the Guarantor may have at any time against the
Beneficiaries or any other Person, whether in connection with the Credit
Agreement, this Guaranty or any other Document or which may be available to or
asserted by the Guarantor or the Borrower against a Beneficiary or any of its
affiliates, (vi) any provision of applicable law purporting to prohibit or limit
the payment by the Borrower or the Guarantor, as applicable, of any Obligation,
and the foregoing is hereby waived by the Guarantor to the extent permitted
under applicable law, (vii) any limitation, postponement, prohibition,
subordination or other restriction on the right of a Beneficiary or any other
Person on behalf of a Beneficiary to payment of the Obligations, (viii) any
release, substitution or addition of any other guarantor of the Obligations,
(ix) any failure of any Beneficiary or any other Person on a Beneficiary’s
behalf to make any presentment, demand, or protest or to give any other notice,
including notice of all of the following: acceptance of this Guarantee, partial
payment or non-payment of all or any part of the Obligations and the existence,
creation, or incurring of new or additional Obligations, (x) any failure of a
Beneficiary or any other Person on behalf of a Beneficiary to proceed against
the Borrower, the Guarantor or any other Person, or to apply or exhaust any
security held from the Borrower, any Subsidiary or any other Person for the
Obligations, to proceed against, apply or exhaust any security held from the
Guarantor or any other Person, or to pursue any other remedy available to the
Beneficiaries or any other Person on behalf of the Beneficiaries, (xi) the
invalidity, illegality or lack of enforceability of the Obligations or any part
thereof or of any security or guarantee in support thereof, or by reason of any
incapacity, lack of authority, or other defense of the Borrower, the Guarantor
or any other Person, or by reason of any limitation, postponement or prohibition
on a Beneficiary’s or other Person on behalf of a Beneficiary’s rights to
payment, or the cessation from any cause whatsoever of the liability of the
Borrower, the Guarantor or any other Person with respect to all or any part of
the Obligations (other than irrevocable payment to the Beneficiaries in full of
the Obligations), or by reason of any act or omission of the Beneficiaries or
others which directly or indirectly results in the discharge or release of the
Borrower, the Guarantor or any other Person or of all or any part of the
Obligations or any security or guarantee therefor, whether by contract,
operation of law or otherwise, (xii) the failure by a Beneficiary or any other
Person on behalf of a Beneficiary to obtain, register, perfect or maintain a
Lien in or upon any property of the Borrower, the Guarantor or any other Person,
or by reason of any interest of the Beneficiaries or any other Person on behalf
of the Beneficiaries in any property, whether as owner thereof or as holder of a
Lien therein or thereon, being invalidated, voided, declared fraudulent or
preferential or otherwise set aside, or by reason of any impairment of any right
or recourse to Collateral, (xiii) the failure of the Beneficiaries or any other
Person on behalf of the Beneficiaries to marshal assets, (xiv) to the extent
permitted under applicable law, any defense based upon any failure of the
Beneficiaries or any other Person on behalf of the Beneficiaries to give to the
Borrower or the Guarantor notice of any sale or other disposition of any
property securing any or all of the Obligations or any other guarantee thereof,
or any notice

 

-3-



--------------------------------------------------------------------------------

that may be given in connection with any sale or other disposition of any such
property, or (xv) any bankruptcy, insolvency, reorganization, moratorium,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against the Borrower, the Guarantor or any other Person,
including any discharge or bar against collection of any of the Obligations; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties, except for the indefeasible
payment in full of the Obligations. The Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Obligations, and all notices of acceptance of this Guaranty
or of the existence, creation or incurrence of new or additional Obligations.

5. Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against the Guarantor to enforce this Guaranty whether or not the
Borrower, any other guarantor, or any other Person or entity is joined as a
party.

6. Subrogation; Contribution. The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid in full and any commitments of the Beneficiaries or facilities provided by
the Beneficiaries with respect to the Obligations are terminated. If any amounts
are paid to the Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Beneficiaries and shall
promptly be paid to the Administrative Agent for the benefit of the
Beneficiaries to reduce the amount of the Obligations, whether matured or
unmatured.

7. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under this
Guaranty are indefeasibly paid in full and any commitments of the Beneficiaries
or facilities provided by the Beneficiaries with respect to the Obligations are
terminated, whereupon this Guaranty shall terminate automatically without
further actions required whatsoever. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or the Guarantor is made, or
the Administrative Agent or any other Beneficiary exercises its right of setoff,
in respect of the Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or any other Beneficiary in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Administrative Agent or any other Beneficiary is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Guarantor under this paragraph
shall survive termination of this Guaranty.

 

-4-



--------------------------------------------------------------------------------

8. Subordination. The Guarantor hereby subordinates the payment of all
indebtedness, liabilities and obligations of the Borrower owing to the
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of the Borrower to the Guarantor as subrogee of the
Administrative Agent or any other Beneficiary or resulting from the Guarantor’s
performance under this Guaranty, to the indefeasible payment in full of all
Obligations. If the Administrative Agent so requests, any such indebtedness,
liabilities or obligations of the Borrower to the Guarantor shall be enforced
and performance received by the Guarantor as trustee for the Administrative
Agent and the other Beneficiaries, and the proceeds thereof shall be paid over
to the Administrative Agent on account of the Obligations, but without reducing
or affecting in any manner the liability of the Guarantor under this Guaranty.

9. No Exhaustion of Remedies. The Beneficiaries shall not be bound or obligated
to exhaust their recourse against any Loan Party or other Persons or any
securities or collateral it may hold or take any other action (other than to
make demand pursuant to Section 1) before the Beneficiaries shall be entitled to
demand, enforce and collect payment from the Guarantor hereunder.

10. Expenses. The Guarantor shall pay all reasonable out-of-pocket expenses
incurred by the Administrative Agent or any other Beneficiary to the extent
expressly set forth in the Credit Agreement and such expense reimbursement
provisions shall apply mutatis mutandis to this Agreement. The obligations of
the Guarantor under this paragraph shall survive the payment in full of the
Obligations and termination of this Guaranty.

11. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantor. No failure by the Administrative Agent
or any other Beneficiary to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Administrative Agent
and the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now given by the Guarantor for the benefit
of the Administrative Agent or any other Beneficiary or any term or provision
thereof.

12. Condition of the Borrower. The Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower such information concerning the financial condition, business and
operations of the Borrower as the Guarantor requires, and that neither the
Administrative Agent nor any other Beneficiary has any duty, and the Guarantor
is not relying on the Administrative Agent or any other Beneficiary at any time,
to disclose to the Guarantor any information relating to the business,
operations or financial condition of the Borrower (the Guarantor waiving any
duty on the part of the Administrative Agent or any other Beneficiary to
disclose such information and any defense relating to the failure to provide the
same).

 

-5-



--------------------------------------------------------------------------------

13. Setoff. If and to the extent any payment is not made when due hereunder, the
Administrative Agent and each other Beneficiary may setoff and charge from time
to time any amount so due against any or all of the Guarantor’s accounts or
deposits with the Administrative Agent or such Beneficiary. Any such set-off
shall be subject to the notice requirements of Section 11.08 of the Credit
Agreement; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.

14. Representations and Warranties. The Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained and (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as may be limited by any applicable mandatory law,
bankruptcy, insolvency, reorganization, other Debtor Relief Laws or similar laws
affecting creditors’ rights generally or by general principles of equity.

15. Net Worth Covenant. The Guarantor shall at all times maintain a Net Worth
greater than or equal to the outstanding principal amount of the Term Loans. For
purposes of this Section, Net Worth shall mean the net value of the Guarantor
within the meaning of Treasury regulation section 1.752-2(k) (which generally
equals the amount by which the fair market value of all assets owned by the
Guarantor exceeds the amount of all of the liabilities or other obligations of
the Guarantor (other than the obligations under this Guaranty and other similar
obligations within the meaning of Treasury regulation section 1.752-2(b)(1)),
determined at the times specified in Treasury regulation section 1.752-2(k)). If
the Guarantor fails to maintain such Net Worth for a period of ninety
(90) continuous days, the Borrower agrees to pay an additional amount of
interest of 1% per annum in addition to the interest rate otherwise applicable
on the Term Loans from such ninetieth (90th) day until such time as the
Guarantor is again in compliance with the Net Worth covenant set forth in this
Section.

16. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Obligations is stayed, in connection with any case commenced by or
against the Borrower or any other guarantor under any Debtor Relief Laws, all
such amounts shall nonetheless be payable by the Guarantor immediately upon
demand by the Administrative Agent.

17. Indemnification and Survival. Without limitation on any other obligations of
the Guarantor or remedies of the Administrative Agent or any other Beneficiary
under this Guaranty, the Guarantor shall, to the fullest extent permitted by
law, indemnify, defend and save and hold harmless the Administrative Agent and
each other Beneficiary to the extent expressly set forth in the Credit Agreement
and such indemnification provisions shall apply mutatis mutandis to this
Agreement. The obligations of the Guarantor under this paragraph shall survive
the payment in full of the Obligations and termination of this Guaranty.

18. Foreign Currency Obligations. The Guarantor shall make payment relative to
each Obligation in the currency in which the Borrower is required to pay such
Obligation. If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder in one currency into another currency,
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first

 

-6-



--------------------------------------------------------------------------------

currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Guarantor in respect of any such
sum due from it to any Beneficiary hereunder or under any Document shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of the applicable Loan Document (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by such
Beneficiary of any sum adjudged to be so due in the Judgment Currency, such
Beneficiary may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to such Beneficiary
from the Guarantor in the Agreement Currency, the Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Beneficiary against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to any Beneficiary in such
currency, such Beneficiary agrees to return the amount of any excess to the
Guarantor (or to any other Person who may be entitled thereto under applicable
law).

19. GOVERNING LAW; Assignment; Jurisdiction. THIS GUARANTY AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. This Guaranty shall (a) bind
the Guarantor and its successors and assigns, provided that the Guarantor may
not assign its rights or obligations under this Guaranty without the prior
written consent (which shall not be unreasonably withheld, delayed or
conditioned) of the Administrative Agent (and any attempted assignment without
such consent shall be void ab initio), and (b) inure to the benefit of the
Administrative Agent and the other Beneficiaries and their successors and
permitted assigns. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY BENEFICIARY, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATING HERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT
THAT ANY BENEFICIARY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER DOCUMENT AGAINST THE GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

-7-



--------------------------------------------------------------------------------

20. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR, THE ADMINISTRATIVE AGENT, AND EACH OTHER BENEFICIARY
IRREVOCABLY WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR
PROCEEDING ON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE OBLIGATIONS.
THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

21. Notices. All notices and other communications to the Guarantor under this
Guaranty shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or
telecopier to the Guarantor in care of the US Borrower at the address specified
on Schedule 11.02 of the Credit Agreement or at such other address in the United
States or Canada as may be specified by the Guarantor in a written notice
delivered to the Administrative Agent at such office as the Administrative Agent
may designate for such purpose from time to time in a written notice to the US
Borrower.

22. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

23. Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 21. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

[The remainder of this page has been left blank intentionally.]

 

-8-



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

Signature Page to Parent Guaranty



--------------------------------------------------------------------------------

USD Group LLC By:  

 

  Name:     Title:  

 

Signature Page to Parent Guaranty



--------------------------------------------------------------------------------

Solely for the agreement to pay to additional interest pursuant to Section 15
USD TERMINALS CANADA ULC By:  

 

Name:  

 

Title:  

 

 

Signature Page to Parent Guaranty



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SECURITY AGREEMENT

See attached.

Exhibit H to Credit Agreement – Form of Security Agreement



--------------------------------------------------------------------------------

Execution Version

SECURITY AGREEMENT

Dated as of October 15, 2014

among

USD PARTNERS LP

and

USD TERMINALS CANADA ULC

and the other Debtors parties hereto

in favor of

CITIBANK, N.A.,

as Administrative Agent

 

HOUSTON\2452571



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

DEFINITIONS

     2   

SECTION 2.

 

GRANT OF SECURITY INTEREST

     7   

2.1

 

Grant of Security Interest

     7   

2.2

 

Fraudulent Transfer Laws

     7   

2.3

 

Debtors Remain Liable

     7   

SECTION 3.

 

REPRESENTATIONS AND WARRANTIES

     8   

3.1

 

[Reserved]

     8   

3.2

 

Perfected First Priority Liens

     8   

3.3

 

Debtor’s Legal Name; Jurisdiction of Organization; Chief Executive Office

     8   

3.4

 

Certain Collateral

     9   

3.5

 

Investment Property, Pledged Equity, Chattel Paper, and Instruments

     9   

3.6

 

Receivables

     10   

3.7

 

Intellectual Property

     10   

3.8

 

Deposit Accounts and Securities Accounts

     11   

SECTION 4.

 

COVENANTS AND AGREEMENTS

     11   

4.1

 

Maintenance of Perfected Security Interest; Further Documentation; Filing
Authorization; Further Assurances; Power of Attorney

     11   

4.2

 

Changes in Name, etc.

     13   

4.3

 

Delivery of Instruments, Chattel Paper, and Documents

     13   

4.4

 

Investment Property

     13   

4.5

 

Deposit Accounts

     15   

4.6

 

Modifications of Receivables, Chattel Paper, Instruments and Payment Intangibles

     15   

4.7

 

Intellectual Property

     16   

4.8

 

Actions With Respect to Certain Collateral

     17   

SECTION 5.

 

LIMITATION ON PERFECTION OF SECURITY INTEREST

     18   

5.1

 

Chattel Paper and Instruments

     18   

5.2

 

Documents

     18   

5.3

 

Letter of Credit Rights

     18   

5.4

 

Deposit Accounts; Securities Accounts

     18   

5.5

 

Vehicles; Mobile Goods; Rolling Stock

     19   

SECTION 6.

 

REMEDIAL PROVISIONS

     19   

6.1

 

General Interim Remedies

     19   

6.2

 

Receivables, Chattel Paper, Instruments and Payment Intangibles

     20   

6.3

 

Contracts

     21   

6.4

 

Pledged Equity

     22   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

         Page  

6.5

 

Foreclosure

     23   

6.6

 

Application of Proceeds

     24   

6.7

 

Waiver of Certain Rights

     24   

6.8

 

Reinstatement

     24   

SECTION 7.

 

MISCELLANEOUS

     24   

7.1

 

ULC Shares

     24   

7.2

 

Amendments

     25   

7.3

 

Notices

     25   

7.4

 

No Waiver by Course of Conduct; Cumulative Remedies; No Duty

     25   

7.5

 

Enforcement Expenses; Indemnification

     26   

7.6

 

Successors and Assigns

     26   

7.7

 

Set-Off

     26   

7.8

 

Counterparts

     26   

7.9

 

Severability

     27   

7.10

 

Section Headings

     27   

7.11

 

GOVERNING LAW ETC.

     27   

7.12

 

Additional Debtors

     28   

7.13

 

Termination; Releases

     28   

7.14

 

PPSA Acknowledgement of Receipt/Waiver

     29   

7.15

 

ENTIRE AGREEMENT

     29   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

SCHEDULES      Schedule 3.3   -    Organization Information Schedule 3.4   -   
Certain Collateral Schedule 3.5(a)   -    Pledged Equity Schedule 3.5(c)   -   
Instruments Schedule 3.7   -    Intellectual Property Schedule 3.8   -   
Deposit Accounts and Securities Accounts ANNEXES      Annex I   -    Security
Agreement Supplement Annex II   -    Patent Security Agreement Supplement Annex
III   -    Trademark Security Agreement Supplement Annex IV   -    Copyright
Security Agreement Supplement

 

-iii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of October 15, 2014 (this “Agreement”), is
among USD PARTNERS LP, a Delaware limited partnership (the “US Borrower”), the
undersigned subsidiaries of the US Borrower, including without limitation, USD
TERMINALS CANADA ULC, an unlimited liability company subsisting under the laws
of the Province of British Columbia, Canada (the “Canadian Borrower” and
collectively with the US Borrower, the “Borrowers”), USD Terminals International
S.à r.l., a private limited liability company (société à responsabilité limitée)
organized and established under the laws of Luxembourg, with its registered
office at 6, rue Guillaume Schneider, L-2522 Luxembourg, Grand Duchy of
Luxembourg, with a share capital of CAD 1,000,000.- and registered with the
Luxembourg Register of Commerce and Companies (R.C.S. Luxembourg) under number
B181.650, USD Rail International S.à r.l., a private limited liability company
(société à responsabilité limitée) organized and established under the laws of
Luxembourg, with its registered office at 6, rue Guillaume Schneider, L-2522
Luxembourg, Grand Duchy of Luxembourg, with a share capital of CAD 40,000.- and
registered with the Luxembourg Register of Commerce and Companies (R.C.S.
Luxembourg) under number B181.698 (together with USD Terminals International S.à
r.l., the “Luxembourg Parties”) (the US Borrower, the undersigned subsidiaries
and the Luxembourg Parties collectively being the “Debtors”), and CITIBANK,
N.A., in its capacity as administrative agent (and acting as “collateral agent”
under the Credit Agreement, in such capacity, the “Administrative Agent”) for
the benefit of the holders of the Secured Obligations (as defined below).

INTRODUCTION

Reference is made to the Credit Agreement dated as of October 15, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, certain financial institutions and
other Persons which are or may become parties thereto, Citibank, N.A., as
Administrative Agent and L/C Issuer and U.S. Bank, National Association as L/C
Issuer. Pursuant to the Guaranty dated as of October 15, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Debtors in favor of the Administrative Agent, such Debtors have
agreed to guarantee, among other things, the full payment of all of the
Borrowers’ obligations under the Credit Agreement. It is a condition precedent
to the effectiveness of the Credit Agreement and the making of credit extensions
thereunder that the Debtors shall have entered into this Agreement in order to
secure the Borrowers’ obligations under the Credit Agreement, the obligations of
the Debtors under the Guaranty, and all other Secured Obligations (as defined
below).

The Debtors share an identity of interest as members of a affiliated group of
entities and will derive substantial direct and indirect economic and other
benefits from the extensions of credit under the Credit Agreement. Therefore, in
consideration of the credit expected to be received in connection with the
Credit Agreement, the Debtors jointly and severally agree with the
Administrative Agent as follows:



--------------------------------------------------------------------------------

SECTION 1.

DEFINITIONS

1.1 Terms defined above and elsewhere in this Agreement shall have their
specified meanings. Capitalized terms used herein but not defined herein shall
have the meanings specified by the Credit Agreement. All terms used herein and
defined in the UCC shall have the same definitions herein as specified therein.

1.2 Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Debtor, shall refer to such Debtor’s
Collateral or the relevant part thereof.

1.3 The following terms shall have the following meanings:

“CFC” means (a) each Person that is treated as a “controlled foreign
corporation” within the meaning of Section 957(a) of the Code, (b) each
Subsidiary of any Person described in clause (a), and (c) each Person
substantially all of the assets of which consist of Equity Interests in one or
more Persons described in clause (a).

“Chattel Paper” means any “chattel paper” (as defined in the UCC), including
electronic chattel paper, now owned or hereafter acquired by any Debtor.

“Collateral” has the meaning specified in Section 2.1.

“Collateral Account” means any deposit account with the Administrative Agent
which is under the sole control of the Administrative Agent, which is pledged to
the Administrative Agent and which has been established pursuant to the
provisions of this Agreement for the purposes described in this Agreement,
including collecting, holding, disbursing, or applying certain funds, all in
accordance with this Agreement.

“Contracts” means all contracts, undertakings or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) to which any Debtor now
is, or hereafter will be, bound, or is, or hereafter will be, a party,
beneficiary or assignee, in any event, including all contracts, undertakings or
agreements (other than rights evidenced by Chattel Paper, Documents or
Instruments) in or under which any Debtor may now or hereafter have any right,
title or interest, including any agreement (other than any Chattel Paper,
Documents or Instruments) relating to the terms of payment or the terms of
performance of any Receivable.

“Copyrights” means all of the following now owned or hereafter acquired by any
Debtor: (a) all registered copyright rights in any work subject to the copyright
Laws of the United States, Canada or any other country, whether as author,
assignee or transferee, and (b) all registrations and applications for
registration of any such registered copyright in the United States, Canada or
any other country and all extensions and renewals thereof, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office or the Canadian
Intellectual Property Office.

“Copyright Licenses” means any written agreement naming any Debtor as licensor
or licensee, granting any right under any Copyright, including, without
limitation, the grant of

 

-2-



--------------------------------------------------------------------------------

rights to manufacture, distribute, exploit and sell materials derived from any
Copyright; provided that, in no case shall Copyright Licenses include any
off-the-shelf licenses for software or other similar items used in the normal
course of business operations.

“Copyright Security Agreement Supplement” means a supplement to this Agreement
executed by each applicable Debtor in favor of the Administrative Agent,
substantially in the form of Annex IV hereto.

“Deposit Accounts” means any deposit account now or hereafter held in the name
of any Debtor.

“Document” means any “document” (as defined in the UCC) now owned or hereafter
acquired by any Debtor.

“Equipment” means any “equipment” (as defined in the UCC) now owned or hereafter
acquired by any Debtor.

“Event of Default” means any “Event of Default” under and as defined in the
Credit Agreement.

“Excluded Deposit Account” has the meaning specified in Section 5.4(a).

“Excluded Property” means any of the following current or future property or
assets of any Debtor:

(a) any property or assets to the extent that such Debtor is prohibited from
granting a security interest in, pledge of, or charge, mortgage or lien upon any
such property or assets by reason of (x) an existing and enforceable negative
pledge provision or anti-assignment provision (or other similar restrictive
provision) (y) applicable Law or regulation to which such Debtor is subject, or
(z) the consent or approval of a third party being required to such pledge,
charge, mortgage or lien, except (in the case of any of the foregoing clauses
(x), (y) or (z)) to the extent such prohibition is ineffective under the UCC or
the PPSA, as applicable;

(b) Excluded Stock;

(c) the last day of the term of any lease now held or hereafter acquired by the
Debtors, but should the Administrative Agent enforce the security interests
granted pursuant to this Agreement, the Debtors shall thereafter stand possessed
of such last day and shall hold it in trust to assign the same to any person
acquiring such term in the course of the enforcement of the interests granted
pursuant to this Agreement;

(d) any Equipment owned by a Debtor that is subject to a purchase money security
interest, Capitalized Lease or similar arrangement if the contract or other
agreement pursuant to which such Lien is granted (or in the documentation
providing for such Capitalized Lease) prohibits or requires the consent of any
Person other than the US Borrower or any of its Subsidiaries as a condition to
the creation of any other Lien on such Equipment, in each case after giving
effect to the applicable anti-assignment provisions of the UCC and other
applicable Law and other than Proceeds and receivables thereof, the assignment
of which is expressly deemed effective under the UCC or other applicable law
notwithstanding such prohibition;

 

-3-



--------------------------------------------------------------------------------

(e) any intent-to-use Trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use Trademark application under applicable Law;

(f) assets or property of any Debtor as to which the Administrative Agent (in
consultation with the Debtors) reasonably determines (such determination to be
confirmed in writing by notice to the US Borrower) that the burden of cost of
perfecting a security interest therein outweighs the benefit of the security
afforded thereby.

“Excluded Stock” means (i) Equity Interests in any Unrestricted Subsidiary,
(ii) Equity Interests held by any Debtor in any joint venture to the extent that
such Debtor is prohibited from granting a Lien over such Equity Interests in
favor of the Administrative Agent by the terms of such joint venture’s governing
documents, despite having used commercially reasonable efforts to obtain consent
from its joint venture partner(s) to the granting of such Lien, and (iii) voting
Equity Interests in Foreign Subsidiaries or any CFC in excess of 65% of the
outstanding voting Equity Interests therein if and only for so long as the grant
of a Lien thereon shall result in material adverse U.S. federal income tax
consequences to the US Borrower and its Restricted Subsidiaries, as reasonably
determined by the US Borrower in good faith in consultation with the
Administrative Agent.

“Fixtures” means any “fixture” (as defined in the UCC) now owned or hereafter
acquired by any Debtor.

“General Intangibles” means all “general intangibles” (as defined in the UCC)
now owned or hereafter acquired by any Debtor.

“Instruments” means all “instruments” (as defined in the UCC) now owned or
hereafter acquired by any Debtor, other than instruments that constitute, or are
a part of a group of writings that constitute, Chattel Paper.

“Intellectual Property” means all intellectual property of any Debtor of every
kind and nature now owned or hereafter acquired by any Debtor, including
Patents, Patent Licenses, Trademarks, Trademark Licenses, Copyrights, Copyright
Licenses, domain name registrations, and all additions, improvements and
accessions to, and books and records describing or used in connection with, any
of the foregoing; provided that, for the avoidance of doubt, in no event shall
Intellectual Property include, without limitation, off-the-shelf licenses
related to software and other similar items used in the normal course of
business operations.

“Investment Property” means, other than any shares or Equity Interests
constituting Excluded Property or Excluded Stock, all “investment property” (as
defined in the UCC) now owned or hereafter acquired by any Debtor.

“Inventory” means all “inventory” (as defined in the UCC) now owned or hereafter
acquired by any Debtor.

 

-4-



--------------------------------------------------------------------------------

“Letter-of-Credit Rights” means all “letter-of-credit rights” (as defined in the
UCC) now owned or hereafter acquired by any Debtor.

“Licenses” means any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Debtor is a party (except off-the-shelf
licenses related to software and other similar items used in the normal course
of business operations), including any franchises, permits, certificates,
licenses, authorizations and any other requirements of any government or any
commission, board, court, agency, instrumentality or political subdivision
thereof.

“Liquid Assets” means all cash, money and Cash Equivalents at any time held by
any of the Debtors.

“Patents” means all of the following now owned or hereafter acquired by any
Debtor: (a) all issued letters patent of the United States, Canada or any other
country, all registrations and recordings thereof, and all applications for
issued letters patent of the United States, Canada or any other country,
including registrations, recordings and pending applications in the United
States Patent and Trademark Office, the Canadian Intellectual Property Office or
in any similar office or agency of the United States, any State thereof, Canada,
any Province thereof and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

“Patent License” means all written agreements providing for the grant by or to
any Debtor of any right to manufacture, use or sell any invention covered in
whole or in part by a Patent.

“Patent Security Agreement Supplement” means a supplement to this Agreement
executed by each applicable Debtor in favor of the Administrative Agent,
substantially in the form of Annex II hereto.

“Pledged Equity” means, with respect to each Debtor, (a) other than the Excluded
Stock or any shares or Equity Interests constituting Excluded Property, all
shares or other Equity Interests held by such Debtor in any corporations or
other entities (including, without limitation, those corporations or other
entities described in Schedule 3.5(a) that are directly held by such Debtor),
collectively with all warrants to purchase, all depositary shares and all other
rights of such Debtor in respect of such Equity Interests, and (b) all
certificates, instruments or other documents evidencing same and registered or
held in the name of, or otherwise in the possession of, such Debtor.

“Permitted Liens” means any Liens permitted by Section 7.01 of the Credit
Agreement.

“PPSA” means the Personal Property Security Act (as defined in the Credit
Agreement).

“Proceeds” means, with respect to the Collateral, all “proceeds” (as defined in
the UCC) now owned or hereafter acquired by any Debtor, and in any event,
including without limitation all present and future payments, dividend
distributions, instruments, compensation, property, assets, interests and rights
in connection with or related to the Equity Interests described in

 

-5-



--------------------------------------------------------------------------------

clause (a) of the definition of “Pledged Equity” set forth above, and all monies
due or to become due and payable to such Debtor in connection with or related to
such Equity Interests or otherwise paid, issued or distributed in respect of or
in exchange therefor (including, without limitation, all proceeds of dissolution
or liquidation).

“Receivables” means all “accounts” (as defined in the UCC) now owned or
hereafter acquired by any Debtor.

“Records” means all “records” (as defined in the UCC) now owned or hereafter
acquired by any Debtor.

“Secured Obligations” means (a) all of the Obligations and (b) any increases,
extensions, renewals, replacements, and rearrangements thereof under any
amendments, restatements, supplements, and other modifications of the agreements
creating the Obligations, in each case, whether direct or indirect, absolute or
contingent.

“Securities Account” means any securities account now or hereafter held in the
name of any Debtor.

“Security Agreement Supplement” means a supplement to this Agreement executed by
each applicable Subsidiary in favor of the Administrative Agent, substantially
in the form of Annex I hereto.

“State of Organization” means the jurisdiction of organization of each of the
Debtors as listed on Schedule 3.3.

“Supporting Obligations” means all “supporting obligations” (as defined in the
UCC) now owned or hereafter acquired by any Debtor.

“Trademarks” means all of the following now owned or hereafter acquired by any
Debtor and the goodwill associated therewith: all registered trademarks,
registered service marks, registered trade names, corporate names, company
names, business names, fictitious business names, , now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office, any State of the United States, the Canadian Intellectual
Property Office, any Province of Canada and all extensions or renewals thereof;
provided that, for the avoidance of doubt, any intent-to-use trademark
application shall not be considered a Trademark for purposes of this Agreement.

“Trademark License” means any written agreement providing for the grant by or to
any Debtor of any right to use any Trademark, including, without limitation,
such licenses set forth on Schedule 3.7 hereto.

“Trademark Security Agreement Supplement” shall mean a supplement to this
Agreement executed by each applicable Debtor in favor of the Administrative
Agent, substantially in the form of Annex III hereto.

“UCC” has the meaning specified in the Credit Agreement.

 

-6-



--------------------------------------------------------------------------------

“ULC” means an issuer of Pledged Equity that is an unlimited company, unlimited
liability corporation or unlimited liability company.

“ULC Laws” means the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta), the Business Corporations Act (British Columbia) and any other
present or future Laws governing ULCs.

“ULC Shares” means shares or other Equity Interests in the capital stock of a
ULC.

SECTION 2.

GRANT OF SECURITY INTEREST

2.1 Grant of Security Interest. Each Debtor hereby grants to the Administrative
Agent, for the benefit of the holders of the Secured Obligations, a security
interest in all of the present and after-acquired personal property of such
Debtor, including without limitation, all of such Debtor’s right, title, and
interest in and to the following property (the “Collateral”) to secure the
payment and performance of the Secured Obligations: (a) all Chattel Paper, all
Collateral Accounts, all commercial tort claims, all Contracts, all Deposit
Accounts, all Documents, all Equipment, all Fixtures, all General Intangibles,
all Instruments, all Intellectual Property, all Inventory, all Investment
Property (including without limitation the Pledged Equity), all Letter-of-Credit
Rights, all Liquid Assets, all Receivables, all Records, and all Supporting
Obligations, (b) any and all additions, accessions and improvements to, all
substitutions and replacements for and all products of or derived from the
foregoing, and (c) all Proceeds of the foregoing; provided, however, that the
Collateral shall not include any Excluded Property. Notwithstanding the
foregoing provisions, all proceeds and other assets or property received in
exchange for, or in respect of, any Excluded Property shall, to the extent
otherwise constituting Collateral, be subject to the security interest and
assignment granted by such Debtor pursuant to this Section 2.1 unless any such
assets or property received in such exchange are themselves Excluded Property.

2.2 Fraudulent Transfer Laws. Anything contained in this Agreement to the
contrary notwithstanding, the obligations of each Debtor (other than the
Borrowers) under this Agreement shall be limited to the extent set forth in the
Guaranty to which such Debtor is a party.

2.3 Debtors Remain Liable. Anything herein to the contrary notwithstanding:
(a) each Debtor shall remain liable under the Contracts included in the
Collateral to the extent set forth therein to perform such Debtor’s obligations
thereunder to the same extent as if this Agreement had not been executed, unless
any such Contract or Contracts have been expressly assigned or expressly assumed
pursuant to Section 6.3 in the case of obligations arising after such assignment
or assumption; (b) the exercise by the Administrative Agent of any rights
hereunder shall not release any Debtor from any obligations under the Contracts
included in the Collateral, unless any such Contract or Contracts have been
expressly assigned or expressly assumed pursuant to Section 6.3 in the case of
obligations arising after such assignment or assumption; and (c) the
Administrative Agent shall not have any obligation under the Contracts included
in the Collateral by reason of this Agreement, nor shall the Administrative
Agent be obligated to perform or fulfill any of the obligations of any Debtor
thereunder, including any obligation to make any inquiry as to the nature or
sufficiency of any payment any Debtor may be entitled to receive thereunder, to
present or file any claim, or to take any action to collect or

 

-7-



--------------------------------------------------------------------------------

enforce any claim for payment thereunder, unless any such Contract or Contracts
have been expressly assigned or expressly assumed by the Administrative Agent
pursuant to Section 6.3 in the case of obligations arising after such assignment
or assumption.

SECTION 3.

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to make Credit Extentions to the Borrowers under the
Credit Agreement, each Debtor hereby represents and warrants to the
Administrative Agent, for the benefit of the holders of the Secured Obligations:

3.1 [Reserved].

3.2 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filing of financing statements (and
payment of any applicable fees) describing the Collateral in the offices located
in the jurisdictions listed on Schedule 3.3, the recording in the United States
Patent and Trademark Office, or the Canadian Intellectual Property Office, as
the case may be, of the Trademark Security Agreement Supplement (or a supplement
or supplements or other agreements in a similar form and suitable for filing at
the Canadian Intellectual Property Office or any other applicable office or
registry in Canada in respect of any Trademarks registered, recorded or filed in
Canada) and the Patent Security Agreement Supplement (or a supplement or
supplements or other agreements in a similar form and suitable for filing at the
Canadian Intellectual Property Office or any other applicable office or registry
in Canada in respect of any Patents registered, recorded or filed in Canada) and
in the United States Copyright Office, or the Canadian Intellectual Property
Office, as the case may be, of the Copyright Security Agreement Supplement (or a
supplement or supplements or other agreements in a similar form and suitable for
filing at the Canadian Intellectual Property Office or any other applicable
office or registry in Canada in respect of any Copyrights registered, recorded,
filed or used in Canada), as applicable, and the taking of all applicable
actions in respect of perfection contemplated by Sections 4.3, 4.4, 4.5 and 4.8
in respect of Collateral in which a security interest cannot be perfected by the
filing of a financing statement or such recordings in the United States Patent
and Trademark Office, the United States Copyright Office or the Canadian
Intellectual Property Office (if applicable) or otherwise under applicable
foreign Law, will constitute valid perfected security interests in all of the
Collateral in favor of the Administrative Agent, for the benefit of the holders
of the Secured Obligations, as collateral security for such Debtor’s
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Debtor to the extent permitted under applicable law of this
Agreement and (b) are prior to all other Liens on the Collateral except for
Permitted Liens and subject to the limitations on perfection and method of
perfection provided in Section 5.

3.3 Debtor’s Legal Name; Jurisdiction of Organization; Chief Executive Office.
Each Debtor’s exact legal name is set forth on the signature page hereof, or
from and after an amendment or modification thereto, on a written notification
delivered to the Administrative Agent pursuant to Section 4.2. On the date
hereof, such Debtor’s jurisdiction of organization or subsistence, type of
organization, identification number from the jurisdiction of organization (if
any), the location of such Debtor’s chief executive office or sole place of
business, principal residence or chief executive office, as the case may be, the
state or provincial jurisdictions in

 

-8-



--------------------------------------------------------------------------------

which such Debtor’s tangible Collateral is located, its U.S. taxpayer
identification number or, in the case of any non-U.S. Loan Party that does not
have a U.S. taxpayer identification number, its unique identification number
issued to it by the jurisdiction of its incorporation, are specified on Schedule
3.3.

3.4 Certain Collateral. As of the date hereof, none of the Collateral
constitutes, or is the Proceeds of, farm products and none of the Collateral has
been purchased for, or will be used by any Debtor primarily for personal, family
or household purposes. As of the date hereof, except as set forth on Schedule
3.4 or otherwise notified to the Administrative Agent pursuant to Sections 4.7
or 4.8, respectively:

(a) such Debtor holds no commercial tort claims with a value in excess of
$5,000,000; and

(b) such Debtor owns no vessels, rolling stock or aircraft.

3.5 Investment Property, Pledged Equity, Chattel Paper, and Instruments.

(a) As of the date hereof, each Debtor is the legal and beneficial owner of the
Pledged Equity as set forth on Schedule 3.5(a). The Pledged Equity has been duly
authorized, validly issued and is fully paid and non-assessable and are not
subject to any purchase or similar rights by any Person, and none of the Pledged
Equity constitutes margin stock (within the meaning of Regulation U issued by
the FRB). Except as constitutes Excluded Stock or except as set forth on
Schedule 3.5(a), the Pledged Equity constitutes all of the issued and
outstanding shares of stock or other Equity Interests of each of the respective
issuers thereof and no such issuer has any obligation to issue any additional
shares of stock or other Equity Interests or rights or options thereto.

(b) No consent of any Person and no license, permit, approval or authorization
of, exemption by, notice or report to, or registration, filing or declaration
with, any Governmental Authority is required in connection with (i) the
execution, delivery, performance, validity or enforceability of this Agreement,
(ii) the perfection or maintenance of the security interest created hereby, or
(iii) the exercise by the Administrative Agent of the rights provided for in
this Agreement, except (1) as may not be recognized under applicable Law of a
foreign jurisdiction, (2) as may be required in connection with any disposition
of any portion of the Pledged Equity by Laws affecting the offering and sale of
securities generally, and (3) for the consents, licenses, permits, approvals,
authorizations, exemptions, notices, reports, registrations, filings or
declarations which have been duly obtained, taken, given or made and are in full
force and effect.

(c) Each of the Instruments and Chattel Paper pledged by such Debtor hereunder
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, except as may be limited by
any applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting creditors’ rights generally or by general principles of equity.
Schedule 3.5(c) lists all of the Instruments issued to or held by each Debtor as
of the Closing Date. Notwithstanding anything to the contrary in this Agreement
or any other Loan Document, no Guarantor is required to physically issue
promissory notes

 

-9-



--------------------------------------------------------------------------------

evidencing any intercompany debt. For the avoidance of doubt, any physically
issued promissory note issued by a Debtor evidencing intercompany indebtedness
shall be deemed subordinated and junior in right of payment to all Obligations
of the Debtor under the Credit Agreement pursuant to the terms thereof, it being
understood that: (i) in the event of any insolvency or bankruptcy proceedings,
any receivership, liquidation, reorganization or other similar proceedings in
connection therewith, then (x) the holders of all amounts constituting
Obligations shall be paid in full (other than (A) contingent, indemnification or
reimbursement obligations not then due and (B) Obligations under Secured Cash
Management Agreements and Secured Hedge Agreements, in each case to the extent
owing to a Hedge Bank or Cash Management Bank, respectively) before any holder
is entitled to receive, or make demands for, any payment on account of such
intercompany promissory note and (y) any payment or distribution to which such
holder would otherwise be entitled shall be made to the holders of such
Obligations; (ii) if any Event of Default occurs and is continuing (and the
Debtor has received notice that the Administrative Agent is exercising remedies
in respect thereof) then no payment or distribution of any kind or character
shall be made by or on behalf of the issuer or any other Person on its behalf
with respect to such promissory note; and (iii) if any payment or distribution
of any character, whether in cash, securities or other property in respect of
such intercompany promissory note shall be received in violation of clause
(i) or (ii) before all Obligations shall have been paid in full, such payment or
distribution shall be held in trust for the benefit of, and shall be paid over
or delivered to, the holders of the Obligations (or their representatives),
ratably according to the respective aggregate amounts remaining unpaid thereon,
to the extent necessary to repay the Obligations.

(d) Such Debtor is the record and beneficial owner of, and has good title to the
Investment Property pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except Permitted Liens.

3.6 Receivables. No amount payable to such Debtor under or in connection with
any Receivable is evidenced by any Instrument or Chattel Paper which has not
been delivered to the Administrative Agent to the extent required by Section 5.

3.7 Intellectual Property.

(a) As of the date hereof and except as set forth in Schedule 3.7, (i) no Debtor
holds any interest in, title to or power to transfer, any Intellectual Property
and (ii) no Intellectual Property is necessary for the conduct of any Debtor’s
business.

(b) After the date of this Agreement, (i) except as otherwise notified to the
Administrative Agent in writing, no Debtor holds any interest in, title to or
power to transfer, any Patents, Trademarks or Copyrights, (ii) except as
otherwise notified to the Administrative Agent in writing, no Debtor holds any
interest in, title to or power to transfer any Intellectual Property that is
registered or for which an application has been filed in the United States
Patent and Trademark Office, the United States Copyright Office or the Canadian
Intellectual Property Office, and (iii) no holding, decision or judgment has
been rendered by any Governmental Authority which would limit, cancel or
question the validity of, or such Debtor’s rights in, any Intellectual Property
in any respect that could reasonably be expected to have a Material Adverse
Effect.

(c) No action or proceeding is pending, or, to the knowledge of such Debtor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any such Intellectual Property or such Debtor’s ownership interest
therein, or (ii) which, if adversely determined, would reasonably be expected to
have a Material Adverse Effect.

 

-10-



--------------------------------------------------------------------------------

3.8 Deposit Accounts and Securities Accounts. Schedule 3.8 lists all of the
Deposit Accounts and Securities Accounts of each Debtor as of the Closing Date.

SECTION 4.

COVENANTS AND AGREEMENTS

Each Debtor covenants and agrees with the Administrative Agent and the holders
of the Secured Obligations that, from and after the date of this Agreement until
this Agreement terminates in accordance with Section 7.13(a):

4.1 Maintenance of Perfected Security Interest; Further Documentation; Filing
Authorization; Further Assurances; Power of Attorney.

(a) Such Debtor shall maintain the security interest created by this Agreement
as a perfected first priority security interest subject only to Permitted Liens
(and the limitations on perfection and method of perfection provided in
Section 5) and shall defend such security interest against the claims and
demands of all Persons whomsoever.

(b) If requested by the Administrative Agent, such Debtor will furnish to the
Administrative Agent at the same time as any Compliance Certificates required to
be delivered statements and schedules further identifying and describing the
assets and property of such Debtor and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request in writing, all in
reasonable detail.

(c) Subject in each case to Section 5, each Debtor further agrees to take any
other action reasonably requested by the Administrative Agent to ensure the
attachment, perfection and priority of, and the ability of the Administrative
Agent to enforce, the security interest in any and all of the Collateral,
including, without limitation, (i) executing, delivering and, where appropriate,
filing (or authorizing the filing of) financing statements and amendments
relating thereto under the UCC or the PPSA, to the extent, if any, that any
Debtor’s signature thereon is required therefor; (ii) causing the Administrative
Agent’s name to be noted as secured party on any certificate of title for a
titled good if such notation is a condition to attachment, perfection or
priority of, or ability of the Administrative Agent to enforce, the security
interest in such Collateral; (iii) complying with any provision of any statute,
regulation or treaty of the United States, Canada or any other country as to any
Collateral if compliance with such provision is a condition to the attachment,
perfection or priority of, or the ability of the Administrative Agent to
enforce, the security interest in such Collateral; and (iv) taking all actions
required by the UCC, the PPSA or by any other Law, as applicable in any relevant
Uniform Commercial Code jurisdiction, any jurisdiction in which the PPSA
applies, or by any other Law as applicable in any foreign jurisdiction;
provided, that no Debtor shall be required to take any action that would give
rise to any Luxembourg stamp duty, registration and other similar taxes payable
in respect of a voluntary registration of Loan Documents by the Lender

 

-11-



--------------------------------------------------------------------------------

with the Administration de l’Enregistrement et des Domaines in Luxembourg that
is not required to maintain, preserve, establish, enforce, prove, compel or
otherwise assert the rights of that party or obligations of any party under the
Loan Document, unless the Administrative Agent determines, acting reasonably and
in good faith, that such filing is necessary or desirable to enforce, or prevent
impairment of, the rights of the Administrative Agent or any Secured Party with
respect to any Collateral (as defined in the Credit Agreement).

(d) Each Debtor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any jurisdiction in which the Uniform
Commercial Code or the PPSA has been adopted any initial financing statements,
continuances and amendments thereto that (a) indicate the Collateral (i) as “all
assets” or “all personal property” of each Debtor or words of similar effect, or
(ii) as being of an equal or lesser scope or with greater detail, and
(b) contain any other information required by the UCC or the PPSA, as
applicable, for the sufficiency or filing office acceptance of any initial
financing statement or amendment. Each Debtor agrees to furnish any such
information to the Administrative Agent promptly upon reasonable request.

(e) Following the occurrence and during the continuance of an Event of Default,

(i) At the Administrative Agent’s request, each Debtor shall take any actions
reasonably requested by the Administrative Agent with respect to such Event of
Default, including diligently endeavoring to cure any material defect existing
or claimed, and taking all reasonably necessary or desirable steps under the
circumstances for the defense of any legal proceedings, including the employment
of counsel, the prosecution or defense of litigation, and the release or
discharge of all adverse claims;

(ii) The Administrative Agent, whether or not named as a party to any legal
proceedings, is authorized to take any additional steps as the Administrative
Agent deems necessary or desirable for the defense of any such legal proceedings
or the protection of the validity or priority of this Agreement and the Liens,
security interests, and collateral assignments created hereunder, including the
employment of independent counsel, the prosecution or defense of litigation, the
compromise or discharge of any adverse claims made with respect to any
Collateral and the payment or removal of prior liens or security interests, and
the reasonable expenses of the Administrative Agent in taking such action shall
be paid by the Debtors to the extent expressly required on the Credit Agreement
mutatis mutandis as applied to this Agreement; and

(iii) Each Debtor agrees that, if such Debtor fails to perform under this
Agreement or any other Loan Document, the Administrative Agent may, but shall
not be obligated to, perform such Debtor’s obligations under this Agreement or
such other Loan Document, and any reasonable expenses incurred by the
Administrative Agent in performing such Debtor’s obligations shall be paid by
such Debtor to the extent expressly required on the Credit Agreement mutatis
mutandis as applied to this Agreement. Any such performance by the
Administrative Agent may be made by the Administrative Agent in reasonable
reliance on any statement, invoice, or claim, without inquiry into the validity
or accuracy thereof. The amount and nature of any expense of the Administrative
Agent hereunder shall be conclusively established by a certificate of any
officer of the Administrative Agent absent manifest error.

 

-12-



--------------------------------------------------------------------------------

(f) Each Debtor irrevocably appoints the Administrative Agent as such Debtor’s
attorney in fact, with full authority to act following the occurrence and during
the continuance of an Event of Default for Debtor and in the name of Debtor, to
take any action and execute any agreement which the Administrative Agent deems
necessary or advisable to accomplish the purposes of this Agreement, including
the matters that the Administrative Agent is expressly authorized to take
pursuant to this Agreement, and instituting proceedings the Administrative Agent
deems necessary or desirable to enforce the rights of the Administrative Agent
with respect to this Agreement.

4.2 Changes in Name, etc. Such Debtor will not: (a) change its type of
organization, jurisdiction of organization or other legal structure from that
referred to in Section 3.3, (b) change its organizational number if it has one,
or (c) change its name, except in each case upon (i) 5 days’ prior written
notice to the Administrative Agent (or such shorter period as may be agreed to
by the Administrative Agent in its sole discretion) and (ii) delivery, on or
prior to the effective date of any of the applicable foregoing changes, to the
Administrative Agent of all additional approved or executed financing
statements, financing change statements and other executed documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for herein.

4.3 Delivery of Instruments, Chattel Paper, and Documents. Subject to Section 5,
if an amount in excess of $1,000,000 individually or $5,000,000 in the aggregate
payable under or in connection with any of the Collateral is or becomes, in each
case, evidenced by any Instrument or Chattel Paper, such Instrument or Chattel
Paper, as applicable, shall be promptly delivered to the Administrative Agent,
duly indorsed in a manner reasonably satisfactory to the Administrative Agent,
to be held as Collateral pursuant to this Agreement. Subject to Section 5, if
any goods with an individual amount of $1,000,000 or an aggregate amount of
$5,000,000 are or become covered by a negotiable Document, such Document shall
be promptly delivered to the Administrative Agent to be held as Collateral
pursuant to this Agreement.

4.4 Investment Property. With respect to Investment Property (other than
Excluded Stock) and Pledged Equity:

(a) If any Debtor shall at any time hold or acquire any Pledged Equity which
consists of certificated securities, whether as a stock split, stock dividend,
or other distribution with respect to Pledged Equity, or otherwise, such Debtor
shall promptly, and in any event within ten (10) Business Days after receipt
thereof, deliver the same to the Administrative Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably specify. If any Pledged
Equity now owned or hereafter acquired by any Debtor consists of uncertificated
securities and is issued to such Debtor or its nominee directly by the issuer
thereof, such Debtor shall promptly notify the Administrative Agent thereof, and
shall take any actions reasonably requested by the Administrative Agent to
enable the Administrative Agent to obtain “control” (within the meaning of
Section 8-106 of the UCC or as provided for in the PPSA, as applicable) with
respect thereto. If any Pledged Equity, whether certificated securities or
uncertificated securities, or other

 

-13-



--------------------------------------------------------------------------------

Investment Property (in the case of other Investment Property that is not
Pledged Equity, having an aggregate value of less than $2,000,000 or an
individual value of less than $500,000) now or hereafter acquired by any Debtor
is held or acquired by such Debtor or its nominee through a securities
intermediary or commodity intermediary, such Debtor shall promptly notify the
Administrative Agent thereof and, shall take any actions reasonably requested by
the Administrative Agent to enable the Administrative Agent to obtain “control”
(within the meaning of Section 8-106 and/or Section 9-106 of the UCC or as
provided for in the PPSA, as applicable) with respect thereto. To the extent
that the Administrative Agent has the right pursuant to the foregoing to give
entitlement orders or instructions or directions to any issuer, securities
intermediary or commodity intermediary or to withhold its consent to the
exercise of any withdrawal or dealing rights by any Debtor, the Administrative
Agent agrees with each Debtor that the Administrative Agent shall not give any
such entitlement orders or instructions or directions to any such issuer,
securities intermediary or commodity intermediary, and shall not withhold its
consent to the exercise of any withdrawal or other rights by any Debtor, unless
an Event of Default has occurred and is continuing (and then for only such
period).

(b) So long as no Event of Default has occurred and is continuing, each Debtor
shall be entitled:

(i) to exercise, in a manner not inconsistent with the terms hereof, the voting
power with respect to the Pledged Equity of such Debtor, and for that purpose
the Administrative Agent shall (if any Pledged Equity shall be registered in the
name of the Administrative Agent or its nominee) execute or cause to be executed
from time to time, at the expense of the US Borrower, such proxies or other
instruments in favor of such Debtor or its nominee, in such form and for such
purposes as shall be reasonably requested by such Debtor, to enable it to
exercise such voting power with respect to the Pledged Equity; and

(ii) except as otherwise provided herein or in the Credit Agreement, to receive
and retain for its own account any and all payments, proceeds, dividends,
distributions, property, assets, or rights to the extent such are not prohibited
pursuant to the terms of the Credit Agreement, paid, issued or distributed from
time to time in respect of the Pledged Equity.

(c) Upon the occurrence and during the continuance of any Event of Default, all
rights of each Debtor to exercise or refrain from exercising the voting and
other consensual rights that it would otherwise be entitled to exercise pursuant
to Section 4.4(b) and to receive the payments, proceeds, dividends,
distributions, property, assets, or rights that the Debtor would otherwise be
authorized to receive and retain pursuant to Section 4.4(b) shall cease, and
thereupon the Administrative Agent shall be entitled (subject to all applicable
Laws, including securities Laws) to exercise all voting power with respect to
the Pledged Equity and to receive and retain, as additional collateral
hereunder, any and all payments, proceeds, dividends, distributions, property,
assets, or rights at any time declared or paid upon any of the Pledged Equity
during the continuance of such an Event of Default and otherwise to act with
respect to the Pledged Equity as outright owner thereof.

 

-14-



--------------------------------------------------------------------------------

(d) All payments, proceeds, dividends, distributions, property, assets,
instruments or rights that are received by each Debtor contrary to the
provisions of this Section 4.4 shall be received and held in trust for the
benefit of the Administrative Agent and shall be forthwith paid over to the
Administrative Agent in the same form as so received (with any necessary
endorsement).

(e) If such Debtor is an issuer of Pledged Equity, such Debtor agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Equity issued by it and will comply with such terms insofar as such terms are
applicable to it and (ii) it will comply with instructions received by it
pursuant to the terms of Section 4.4(f) with respect to the Pledged Equity
issued by it. In addition, if any such Debtor is a partnership or a limited
liability company organized under the laws of the United States, a State
thereof, or the District of Columbia, such Debtor (i) confirms that none of the
terms of any Equity Interest issued by it provides that such Equity Interest is
a “security” within the meaning of the UCC, (ii) agrees that it will take no
action to cause or permit any such Equity Interest to become a security,
(iii) agrees that it will not issue any certificate representing any such Equity
Interest and (iv) agrees that if, notwithstanding the foregoing, any such Equity
Interest shall be or become a security, such Debtor will (and the Debtor that
holds such Equity Interest hereby instructs such issuing Debtor to) comply with
instructions originated by the Administrative Agent without further consent by
such Debtor. The Administrative Agent agrees with each Debtor that the
Administrative Agent will not give any instructions to any issuer of any Pledged
Equity pursuant to the terms of Section 4.3(f)(i), unless an Event of Default
has occurred and is continuing.

(f) Each Debtor hereby authorizes and instructs each issuer of any Pledged
Equity pledged by such Debtor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Debtor, and each Debtor agrees that each such issuer
shall be fully protected in so complying, and (ii) after the occurrence and
during the continuance of an Event of Default, pay any dividends or other
payments with respect to the Pledged Equity directly to the Administrative Agent
unless otherwise expressly permitted hereby.

4.5 Deposit Accounts. Subject to the requirements of Section 5, for each Deposit
Account which is Collateral, the Debtor maintaining such Deposit Account will,
at the Administrative Agent’s request, within 30 days following such request
(subject to any extension grated by the Administrative Agent in its reasonable
discretion) take any actions reasonably requested by the Administrative Agent to
enable the Administrative Agent to obtain “control” (within the meaning of
Section 9-104 of the UCC or, to the extent the same may be provided for in the
PPSA, if and as when applicable) with respect thereto. The Administrative Agent
agrees with each Debtor that the Administrative Agent will not give any
instructions to a depositary bank directing the disposition of funds from time
to time credited to any Deposit Account or withhold any withdrawal rights from
any Debtor, unless an Event of Default has occurred and is continuing.

4.6 Modifications of Receivables, Chattel Paper, Instruments and Payment
Intangibles. No Debtor will, without the Administrative Agent’s prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed): (a) compromise or grant

 

-15-



--------------------------------------------------------------------------------

any extension of the time of payment of any of the Collateral consisting of
Receivables, Chattel Paper, Instruments or payment intangibles, (b) settle the
same for less than the full amount thereof, (c) release, wholly or partly, any
obligor liable for the payment thereof or (d) allow any credit or discount
whatsoever thereon; provided that so long as no Event of Default has occurred
and is continuing, this Section 4.6 shall not restrict any extensions, credits,
discounts, releases, compromises or settlements (i) granted or made by any
Debtor with respect to Receivables, Chattel Paper, Instruments or payment
intangibles which individually or in the aggregate are not material to such
Debtor, or (ii) granted or made by any Debtor in the ordinary course of such
Debtor’s business and consistent with such prudent practices used in industries
that are the same as or similar to those which such Debtor is engaged or in a
manner generally consistent with such Debtor’s past practices as determined in
such Debtor’s reasonable judgment.

4.7 Intellectual Property. With respect to Intellectual Property:

(a) Such Debtor (either itself or through licensees) will (i) use each Trademark
reasonably necessary to the conduct of its business in order to maintain such
Trademark in full force free from any claim of abandonment for non-use, (ii) use
such Trademark with the appropriate notice of registration and substantially all
other notices and legends required by applicable Laws, (iii) not knowingly adopt
or use any mark which is confusingly similar or a colorable imitation of such
Trademark unless the Administrative Agent, for the ratable benefit of the
holders of the Secured Obligations, shall obtain a perfected security interest
in such mark pursuant to this Agreement, and (iv) not (and not knowingly permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark may become invalidated or impaired in any way;

(b) Such Debtor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent necessary for the conduct of its
business may become forfeited, abandoned or dedicated to the public;

(c) Such Debtor (either itself or through licensees) (i) will employ each
Copyright reasonably necessary for the conduct of its business and (ii) will not
(and will not knowingly permit any licensee or sublicensee thereof to) do any
act or knowingly omit to do any act whereby any material portion of such
Copyrights may become invalidated or otherwise impaired. Such Debtor will not
(either itself or through licensees) do any act whereby any material portion of
such Copyrights may fall into the public domain;

(d) Such Debtor (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property necessary for the conduct of its
business to materially infringe the intellectual property rights of any other
Person;

(e) Such Debtor will promptly notify the Agents and the Lenders if it knows, or
has reason to know, that any application or registration relating to any
Intellectual Property reasonably necessary for the conduct of its business may
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or the Canadian
Intellectual Property Office) regarding such Debtor’s ownership of, or the
validity of, any such Intellectual Property or such Debtor’s right to register
the same or to own and maintain the same;

 

-16-



--------------------------------------------------------------------------------

(f) Whenever such Debtor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property reasonably necessary for the conduct of its business with
the United States Patent and Trademark Office, the United States Copyright
Office or the Canadian Intellectual Property Office, such Debtor shall report
such filing to the Administrative Agent with the next subsequent Compliance
Certificate after the date on which such filing occurs. Upon the reasonable
request of the Administrative Agent, such Debtor shall promptly execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers as the Administrative Agent may request to evidence the security interest
granted hereunder to the Administrative Agent for the benefit of the holders of
the Secured Obligations in any Copyright, Patent or Trademark reasonably
necessary for the conduct of its business and the goodwill and general
intangibles of such Debtor relating thereto or represented thereby;

(g) Such Debtor will take all reasonably necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or the Canadian Intellectual Property
Office, to maintain and pursue each application relating to any Intellectual
Property reasonably necessary for the conduct of its business (and to obtain the
relevant registration) and to maintain each registration of such Intellectual
Property, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability; and

(h) In the event that any Intellectual Property necessary for the conduct of its
business is infringed, misappropriated or diluted by a third party, such Debtor
shall (i) take such actions as such Debtor shall reasonably deem appropriate
under the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent with the next subsequent Compliance Certificate after it
learns thereof and take such actions as such Debtor shall reasonably deem
appropriate under the circumstances, including filing suit for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for infringement, misappropriation or dilution.

4.8 Actions With Respect to Certain Collateral.

(a) If any of the account debtors or other Persons obligated on any of the
Receivables, Chattel Paper, Instruments or payment intangibles with a value in
excess of $10,000,000, or on any Contract with a value in excess of $10,000,000
in any twelve month period, is or becomes a Governmental Authority subject to
the Federal Assignment of Claims Act or like federal, state or provincial
statute or rule in respect of such Collateral, Debtor shall (i) with the next
subsequent Compliance Certificate notify the Administrative Agent in a writing
signed by such Debtor that such account debtor or other Person obligated on such
Collateral is a Governmental Authority subject to the Federal Assignment of
Claims Act or like federal, state or provincial statute or rule and
(ii) promptly take all actions reasonably required by the Administrative Agent
to ensure the attachment, perfection or priority of, or the ability of the
Administrative Agent to enforce, the security interest in such Collateral.

 

-17-



--------------------------------------------------------------------------------

(b) If any Debtor shall at any time hold or acquire a commercial tort claim with
a value in excess of $5,000,000, such Debtor shall with the next subsequent
Compliance Certificate notify the Administrative Agent in a writing signed by
such Debtor of the brief details thereof and grant to the Administrative Agent
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent. Notwithstanding the
foregoing, any such security interest in commercial tort claims shall not be
required to attach to the extent the value of any such commercial tort claim
does not exceed $5,000,000, unless, after the occurrence and during the
continuation of an Event of Default, the Administrative Agent has demanded the
attachment of such security interest thereto.

(c) If any Debtor shall at any time hold or acquire any vessel or aircraft with
a value exceeding $2,500,000 or such vessels and aircrafts with an aggregate
value exceeding $5,000,000 at any time, such Debtor shall with the next
subsequent Compliance Certificate notify the Administrative Agent in a writing
signed by such Debtor, and shall take all actions reasonably requested by the
Administrative Agent to ensure the attachment, perfection and priority of, and
the ability of the Administrative Agent to enforce, a security interest therein.

SECTION 5.

LIMITATION ON PERFECTION OF SECURITY INTEREST

5.1 Chattel Paper and Instruments. The perfection of the security interest
granted in Section 2 above in all Chattel Paper (whether tangible or electronic)
and Instruments will, unless the Administrative Agent requires that further
actions be taken after the occurrence and during the continuation of an Event of
Default, be effected solely by filing an appropriate financing statement under
the applicable Uniform Commercial Code or the PPSA, as applicable, so long as
(a) with respect to all Chattel Paper and Instruments, in each case as
applicable, the aggregate face amount of all such Chattel Paper or Instruments
does not exceed $5,000,000, as applicable and (b) with respect to any individual
Chattel Paper or Instrument, as applicable, the face amount thereof does not
exceed $1,000,000.

5.2 Documents. The perfection of the security interest granted in Section 2
above in Documents will, unless the Administrative Agent requires that further
actions be taken after the occurrence and during the continuation of an Event of
Default, be effected solely by filing an appropriate financing statement under
the applicable Uniform Commercial Code or the PPSA, as applicable, so long as
(a) the aggregate value of the goods covered by all such Documents does not
exceed $5,000,000 and (b) the value of the goods covered by any individual
Document does not exceed $1,000,000.

5.3 Letter of Credit Rights. The perfection of the security interest granted in
Section 2 above in Letter-of-Credit Rights will be required only with respect to
(a) solely after the occurrence and during the continuation of an Event of
Default and request by the Administrative Agent, any individual Letter-of-Credit
Right the face amount of which exceeds $5,000,000 and (b) any Letter of Credit
Rights constituting Supporting Obligations (to the extent automatically
perfected as a supporting obligation under the UCC).

5.4 Deposit Accounts; Securities Accounts.

 

-18-



--------------------------------------------------------------------------------

(a) Unless the Administrative Agent requires that further actions be taken after
the occurrence and during the continuation of an Event of Default or as is
otherwise required pursuant to Section 6.16 of the Credit Agreement regarding
the delivery of Account Control Agreements for certain Deposit Accounts
indicated on Schedule 3.8 hereto, the perfection of the security interest
granted in Section 2 above in any Deposit Accounts be effected solely by filing
an appropriate financing statement (or by any automatic or temporary perfection)
under the applicable Uniform Commercial Code or the PPSA, as applicable.

(b) Unless the Administrative Agent requires that further actions be taken after
the occurrence and during the continuation of an Event of Default or as is
otherwise required pursuant to Section 6.16 of the Credit Agreement regarding
the delivery of Account Control Agreements for certain securities accounts
indicated on Schedule 3.8 hereto (if any), the perfection of the security
interest granted in Section 2 above in any Securities Accounts be effected
solely by filing an appropriate financing statement (or by any automatic or
temporary perfection) under the applicable Uniform Commercial Code or the PPSA.

(c) Notwithstanding anything else to the contrary herein or in any other Loan
Document, no Debtor shall be required to take actions giving the Administrative
Agent “control” (within the meaning of Section 9-106 of the UCC or as provided
for in the PPSA, as applicable) with respect to any commodity account or
commodity contract.

5.5 Vehicles; Mobile Goods; Rolling Stock. The perfection of the security
interest granted in Section 2 above in any motor vehicle, individual mobile good
or rolling stock (including, without limitation, tractors, trailers,
locomotives, rail cars, stacktrain (or accessories used on the foregoing
(including superstructures and racks)) and other equipment subject to
certificates of title) (other than aircraft and vessels) for which perfection
must be effected by a means other than the filing of an appropriate financing
statement under the applicable Uniform Commercial Code shall not be required
unless, after the occurrence and during the continuation of an Event of Default,
the Administrative Agent requires that further actions be taken with respect to
the perfection thereof; provided, that in the case of any rolling stock
(including, without limitation, tractors, trailers, locomotives, rail cars,
stacktrain (or accessories used on the foregoing (including superstructures and
racks)) and other equipment subject to certificates of title) with a value in
excess of $10,000,000 in the aggregate, the applicable Debtor shall take such
action as is necessary or desirable to effect perfection of the Lien of the
Administrative Agent in such rolling stock.

SECTION 6.

REMEDIAL PROVISIONS

Following the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, at the Administrative Agent’s option, exercise one or
more of the remedies specified elsewhere in this Agreement or the following
remedies:

6.1 General Interim Remedies.

(a) To the extent permitted by Law, the Administrative Agent may exercise all
the rights and remedies of a secured party under the UCC or the PPSA or under
any other applicable Law.

 

-19-



--------------------------------------------------------------------------------

(b) The Administrative Agent may require any Debtor to promptly assemble any
tangible Collateral of such Debtor and make it available to the Administrative
Agent at a place to be designated by the Administrative Agent. No Debtor will
object to the Administrative Agent’s occupancy of any premises owned or leased
or licensed by any Debtor where the Collateral is located for a reasonable
period in order to effectuate the Administrative Agent’s rights and remedies
hereunder or under Law, without obligation to any Debtor with respect to such
occupation.

(c) Subject to the terms and conditions of the Credit Agreement and any other
Loan Document, in addition to and not in substitution for any other rights or
remedies the Administrative Agent and the other holders of Secured Obligations
may have:

 

  (i) the Administrative Agent may by appointment in writing appoint a receiver
or receiver and manager (each herein referred to as the “Receiver”) of the
Collateral (which term when used in this Section 6.1(c) shall include the whole
or any part of the Collateral) and may remove or replace such Receiver from time
to time or may institute proceedings in any court of competent jurisdiction for
the appointment of a Receiver of the Collateral; and the term “Administrative
Agent” when used in this Section 6.1(c) shall include any Receiver so appointed
and the agents, officers and employees of such Receiver; and, to the extent
permitted by law, the Administrative Agent and the other holders of Secured
Obligations shall not be in any way responsible for any misconduct or negligence
of any such Receiver which is not an Affiliate of the Administrative Agent or
any holder of Secured Obligations;

 

  (ii) the Administrative Agent may take such steps as it considers necessary or
desirable to maintain, preserve or protect the Collateral;

 

  (iii) the Administrative Agent may carry on or concur in the carrying on of
all or any part of the business of any Debtor;

 

  (iv) the Administrative Agent may enforce any rights of the Debtors in respect
of the Collateral by any manner permitted by law; and

 

  (v) the Administrative Agent may borrow money on the security of the
Collateral for the purpose of the carrying on of the business of the Debtors or
for the maintenance, preservation, protection or realization of the Collateral
in priority to the security interests granted to and in favor of the
Administrative Agent pursuant to this Agreement.

6.2 Receivables, Chattel Paper, Instruments and Payment Intangibles. Following
the occurrence of and during the continuance of an Event of Default, the
Administrative Agent may establish Collateral Accounts for the purpose of
collecting the payments due to the Debtors under

 

-20-



--------------------------------------------------------------------------------

any Contracts or otherwise with respect to the Receivables, Chattel Paper,
Instruments and/or payment intangibles and holding the proceeds thereof, and
may, or may direct the Debtors to, instruct all makers and/or all obligors with
respect thereto to make all payments with respect to such Collateral directly
into such Collateral Account (or to the Administrative Agent for deposit into
such Collateral Account). After such direction to the Debtors, solely for the
period following the occurrence of and during the continuance of an Event of
Default, all payments, whether of principal, interest, or other amounts, under
any Contracts or otherwise with respect to the Receivables, Chattel Paper,
Instruments and/or payment intangibles shall be directed to such Collateral
Accounts. All such payments which may from time to time come into the possession
of any Debtor shall be held in trust for the Administrative Agent, segregated
from any funds that do not constitute Collateral, and promptly delivered to the
Administrative Agent with any necessary endorsement for deposit into such
Collateral Account, such delivery in no event to be later than three
(3) Business Days after receipt thereof by the applicable Debtor. Each Debtor
agrees to execute any documents reasonably requested by the Administrative Agent
to create any Collateral Account and pledge it to the Administrative Agent. In
connection with the foregoing, the Administrative Agent shall have the right at
any time following the occurrence and during the continuance of an Event of
Default to take any of the following actions, in the Administrative Agent’s own
name or in the name of the applicable Debtor: compromise or extend the time for
payment of any payments due with respect to any Instrument or Chattel Paper upon
such terms as the Administrative Agent may reasonably determine; endorse the
name of the applicable Debtor, on checks, instruments, or other evidences of
payment with respect to any such Collateral; make written or verbal requests for
verification of amount owing on any such Collateral from the maker thereof or
obligor thereunder; open mail addressed to such Debtor which the Administrative
Agent reasonably believes relates to any such Collateral, and, to the extent of
checks or other payments with respect to any such Collateral, dispose of same in
accordance with this Agreement; take action in the Administrative Agent’s name
or the applicable Debtor’s name, to enforce collection; and take all other
action necessary to carry out this Agreement and give effect to the
Administrative Agent’s rights hereunder. Costs and expenses incurred by the
Administrative Agent in collection and enforcement of amounts owed under any
Contracts or otherwise with respect to the Receivables, Chattel Paper,
Instruments and/or payment intangibles, including out-of-pocket attorneys’ fees
and out-of-pocket expenses, shall be reimbursed by the applicable Debtor to the
Administrative Agent in accordance with the express terms of the expense
reimbursement provisions of the Credit Agreement applied mutatis mutandis to
this Agreement.

6.3 Contracts. Following the occurrence and during the continuance of an Event
of Default, the Administrative Agent may, at its option, exercise one or more of
the following remedies with respect to the Contracts that constitute Collateral:

(a) (i) take any action permitted under Section 6.2 and (ii) in the place and
stead of the applicable Debtor, exercise any other rights of such Debtor under
the Contracts in accordance with the terms thereof. Without limitation of the
foregoing, each Debtor agrees that solely under the foregoing circumstances, the
Administrative Agent may give notices, consents and demands and make elections
under the Contracts, modify or waive the terms of the Contracts and enforce the
Contracts, in each case, solely to the same extent and on the same terms as such
Debtor might have done. It is understood and agreed that notwithstanding the
exercise of such rights and/or the taking or such actions by the Administrative
Agent, such Debtor shall remain liable for performance of its obligations under
the Contracts; and

(b) upon receipt by the Administrative Agent of notice from any counterparty to
any Contract of such Person’s intent to terminate such Contract as a result of a
breach or default under such Contract by a Debtor, and subject to the terms and
conditions of such Contract and any consent executed by such Person, the
Administrative Agent shall be entitled to (i) cure or cause to be cured (if
applicable) the condition giving rise to such Person’s right of termination of
such Contract, or (ii) acquire and assume (or assign and cause the assumption by
a third party of) the rights and obligations of the applicable Debtor under such
Contract.

 

-21-



--------------------------------------------------------------------------------

6.4 Pledged Equity.

(a) If the Administrative Agent shall determine to exercise the right to sell
any or all of the Pledged Equity pursuant to this Section 6.4, and if in the
opinion of the Administrative Agent it is necessary or advisable to have the
Pledged Equity, or that portion thereof to be sold or registered under the
provisions of the Securities Act of 1933 (the “Securities Act”), as amended, the
relevant Debtor will cause the issuer thereof to (i) execute and deliver, and
use commercially reasonable efforts to cause the directors and officers of such
issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the
Administrative Agent, necessary or advisable to register the Pledged Equity, or
that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its best efforts to cause the applicable registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Equity, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Debtor agrees to use commercially reasonable
efforts to cause such issuer to comply with the provisions of the securities or
“Blue Sky” Laws of any and all jurisdictions which the Administrative Agent
shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) which will
satisfy the provisions of Section 11(a) of the Securities Act.

(b) Each Debtor recognizes that the Administrative Agent may be unable to effect
a public sale of any or all the Pledged Equity, by reason of certain
prohibitions contained in the Securities Act and applicable federal, state or
provincial securities Laws or otherwise, and may be compelled to resort to one
or more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Debtor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Equity for the period of time necessary to permit the issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable federal, state or provincial securities Laws, even if such issuer
would agree to do so.

 

-22-



--------------------------------------------------------------------------------

(c) Each Debtor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity pursuant to this Section 6.4 valid and binding and
in compliance with any and all other applicable Laws. Each Debtor further agrees
that a breach of any of the covenants contained in this Section 6.4 will cause
irreparable injury to the Administrative Agent and the holders of the Secured
Obligations, that the Administrative Agent and the holders of the Secured
Obligations have no adequate remedy at Law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.4 shall be
specifically enforceable against such Debtor, and such Debtor hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants except for a defense that no Event of Default has occurred or is
continuing or payment in full of the Obligations in respect of the Credit
Agreement (other than unasserted contingent indemnification obligations for
which no claim has been made or the cash collateralization of L/C Obligations).

6.5 Foreclosure.

(a) The Administrative Agent may foreclose on the Collateral in any manner
permitted by the courts of or in the State of New York or the jurisdiction in
which any Collateral is located, as applicable. If the Administrative Agent
should institute a suit for the collection of the Secured Obligations and for
the foreclosure of this Agreement, the Administrative Agent may at any time
before the entry of a final judgment dismiss the same, and take any other action
permitted by this Agreement.

(b) To the extent permitted by Law, the Administrative Agent may exercise all
the foreclosure rights and remedies of a secured party under the UCC. In
connection therewith, the Administrative Agent may sell any Collateral at public
or private sale, at the office of the Administrative Agent or elsewhere, for
cash or credit and upon such other terms as the Administrative Agent deems
commercially reasonable. The Administrative Agent may sell any Collateral at one
or more sales, and the security interest granted hereunder shall remain in
effect as to the unsold portion of the Collateral. Each Debtor agrees that, to
the extent permitted by Law, such sales may be made without notice. If notice is
required by Law, each Debtor hereby agrees that ten days advance notice of the
time and place of any public or private sale is reasonable notification,
recognizing that if any portion of the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, shorter notice may be reasonable. The Administrative Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Administrative Agent may adjourn any sale by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was adjourned. In the event that any sale
hereunder is not completed or is defective in the opinion of the Administrative
Agent, the Administrative Agent shall have the right to cause subsequent sales
to be made hereunder. Any statements of fact or other recitals made in any bill
of sale, assignment, or other document representing any sale hereunder,
including statements relating to the occurrence of an Event of Default,
acceleration of the Secured Obligations, notice of the sale, the time, place,
and terms of the sale, and other actions taken by the Administrative Agent in
relation to the sale may be conclusively relied upon by the purchaser at any
sale hereunder. The Administrative Agent may delegate to any agent the
performance of any acts in connection with any sale hereunder, including the
sending of notices and the conduct of the sale.

 

-23-



--------------------------------------------------------------------------------

6.6 Application of Proceeds. Unless otherwise specified herein, any cash
proceeds received by the Administrative Agent from the sale of, collection of,
or other realization upon any part of the Collateral or any other amounts
received by the Administrative Agent hereunder may be, at the reasonable
discretion of the Administrative Agent, (i) held by the Administrative Agent in
one or more Collateral Accounts as cash collateral for the Secured Obligations
or (ii) applied to the Secured Obligations in accordance with Section 8.03 of
the Credit Agreement.

6.7 Waiver of Certain Rights. To the full extent each Debtor may do so, such
Debtor shall not insist upon, plead, claim, or take advantage of any Law
providing for any appraisement, valuation, stay, extension, or redemption, and
such Debtor hereby waives and releases the same, and all rights to a marshaling
of the assets of such Debtor, including the Collateral of such Debtor, or to a
sale in inverse order of alienation in the event of foreclosure of the liens and
security interests hereby created. Such Debtor shall not assert any right under
any Law pertaining to the marshaling of assets, sale in inverse order of
alienation, the administration of estates of decedents or other matters whatever
to defeat, reduce, or affect the right of the Administrative Agent under the
terms of this Agreement.

6.8 Reinstatement. The obligations of each Debtor under this Agreement shall
continue to be effective or automatically be reinstated, as the case may be, if
at any time payment of any of the Secured Obligations is rescinded or otherwise
must be restored or returned by the Administrative Agent upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Debtor or any
other obligor or otherwise, all as though such payment had not been made.

SECTION 7.

MISCELLANEOUS

7.1 ULC Shares. Each Debtor acknowledges that certain of the Collateral of such
Debtor may now or in the future consist of ULC Shares, and that it is the
intention of the Administrative Agent and each Debtor that neither the
Administrative Agent nor any other holder of Secured Obligations should under
any circumstances prior to realization thereon be held to be a “member” or a
“shareholder”, as applicable, of a ULC for the purposes of any ULC Laws.
Therefore, notwithstanding any provisions to the contrary contained in this
Agreement, the Credit Agreement or any other Loan Document, where a Debtor is
the registered owner of ULC Shares which are Collateral of such Debtor, such
Debtor shall remain the sole registered owner of such ULC Shares until such time
as such ULC Shares are effectively transferred into the name of the
Administrative Agent, any other holder of Secured Obligations, or any other
Person on the books and records of the applicable ULC. Accordingly, each Debtor
shall be entitled to receive and retain for its own account any dividend on or
other distribution, if any, with respect to such ULC Shares (except for any
dividend or distribution comprised of Pledged Equity of such Debtor, which shall
be delivered to the Administrative Agent to hold hereunder pursuant to the other
applicable terms of this Agreement) and shall have the right to vote such ULC
Shares and to control the direction, management and policies of the applicable
ULC to the same extent as such Debtor would if such ULC Shares were not pledged
to the Administrative Agent pursuant hereto. Nothing in this Agreement, the
Credit Agreement or any other Loan Document is intended to, and nothing in this
Agreement, the Credit Agreement or any other Loan Document shall, constitute the
Administrative Agent, any other holder of Secured Obligations, or any other
Person other than the applicable Debtor, a member or shareholder of a

 

-24-



--------------------------------------------------------------------------------

ULC for the purposes of any ULC Laws (whether listed or unlisted, registered or
beneficial), until such time as notice is given to such Debtor and further steps
are taken pursuant hereto or thereto so as to register the Administrative Agent,
any other holder of Secured Obligations, or such other Person, as specified in
such notice, as the holder of the ULC Shares. To the extent any provision hereof
would have the effect of constituting the Administrative Agent or any other
holder of Secured Obligations as a member or a shareholder, as applicable, of
any ULC prior to such time, such provision shall be severed herefrom and shall
be ineffective with respect to ULC Shares which are Collateral of any Debtor
without otherwise invalidating or rendering unenforceable this Agreement or
invalidating or rendering unenforceable such provision insofar as it relates to
Collateral of any Debtor which is not ULC Shares. Except upon the exercise of
rights of the Administrative Agent to sell, transfer or otherwise dispose of ULC
Shares in accordance with this Agreement, each Debtor shall not cause or permit,
or enable an issuer of Pledged Equity that is a ULC to cause or permit, the
Administrative Agent or any other holder of Secured Obligations to: (a) be
registered as a shareholder or member of such issuer of Pledged Equity; (b) have
any notation entered in their favor in the share register of such issuer of
Pledged Equity; (c) be held out as shareholders or members of such issuer of
Pledged Equity; (d) receive, directly or indirectly, any dividends, property or
other distributions from such issuer of Pledged Equity by reason of the
Administrative Agent holding the Liens over the ULC Shares; or (e) act as a
shareholder of such issuer of Pledged Equity, or exercise any rights of a
shareholder including the right to attend a meeting of shareholders of such
issuer of Pledged Equity or to vote its ULC Shares.

7.2 Amendments. None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except in accordance with
Section 11.01 of the Credit Agreement. No consent of any Hedge Bank or any Cash
Management Bank (except in such Person’s capacity as a Lender, if applicable)
shall be required for any waiver, amendment, supplement or other modification to
this Agreement.

7.3 Notices. All notices and other communications to any Debtor under this
Agreement shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
telecopier to such Debtor at its address set forth below or at such other
address in the United States, Canada or Luxembourg as may be specified by such
Debtor in a written notice delivered to the Administrative Agent at such office
as the Administrative Agent may designate for such purpose from time to time in
a written notice to the US Borrower.

7.4 No Waiver by Course of Conduct; Cumulative Remedies; No Duty. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Administrative Agent of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Administrative Agent would otherwise have on any future
occasion. The rights and remedies provided herein and in the other Loan
Documents are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by Law. The powers conferred
on the Administrative Agent under this Agreement are solely to protect the
Administrative Agent’s rights under this Agreement and shall not impose any duty

 

-25-



--------------------------------------------------------------------------------

upon it to exercise any such powers. Except as elsewhere provided hereunder, the
Administrative Agent shall have no duty as to any of the Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to the Collateral.

7.5 Enforcement Expenses; Indemnification.

(a) Each Debtor agrees to pay, or reimburse the Administrative Agent and each
holder of the Secured Obligations for, all out-of-pocket expenses incurred by
the Administrative Agent or such holder of the Secured Obligations to the extent
expressly set forth in the Credit Agreement and as such expense reimbursement
provisions shall apply mutatis mutandis to this Agreement.

(b) Each Debtor agrees to pay, and to indemnify and hold the Administrative
Agent (and any sub-agent thereof), each holder of the Secured Obligations, and
each Related Party of any of the foregoing Persons (collectively the
“Indemnitees”) harmless from, any and all losses, claims, damages, liabilities
and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Borrower or any other Loan Party arising
out of or in connection with the execution, delivery, performance or (in the
case of the Administrative Agent, its sub-agents and its Related Parties)
administration of this Agreement to the extent expressly set forth in the Credit
Agreement and as such indemnification obligations shall apply mutatis mutandis
to this Agreement.

(c) All amounts due under this Section 7.5 shall be payable not later than 10
Business Days after demand. The agreements in this Section shall survive
repayment of the Obligations and all other amounts payable under the Credit
Agreement and the other Loan Documents.

7.6 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Debtor and shall inure to the benefit of the Administrative
Agent and the holders of the Secured Obligations and their respective successors
and permitted assigns; provided that no Debtor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent.

7.7 Set-Off. Each Debtor hereby irrevocably authorizes the Administrative Agent
and each Lender at any time and from time to time upon the occurrence and during
the continuance of any Event of Default, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender to or for the
credit or the account of the respective Debtor against any and all Obligations
consistent with the terms of Section 11.08 of the Credit Agreement as applied
mutatis mutandis to this Agreement.

7.8 Counterparts. This Agreement may be executed in one or more counterparts,
and by different parties hereto in different counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

-26-



--------------------------------------------------------------------------------

7.9 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.10 Section Headings. The Section headings used in this Agreement are included
for convenience of reference only and shall not affect the interpretation of
this Agreement.

7.11 GOVERNING LAW ETC.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, PROVIDED THAT IF PERFECTION
OR THE EFFECT OF PERFECTION OR NON-PERFECTION OR THE PRIORITY OF ANY SECURITY
INTEREST IN ANY COLLATERAL IS GOVERNED BY THE LAWS OF ANY JURISDICTION OTHER
THAN THE STATE OF NEW YORK, THE LAWS OF SUCH JURISDICTION SHALL GOVERN WITH
RESPECT TO SUCH PERFECTION, THE EFFECT OF PERFECTION OR NON-PERFECTION OR
PRIORITY.

(b) SUBMISSION TO JURISDICTION. EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST ANY SECURED PARTY OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATING HERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER DOCUMENT AGAINST ANY
DEBTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

-27-



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH DEBTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.3. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. Each Debtor that is not a Domestic
Subsidiary (each a “Foreign Debtor”) has irrevocably appointed the US Borrower
(the “Process Agent”) as its agent to receive on its behalf and on behalf of its
property service of copies of any summons or complaint or any other process
which may be served in any action. Such service may be made by mailing or
delivering a copy of such process to such Foreign Debtor in care of the Process
Agent at the Process Agent’s above address, and each Foreign Debtor hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

7.12 Additional Debtors. Each Subsidiary of the US Borrower that is required to
become a party to this Agreement after the date hereof pursuant to Section 6.11
of the Credit Agreement shall become a Debtor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of an instrument in the form of
Annex I hereto.

7.13 Termination; Releases.

(a) This Security Agreement and the security interest created hereby shall
terminate automatically without further action required when all the Secured
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and

 

-28-



--------------------------------------------------------------------------------

liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and all commitments of each
of the Secured Parties to the Debtors have been fully and finally terminated, at
which time, the Administrative Agent shall execute and deliver to the Debtors or
the Debtors’ designee, at the US Borrower’s expense, all Uniform Commercial Code
termination statements, PPSA discharges and similar documents which the Debtors
shall reasonably request from time to time to evidence such termination and
return any Collateral in its possession to the relevant Debtor (or to the US
Borrower for distribution to the other Debtors). Any execution and delivery of
termination statements or documents pursuant to this Section 7.12(a) shall be
without recourse to or warranty by the Administrative Agent.

(b) Any Debtor other than any Borrower shall automatically be released from its
obligations hereunder and the security interest granted hereby in the Collateral
of such Debtor shall be automatically released in the event that all the Equity
Interests of such Debtor shall be sold, transferred or otherwise disposed of to
a Person that is not the US Borrower or an Affiliate of the US Borrower in
accordance with the terms of the Credit Agreement; provided that, to the extent
required by the Credit Agreement, the Required Lenders or, if required by the
terms of the Credit Agreement, such other requisite number of Lenders, shall
have consented to such sale, transfer or other disposition and the terms of such
consent did not provide otherwise. If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Debtor (including the US Borrower)
in a transaction permitted by the Credit Agreement the security interest created
hereby in any Collateral that is so sold, transferred or otherwise disposed of
shall automatically terminate and be released upon the closing of such sale,
transfer or other disposition, and such Collateral shall be sold free and clear
of the Lien and security interest created hereby; provided, however, that such
security interest will continue to attach to all proceeds of such sales or other
dispositions to the extent such proceeds constitute Collateral. In connection
with any of the foregoing, the Administrative Agent shall execute and deliver to
the Debtors or the Debtors’ designee, at the US Borrower’s expense, all Uniform
Commercial Code termination statements, PPSA discharges and similar documents
that the Debtors shall reasonably request from time to time to evidence such
termination. Any execution and delivery of termination statements or documents
pursuant to this Section 7.12(b) shall be without recourse to or warranty by the
Administrative Agent.

(c) No consent of any Hedge Bank or any Cash Management Bank (except in such
Person’s capacity as a Lender, if applicable) shall be required for any release
of Collateral or Debtors pursuant to this Section.

7.14 PPSA Acknowledgement of Receipt/Waiver. Each Canadian Loan Party
acknowledges receipt of an executed copy of this Agreement and, to the extent
permitted by applicable Law, waives the right to receive a copy of any financing
statement or financing change statement registered in Canada in connection with
this Agreement or any verification statement issued with respect to any such
financing statement or financing change statement.

7.15 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow.]

 

-29-



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

CITIBANK, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

Signature Page to Security Agreement



--------------------------------------------------------------------------------

USD PARTNERS LP By:   USD PARTNERS GP LLC, its general partner By:  

 

  Name:   Title: USD TERMINALS CANADA ULC By:  

 

  Name:   Title: USD LOGISTICS OPERATIONS GP LLC By:  

 

  Name:   Title: USD LOGISTICS OPERATIONS LP

By: USD LOGISTICS OPERATIONS GP LLC,

its general partner

By:  

 

  Name:   Title:

 

Signature Page to Security Agreement



--------------------------------------------------------------------------------

WEST COLTON RAIL TERMINAL LLC By:  

 

  Name:   Title: SAN ANTONIO RAIL TERMINAL LLC By:  

 

  Name:   Title: USD TERMINALS INTERNATIONAL S.à r.l. By:  

 

  Name:   Title: USD RAIL LP By:  

 

  Name:   Title:

 

Signature Page to Security Agreement



--------------------------------------------------------------------------------

USD RAIL INTERNATIONAL S.à r.l. By:  

 

  Name:   Title: USD RAIL CANADA ULC By:  

 

  Name:   Title:

 

Signature Page to Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.3

ORGANIZATION INFORMATION

 

Legal Name of

Debtor

 

State or other
Jurisdiction of
Organization

 

Type of
Organization

 

Organizational
Identification
Number

(if any)

 

Chief Executive
Office, Sole Place
of Business or
Principal
Residence

 

State or Provincial
Jurisdictions in
which Tangible
Collateral is
Located

 

U.S. Taxpayer
Identification
Number or
Unique
Identification
Number Issued
by Jurisdiction of
Organization

 

Jurisdictions for
Filing Financing
Statements

USD Partners LP   Delaware   Limited Partnership   5533034  

811 Main Street,

Suite 2800

Houston, Texas 77002

  Texas   30-0831007  

Delaware

USD Logistics Operations GP LLC   Delaware   Limited Liability Company   5450923
 

811 Main Street,

Suite 2800

Houston, Texas 77002

  Texas   ##-#######   Delaware USD Logistics Operations LP   Delaware   Limited
Partnership   5183561  

811 Main Street,

Suite 2800

Houston,

Texas 77002

  Texas   ##-#######   Delaware West Colton Rail Terminal LLC   Delaware  
Limited Liability Company   4540257  

811 Main Street,

Suite 2800

Houston,

Texas 77002

  California   ##-#######   Delaware SAN ANTONIO RAIL TERMINAL LLC   Delaware  
Limited Liability Company   4694198  

811 Main Street,

Suite 2800

Houston, Texas 77002

  Texas   ##-#######   Delaware USD Rail LP   Delaware   Limited Partnership  
3726404  

811 Main Street,

Suite 2800

Houston,

Texas 77002

  Texas   ##-#######   Delaware

 

HN\1164415.9 USD- Schedules to Security Agreement



--------------------------------------------------------------------------------

USD Terminals International S.à r.l.   Luxembourg   Société à Responsibilité
Limitée   B181.650  

6, rue Guillaume Schneider,

L-2522 Luxembourg,

Grand Duchy of Luxembourg

  Luxembourg   ##-#######   District of Columbia USD Rail International S.à r.l.
  Luxembourg   Société à Responsibilité Limitée   B181.698  

6, rue Guillaume Schneider,

L-2522 Luxembourg,

Grand Duchy of Luxembourg

  Luxembourg   ##-#######   District of Columbia USD TERMINALS CANADA ULC  
Province of British Columbia, Canada   Unlimited Liability Company   BC0945957  

811 Main Street, Suite 2800

Houston, Texas 77002

  Province of Alberta   ##-#######   District of Columbia, Alberta, British
Columbia USD RAIL CANADA ULC   Province of British Columbia, Canada   Unlimited
Liability Company   BC0968357  

811 Main Street, Suite 2800

Houston, Texas 77002

  Province of Alberta   ##-#######   District of Columbia, Alberta, British
Columbia

 

HN\1164415.9 USD- Schedules to Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.4

CERTAIN COLLATERAL

3.4(a) — Commercial tort claims:

 

  •   None.

3.4(b) — Vessels, rolling stock or aircraft:

 

  •   None.

 

HN\1164415.9 USD- Schedules to Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.5(a)

PLEDGED EQUITY

 

Legal Name of Debtor

  

Issuer of

Pledged Equity

   % of
Issuer’s
Equity
Owned by
Debtor     % of
Issuer’s
Equity
Pledged    

Number and

Type of Pledged

Equity

   Certificate No.
(if any)

USD Partners LP

  

USD Logistics Operations GP LLC

     100 %      100 %   

Membership Interest

   Uncertificated

USD Partners LP

  

USD Logistics Operations LP

     100 %      100 %   

Limited Partner Interest

   Uncertificated

USD Logistics Operations GP LLC

  

USD Logistics Operations LP

     100 %      100 %   

General Partner Interest

   Uncertificated

USD Logistics Operations GP LLC

  

USD Rail LP

     100 %      100 %   

General Partner Interest

   Uncertificated

USD Logistics Operations LP

  

West Colton Rail Terminal LLC

     100 %      100 %   

Membership Interest

   Uncertificated

USD Logistics Operations LP

  

San Antonio Rail Terminal LLC

     100 %      100 %   

Membership Interest

   Uncertificated

USD Logistics Operations LP

  

USD Terminals International S.à r.l.

     100 %      100 %   

1,000,000 Registered Shares1

   Uncertificated

USD Logistics Operations LP

  

USD Rail LP

     100 %      100 %   

Limited Partner Interest

   Uncertificated

USD Terminals International S.à r.l.

  

USD Terminals Canada ULC

     100 %      100 %   

200 Common Shares

   Certificates
No. 3 and No. 4

USD Rail LP

  

USD Rail International S.à r.l.

     100 %      100 %   

40,000 Registered Shares

   Uncertificated

USD Rail International S.à r.l.

  

USD Rail Canada ULC

     100 %      100 %   

100 Common Shares

   Certificate No. 3

 

1  1,000,000 Registered Shares comprised of the following:

 

  •   100,000 class A

 

  •   100,000 class B

 

  •   100,000 class C

 

  •   100,000 class D

 

  •   100,000 class E

 

  •   100,000 class F

 

  •   100,000 class G

 

  •   100,000 class H

 

  •   100,000 class I

 

  •   100,000 class J

 

HN\1164415.9 USD- Schedules to Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.5(c)

INSTRUMENTS

 

  •   Promissory Note issued by USD Logistics Operations LP in favor of USD
Terminals International S.à r.l. in the maximum principal amount of CAD
$5,000,000.

 

  •   Promissory Note issed by USD Partners LP in favor of USD Terminals Canada
ULC in the maximum principal amount of CAD $5,000,000.

 

HN\1164415.9 USD- Schedules to Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.7

INTELLECTUAL PROPERTY

Registered Trademarks and Trademark Applications:

 

  •   None.

Trademark Licenses:

 

  •   None.

Registered Patents and Patent Applications:

 

  •   None.

Patent Licenses:

 

  •   None.

Registered Copyrights and Copyright Applications:

 

  •   None.

Copyright Licenses:

 

  •   None.

Domain name registrations:

 

  •   www.usdpartners.com and www.usdpartnerslp.com used with permission of
registrant.

 

HN\1164415.9 USD- Schedules to Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 3.8

DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

Deposit Accounts:

 

Legal Name of

Debtor

  

Name of
Depositary Bank

  

Account
Number

  

Location of
Account

  

Type of Account

  

To be

Covered by
Account

Control
Agreement

(Y/N?)

  

Description

West Colton Rail Terminal    Bank of Oklahoma    #########    United States   
Checking    No    Operating
account San Antonio Rail Terminal    Bank of Oklahoma    #########    United
States    Checking    No    Operating
account USD Logistics Operations LP    Bank of Oklahoma    #########    United
States    Checking    Yes    Operating
account USD Partners LP    Bank of Oklahoma    #########    United States   
Checking    No    Operating
account USD Partners LP    Citibank    ########    United States    Checking   
Yes    Operating
account USD Partners LP    Citibank    ########    United States    Savings   
Yes    Money
market
account USD Partners GP LLC    Bank of Oklahoma    #########    United States   
Checking    No    Operating
account USD Terminals Canada ULC    Bank of Oklahoma    #########    United
States    Checking    Yes    Operating
account USD Rail Canada ULC    Bank of Oklahoma    #########    United States   
Checking    Yes    Operating
account USD Rail LP    Bank of Oklahoma    #########    United States   
Checking    Yes    Operating
account USD Terminals International S.à r.l.    ING    #### ####
#### ####
#### ####    Luxembourg    Checking    No    CAD transfer
account

 

HN\1164415.9 USD- Schedules to Security Agreement



--------------------------------------------------------------------------------

USD Rail International S.à r.l.    ING    #### ####
#### ####
#### ####    Luxembourg    Checking    No    CAD transfer
account USD Terminals Canada ULC    Bank of Montreal    #### ####-


###

   Canada    Checking    Yes    Primary CAD
operating
account USD Terminals Canada ULC    Bank of Montreal    #### ####-
###2    Canada    Checking    No    Joint account USD Terminals Canada ULC   
Bank of Montreal    #### ####-
###    Canada    Savings    Yes    Savings
account for
Canadian
operations USD Terminals Canada ULC    Bank of Montreal    #### ####-
###    Canada    Checking    No    US Dollar
account in
Canada –
small balance USD Rail Canada ULC    Bank of Montreal    #### ####-
###    Canada    Checking    No    Petty account

Securities Accounts:

 

  •   None.

 

2  The Excluded Account

 

HN\1164415.9 USD- Schedules to Security Agreement



--------------------------------------------------------------------------------

Annex I to the

Security Agreement

This SUPPLEMENT NO. [    ] dated as of [                    ] (this
“Supplement”), is delivered in connection with (a) the Security Agreement dated
as of October 15, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), among USD Partners LP, a Delaware
limited partnership (the “US Borrower”), certain subsidiaries of US Borrower,
including without limitation, USD Terminals Canada ULC, an unlimited liability
company subsisting under the laws of the Province of British Columbia, Canada
(the “Canadian Borrower”), USD Terminals International S.à r.l., a private
limited liability company (société à responsabilité limitée) organized and
established under the laws of Luxembourg, with its registered office at 6, rue
Guillaume Schneider, L-2522 Luxembourg, Grand Duchy of Luxembourg, with a share
capital of CAD 1,000,000.- and registered with the Luxembourg Register of
Commerce and Companies (R.C.S. Luxembourg) under number B181.650, USD Rail
International S.à r.l., a private limited liability company (société à
responsabilité limitée) organized and established under the laws of Luxembourg,
with its registered office at 6, rue Guillaume Schneider, L-2522 Luxembourg,
Grand Duchy of Luxembourg, with a share capital of CAD 40,000.- and registered
with the Luxembourg Register of Commerce and Companies (R.C.S. Luxembourg) under
number B181.698 (together with USD Terminals International S.à r.l., the
“Luxembourg Parties”) (the US Borrower,the undersigned subsidiaries and the
Luxembourg Parties collectively being the “Debtors”) and Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
benefit of the holders of the Secured Obligations (as defined therein) and
(b) the Guaranty dated as of October 15, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”) made by
the Debtors (the “Guarantors”) for the benefit of the Administrative Agent and
the Beneficiaries (as defined therein).

A Reference is made to the Credit Agreement dated as of October 15, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, certain financial institutions or
other Persons which are or may become parties thereto, Citibank, N.A., as
Administrative Agent and L/C Issuer and U.S. Bank, National Association as L/C
Issuer. Pursuant to the Guaranty, the Guarantors have agreed to guarantee, among
other things, the full payment and performance of all of the Borrowers’
obligations under the Credit Agreement.

B. The Debtors have entered into the Security Agreement and the Guarantors have
entered into the Guaranty as a condition precedent to the effectiveness of the
Credit Agreement. Section 7.12 of the Security Agreement and Section 21 of the
Guaranty provide that additional Subsidiaries of the US Borrower may become
Debtors under the Security Agreement and Guarantors under the Guaranty by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Debtor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement and/or the Guaranty, as
applicable, to become a Debtor under the Security Agreement and a Guarantor
under the Guaranty.

C. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement, the Guaranty, and the
Credit Agreement.

 

Annex I to Security Agreement

-1-



--------------------------------------------------------------------------------

Accordingly, the Administrative Agent and the New Debtor agree as follows:

SECTION 1. In accordance with Section 7.12 of the Security Agreement, the New
Debtor by its signature below becomes a Debtor under the Security Agreement with
the same force and effect as if originally named therein as a Debtor, and the
New Debtor hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Debtor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Debtor
thereunder are true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects after
giving effect to the materiality or Material Adverse Effect qualification
contained therein) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects after
giving effect to the materiality or Material Adverse Effect qualification
contained therein) as of such earlier date. The Schedules to the Security
Agreement are hereby supplemented by the Schedules attached hereto with respect
to the New Debtor. In furtherance of the foregoing, the New Debtor, as security
for the payment and performance in full of the Secured Obligations (as defined
in the Security Agreement), does hereby create and grant to the Administrative
Agent, for the benefit of the holders of the Secured Obligations, a security
interest in and lien on all of the New Debtor’s right, title and interest in and
to the Collateral of the New Debtor. Each reference to a “Debtor” in the
Security Agreement shall be deemed to include the New Debtor.

SECTION 2. In accordance with Section 21 of the Guaranty, the New Debtor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named therein as a Guarantor, and the New Debtor hereby
(a) agrees to all the terms and provisions of the Guaranty applicable to it as a
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Guarantor thereunder are true and correct on and
as of the date hereof. Each reference to a “Guarantor” in the Guaranty shall be
deemed to include the New Debtor.

SECTION 3. The New Debtor represents and warrants to the Adminstrative Agent
that this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally or by general principles of equity.

SECTION 4. This Supplement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of a signature page of
this Supplementt by facsimilie or other electronic imaging means (e.g., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Supplement.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement and
the Guaranty shall remain in full force and effect.

 

Annex I to Security Agreement

-2-



--------------------------------------------------------------------------------

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND INTERPRETED AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, PROVIDED THAT IF
PERFECTION OR THE EFFECT OF PERFECTION OR NON-PERFECTION OR THE PRIORITY OF ANY
SECURITY INTEREST IN ANY COLLATERAL IS GOVERNED BY THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF NEW YORK, THE LAWS OF SUCH JURISDICTION SHALL GOVERN
WITH RESPECT TO SUCH PERFECTION, THE EFFECT OF PERFECTION OR NON-PERFECTION OR
PRIORITY.

SECTION 7. All communications and notices to the New Debtor under the Security
Agreement or the Guaranty shall be in writing and given as provided in
Section 7.3 of the Security Agreement to the address for the New Debtor set
forth under its signature below.

SECTION 8. The New Debtor agrees to reimburse the Adminstrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Adminstrative Agent in a manner consistent with the express terms of the expense
reimbursement provisions of the Credit Agreement applied mutatis mutandis to
this Supplement.

 

Annex I to Security Agreement

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Debtor and the Adminstrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[Name of New Debtor], By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

CITIBANK, N.A.,
as Administrative Agent By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

 

Annex I to Security Agreement

-4-



--------------------------------------------------------------------------------

Supplemental Schedules

to the Security Agreement

 

Supplemental Schedules to Annex I to Security Agreement

-1-



--------------------------------------------------------------------------------

Annex II to the

Security Agreement

PATENT SECURITY AGREEMENT SUPPLEMENT

WHEREAS, [relevant Debtor] a [                    ] [corporation] [limited
liability company] [limited partnership] (herein referred to as the “Debtor”),
whose address is [                    ], owns the U.S. Patents (as defined
below), more particularly described on Schedule 1-A annexed hereto as part
hereof;

WHEREAS, USD Partners LP, a Delaware limited partnership (the “US Borrower”) and
USD Terminals Canada ULC, an unlimited liability company subsisting under the
laws of the Province of British Columbia, Canada (the “Canadian Borrower” and
collectively with the US Borrower, the “Borrowers”), have entered into a Credit
Agreement dated as of October 15, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrowers, the financial institutions or other Persons from time to time party
thereto, Citibank, N.A., in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) and L/C Issuer and U.S. Bank, National
Association as L/C Issuer.

WHEREAS, in connection with the Credit Agreement, the Borrowers, the other
Debtor, and certain other subsidiaries of the US Borrower have entered into a
Security Agreement dated as of October 15, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
in favor of the Administrative Agent, pursuant to which the Debtor has granted
to the Administrative Agent, for the benefit of the holders of the Secured
Obligations (as defined in the Security Agreement), a security interest in all
right, title and interest of the Debtor in and to (i) all of the following now
owned or hereafter acquired by the Debtor: (A) all issued letters patent of the
United States, all registrations and recordings thereof, and all applications
for issued letters patent of the United States, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or in any similar office or agency of the United States or any state
thereof, and (B) all reissues, continuations, divisions, continuations-in-part,
renewals or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein (the “U.S. Patents”), (ii) all written agreements providing for the
grant by or to the Debtor of any right to manufacture, use or sell any invention
covered in whole or in part by a U.S. Patent and (iii) all Proceeds (as defined
in the Security Agreement) of the foregoing (collectively, the “U.S. Patent
Collateral”), to secure the prompt payment, performance and observance of the
Secured Obligations;

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Debtor does hereby further confirm, and put on the public
record, its grant to the Administrative Agent of a security interest in the U.S.
Patent Collateral to secure the prompt payment, performance and observance of
the Secured Obligations.

The Debtor does hereby further acknowledge and affirm that the rights and
remedies of the Administrative Agent with respect to the grant of and security
interest in the U.S. Patent Collateral made hereby are more fully set forth in
the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

Annex II to Security Agreement

-1-



--------------------------------------------------------------------------------

The Administrative Agent’s address is [Citibank, N.A., 811 Main Street, Suite
4000, Houston, Texas 77002, Attention: Michael Zeller].

 

Annex II to Security Agreement

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, [the relevant Debtor] has duly executed or caused this
Supplement to the Security Agreement to be duly executed as of             ,
200  .

 

[RELEVANT DEBTOR] By:  

 

Name:  

 

Title:  

 

 

Annex II to Security Agreement

-3-



--------------------------------------------------------------------------------

SCHEDULE 1-A

TO THE PATENT SECURITY AGREEMENT SUPPLEMENT

 

Title of Patent

  

Date Filed

or Granted

  

Serial No. or

Patent No.

                             

 

Schedule 1-A to Annex II to Security Agreement

-1-



--------------------------------------------------------------------------------

Annex III to the

Security Agreement

TRADEMARK SECURITY AGREEMENT SUPPLEMENT

WHEREAS, [relevant Debtor] a [                    ] [corporation] [limited
liability company] [limited partnership] (herein referred to as the “Debtor”),
having an address at [                    ], (1) has adopted, used and is using,
or (2) has intended to use and filed an application indicating that intention,
but has not yet filed an allegation of use under Section 1(c) or l(d) of the
Trademark Act, or (3) has filed an application based on an intention to use and
has since used and has filed an allegation of use under Section 1(c) or 1(d) of
the Trademark Act, the U.S. Trademarks (as defined below) listed on the annexed
Schedule 1-A, which U.S. Trademarks are registered in the United States Patent
and Trademark Office; and

WHEREAS, USD Partners LP, a Delaware limited partnership (the “US Borrower”) and
USD Terminals Canada ULC, an unlimited liability company subsisting under the
laws of the Province of British Columbia, Canada (the “Canadian Borrower” and
collectively with the US Borrower, the “Borrowers”), have entered into a Credit
Agreement dated as of October 15, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrowers, the financial institutions from time to time party thereto, Citibank,
N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) and L/C Issuer and U.S. Bank, National Association as
L/C Issuer.

WHEREAS, in connection with the Credit Agreement, the Borrowers, the other
Debtor, and certain other subsidiaries of the US Borrower have entered into a
Security Agreement dated as of October 15, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
in favor of the Administrative Agent, pursuant to which the Debtor has granted
to the Administrative Agent, for the benefit of the holders of the Secured
Obligations (as defined in the Security Agreement), a security interest in all
right, title and interest of the Debtor in and to (i) all of the following,
whether now owned or hereafter acquired by the Debtor, and the goodwill
associated therewith: all registered trademarks, registered service marks,
registered trade names, corporate names, company names, business names,
fictitious business names, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any State of the United States, and all extensions or renewals thereof (the
“U.S. Trademarks”), (ii) all written agreements providing for the grant by or to
the Debtor of any right to use any U.S. Trademark and (iii) all Proceeds (as
defined in the Security Agreement) of the foregoing (collectively, the “U.S.
Trademark Collateral”), to secure the payment, performance and observance of the
Secured Obligations;

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Debtor does hereby further confirm, and put on the public
record, its grant to the Administrative Agent a security interest in the U.S.
Trademark Collateral to secure the prompt payment, performance and observance of
the Secured Obligations.

 

Annex III to Security Agreement

-1-



--------------------------------------------------------------------------------

The Debtor does hereby further acknowledge and affirm that the rights and
remedies of the Administrative Agent with respect to the grant of, security
interest in and mortgage on the U.S. Trademark Collateral made hereby are more
fully set forth in the Security Agreement; the terms and provisions of which are
hereby incorporated herein by reference as if fully set forth herein.

The Administrative Agent’s address is [Citibank, N.A., 811 Main Street, Suite
4000, Houston, Texas 77002, Attention: Michael Zeller].

 

Annex III to Security Agreement

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, [the relevant Debtor] has duly executed or caused this
Supplement to the Security Agreement to be duly executed as of             ,
200  .

 

[RELEVANT DEBTOR] By:  

 

Name:  

 

Title:  

 

 

Annex III to Security Agreement

-3-



--------------------------------------------------------------------------------

SCHEDULE 1-A TO THE TRADEMARK SECURITY AGREEMENT SUPPLEMENT

 

Trademark

  

Application or

Registration

Date

  

Application Serial

No. or Registration

No.

                             

 

Schedule 1-A Annex III to Security Agreement

-1-



--------------------------------------------------------------------------------

Annex IV to the

Security Agreement

COPYRIGHT SECURITY AGREEMENT SUPPLEMENT

WHEREAS, [relevant Debtor] a (                    ) [corporation] [limited
liability company] [limited partnership] (herein referred to as the “Debtor”),
having an address at [                    ] has adopted, used and is using the
U.S. Copyrights (as defined below) listed on the annexed Schedule 1-A, which
U.S. Copyrights are registered in the United States Copyright Office;

WHEREAS, USD Partners LP, a Delaware limited partnership (the “US Borrower”) and
USD Terminals Canada ULC, an unlimited liability company subsisting under the
laws of the Province of British Columbia, Canada (the “Canadian Borrower” and
collectively with the US Borrower, the “Borrowers”), have entered into a Credit
Agreement dated as of October 15, 2014 (as amended, restated, supplemeted or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrowers, the financial institutions from time to time party thereto, Citibank,
N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) and L/C Issuer and U.S. Bank, National Association as
L/C Issuer.

WHEREAS, in connection with the Credit Agreement, the Borrowers, the other
Debtors, and certain other subsidiaries of the US Borrower have entered into a
Security Agreement dated as of October 15, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
in favor of the Administrative Agent pursuant to which the Debtor has granted to
the Administrative Agent, for the benefit of the holders of the Secured
Obligations (as defined in the Security Agreement), a security interest in all
right, title and interest of the Debtor in and to (i) all of the following now
owned or hereafter acquired by the Debtor: (A) all registered copyright rights
in any work subject to the copyright Laws of the United States, whether as
author, assignee or transferee, and (B) all registrations and applications for
registration of any such registered copyright in the United States and all
extensions and renewals thereof, including registrations, recordings,
supplemental registrations and pending applications for registration in the
United States Copyright Office (the “U.S. Copyrights”), (ii) all written
agreements naming the Debtor as licensor or licensee, granting any right under
any U.S. Copyright, including, without limitation, the grant of rights to
manufacture, distribute, exploit and sell materials derived from any U.S.
Copyright, and (iii) all Proceeds (as defined in the Security Agreement) of the
foregoing (collectively, the “U.S. Copyright Collateral”), to secure the
payment, performance and observance of the Secured Obligations;

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Debtor does hereby further confirm, and put on the public
record, its grant to the Administrative Agent of a security interest in, and
mortgage on, the U.S. Copyright Collateral to secure the prompt payment,
performance and observance of the Secured Obligations.

The Debtor does hereby further acknowledge and affirm that the rights and
remedies of the Administrative Agent with respect to the grant, assignment of
and security interest in the U.S. Copyright Collateral made hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
hereby incorporated herein by reference as if fully set forth herein.

 

Annex IV to Security Agreement

-1-



--------------------------------------------------------------------------------

The Administrative Agent’s address is [Citibank, N.A., 811 Main Street, Suite
4000, Houston, Texas 77002, Attention: Michael Zeller].

 

Annex IV to Security Agreement

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, [the relevant Debtor] has duly executed or caused this
Supplement to the Security Agreement to be duly executed as of             ,
200  .

 

[RELEVANT DEBTOR] By:  

 

Name:  

 

Title:  

 

 

Annex IV to Security Agreement

-3-



--------------------------------------------------------------------------------

SCHEDULE 1-A TO THE COPYRIGHT SECURITY AGREEMENT SUPPLEMENT

COPYRIGHTS

 

Schedule 1-A Annex IV to Security Agreement

-1-



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of October 15, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among USD Partners LP, a Delaware limited partnership (the
“US Borrower”), USD Terminals Canada ULC, an unlimited liability company
subsisting under the laws of the Province of British Columbia, Canada (the
“Canadian Borrower” and together with the US Borrower, the “Borrowers” and each,
a “Borrower”), each Lender from time to time party thereto, Citibank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and an L/C Issuer, and U.S. Bank National Association, as an L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:     Title:  

Date:              , 20[    ]

 

Exhibit I to Credit Agreement – Form of U.S. Tax Compliance Certificates

-1-



--------------------------------------------------------------------------------

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of October 15, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among USD Partners LP, a Delaware limited partnership (the
“US Borrower”), USD Terminals Canada ULC, an unlimited liability company
subsisting under the laws of the Province of British Columbia, Canada (the
“Canadian Borrower” and together with the US Borrower, the “Borrowers” and each,
a “Borrower”), each Lender from time to time party thereto, Citibank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and an L/C Issuer, and U.S. Bank National Association, as an L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:              , 20[    ]

 

Exhibit I to Credit Agreement – Form of U.S. Tax Compliance Certificates

-2-



--------------------------------------------------------------------------------

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of October 15, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among USD Partners LP, a Delaware limited partnership (the
“US Borrower”), USD Terminals Canada ULC, an unlimited liability company
subsisting under the laws of the Province of British Columbia, Canada (the
“Canadian Borrower” and together with the US Borrower, the “Borrowers” and each,
a “Borrower”), each Lender from time to time party thereto, Citibank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and an L/C Issuer, and U.S. Bank National Association, as an L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:              , 20[    ]

 

Exhibit I to Credit Agreement – Form of U.S. Tax Compliance Certificates

-3-



--------------------------------------------------------------------------------

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement, dated as of October 15, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among USD Partners LP, a Delaware limited partnership (the
“US Borrower”), USD Terminals Canada ULC, an unlimited liability company
subsisting under the laws of the Province of British Columbia, Canada (the
“Canadian Borrower” and together with the US Borrower, the “Borrowers” and each,
a “Borrower”), each Lender from time to time party thereto, Citibank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and an L/C Issuer, and U.S. Bank National Association, as an L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:              , 20[    ]

 

Exhibit I to Credit Agreement – Form of U.S. Tax Compliance Certificates

-4-



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF CANADIAN DEBENTURE

See attached.

 

Exhibit J-1 to Credit Agreement – Form of Canadian Debenture



--------------------------------------------------------------------------------

FORM OF CANADIAN DEBENTURE

FIXED AND FLOATING CHARGE DEMAND DEBENTURE

([Insert Name of Canadian Borrower or Other Canadian Loan Party])

 

Principal Sum:    $1,000,000,000 Canadian Dollars Interest Rate:    20.0% per
annum Date:    [—], [—]

ARTICLE 1 - PROMISE TO PAY

Promise to Pay

1.1 For value received, the undersigned (the “Debtor”) hereby acknowledges
itself indebted and promises to pay ON DEMAND to or to the order of Citibank,
N.A. of 811 Main Street, Suite 4000, Houston, Texas, 77002 in its capacity as
agent (in such capacity, the “Agent”) for and on behalf of (a) Citibank, N.A.
and such other persons which are or may become lenders (collectively, the
“Lenders” and, individually, a “Lender”) under the credit agreement entered into
as of October 15, 2014 among USD Partners LP and [the Debtor] OR [USD Terminals
Canada ULC], as borrowers, the Lenders, Citibank, N.A., as administrative agent,
Citibank, N.A., U.S. Bank National Association and such other persons which are
or may become issuers of letters of credit and Citibank, N.A. and such other
persons which are or may become swing line lenders (as amended, modified,
supplemented or restated from time to time, the “Credit Agreement”) and (b) all
other Secured Parties (as defined in the Credit Agreement), for the benefit of
the Agent, the Lenders and all such other Secured Parties (collectively, the
“Beneficiaries”), the principal sum herein stipulated on presentation and
surrender of this debenture at the Agent’s offices at 811 Main Street, Suite
4000, Houston, Texas, 77002 or at such other place as the Agent may designate by
notice in writing to the Debtor, and to pay interest thereon from the date
hereof at the rate per annum herein stipulated in like money at the same place
monthly on the last day of each month; and, if the Debtor should at any time
make default in the payment of any principal or interest to pay interest on the
amount in default both before and after demand, default and judgment at the same
rate in lawful money of Canada at the same place.

The Agent, on behalf of the Beneficiaries, is the person entitled to receive the
principal of and interest on this debenture and all other amounts payable
hereunder.



--------------------------------------------------------------------------------

ARTICLE 2 - CHARGE

Charge

2.1 As security for the due payment of all money payable hereunder and all other
obligations hereunder, the Debtor hereby:

 

  (a) grants, assigns by way of security, mortgages and charges, as and by way
of a fixed and specific mortgage, assignment by way of security and charge to
and in favour of the Agent and the Beneficiaries and their respective successors
and permitted assigns, all of the right, title, interest and estate of the
Debtor in and to the real property described in Schedule A attached hereto (the
“Specified Lands”) and all proceeds thereof, including without limitation:

 

  (i) Additional Land. all additional lands, estates and development rights now
owned or hereafter acquired by the Debtor for use in connection with the
Specified Lands and the development of the Specified Lands and all additional
lands and estates therein, which may, from time to time, by supplemental
mortgage or otherwise be expressly made subject to the fixed and specific
mortgage and charge of this debenture (“Other Lands”);

 

  (ii) Improvements. the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and other
improvements of every nature and kind now or hereafter erected or located on the
Specified Lands and/or Other Lands (the “Improvements”); and

 

  (iii) Easements. all easements, servitudes, rights-of-way or use, rights,
strips and gores of land, streets, ways, alleys, passages, sewer rights, water,
water courses, water rights and powers, air rights and development rights, and
all estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the Specified Lands, Other
Lands and/or the Improvements and the reversion and reversions, remainder and
remainders, and all land lying in the bed of any street, road or avenue, opened
or proposed, in front of or adjoining the Specified Lands or Other Lands, to the
centre line thereof and all the estates, rights, titles, interests, dower and
rights of dower, courtesy and rights of courtesy, property, possession, claim
and demand whatsoever, both at law and in equity, of the Debtor of, in and to
the Specified Lands, Other Lands and/or the Improvements and every part and
parcel thereof, with the appurtenances thereto; and

 

  (b)

charges, as and by way of a first floating charge to and in favour of the Agent
and its successors and assigns, for the benefit of the Beneficiaries and their
respective successors and permitted assigns, all of the undertaking, property
and assets of the Debtor, both present and future, of every nature and kind and
wherever situate

 

- 2 -



--------------------------------------------------------------------------------

  including, without limitation, all of its present and future personal and real
property, goodwill, registered trade-marks, inventions, processes, issued
patents and patent rights, materials, supplies, inventories, equipment and
apparatus of every kind, furniture, rent, revenues, income, money, rights,
powers, privileges, franchises, benefits, amenities, contracts, agreements,
leases of real and personal property, licenses (except off-the-shelf licenses
related to software and other similar items used in the normal course of
business), permits, book debts, accounts receivable, negotiable and
non-negotiable instruments, judgments, securities, choses in action, unpaid
capital and all other property and things of value of every kind and nature,
tangible and intangible, legal or equitable, which the Debtor now has, may be
possessed of, entitled to, or acquire, by way of amalgamation or otherwise, now
or hereafter and any and all proceeds of any of the foregoing, except only such
property and assets as are validly and effectively subject to any fixed and
specific mortgages, assignments and charges created hereunder.

In this debenture, the mortgages, assignments and charges created and provided
for are collectively called the “Charge” and the subject matter of the Charge is
called the “Charged Premises”.

Dealings in the Ordinary Course

2.2 Subject to Section 3.1 hereof and until the Charge becomes enforceable, the
Debtor may dispose of or deal with the property and assets subjected to the
floating charge and security interest created under Section 2.1(b) hereof in the
ordinary course of business and for the purpose of carrying on the same, so that
purchasers thereof or parties dealing with the Debtor take title thereto free
and clear of such charge and security interest.

Last Day

2.3 The Charge shall not extend or apply to the last day of the term of any
lease or agreement to lease but upon the enforcement of the Charge the Debtor
shall stand possessed of such last day in trust for the Agent to assign the same
to any person acquiring such term in the course of enforcement of the Charge.

Exception for Certain Contractual Rights

2.4 The Charge does not and shall not extend to, and the Charged Premises shall
not include, any agreement, right, franchise, licence or permit (the
“Contractual Rights”) to which the Debtor is a party or of which the Debtor has
the benefit, to the extent that the creation of the Charge herein would
constitute a breach of the terms of or permit any person to terminate the
Contractual Rights, but the Debtor shall hold its interest therein in trust for
the Agent and shall assign such Contractual Rights to the Agent promptly upon
obtaining the consent of all other parties thereto. The Debtor agrees that it
shall, upon the written request of the Agent, use commercially reasonable
efforts to obtain any consent required to permit any Contractual Rights to be
subjected to the Charge herein.

 

- 3 -



--------------------------------------------------------------------------------

Other Exceptions

2.5 The Charge does not and shall not extend to, and the Charged Premises shall
not include any other “Excluded Property” of the Debtor as that term is defined
in the security agreement dated as of October 15, 2014 among USD Partners LP,
[the Debtor] OR [USD Terminals Canada ULC and the Debtor] and such other persons
which are or may become debtors thereunder and the Agent, as the same may be
amended, modified, supplemented or restated from time to time.

Crystallization Against Real Property

2.6 In respect of real property (and interests therein) subject to the floating
charge created by Section 2.1(b), such floating charge shall become a fixed
charge against such property and interests upon the earlier of (a) the Charge
becoming enforceable in accordance with Section 4.1 and the Agent giving written
notice to the Debtor that the indebtedness secured thereby is forthwith due and
payable and that all or any part of the floating charge has become a fixed
charge on the real property and interests therein charged thereby, and (b) the
occurrence of any other event which by operation of law would result in the
floating charge becoming a fixed charge on the real property and interests
therein of the Debtor charged thereby.

ARTICLE 3 - NEGATIVE PLEDGE

Negative Pledge

3.1 Except as has otherwise been agreed in writing with the Agent and the
Lenders, the Debtor shall not create, assume, have outstanding or permit to
exist, except in favour of the Agent, any mortgage, charge, pledge, lien,
assignment by way of security, security interest or other encumbrance on any
part of the Charged Premises.

ARTICLE 4 - DEFAULT AND REMEDIES

Default

4.1 If the Debtor makes default in the payment of principal, interest or any
other amount payable hereunder or in the due performance of the terms and
conditions of Section 3.1 hereof, the Charge shall immediately become
enforceable.

Remedies

4.2 (1) Whenever the Charge has become enforceable, the Agent may realize upon
the Charged Premises and shall have the following rights and remedies, which
rights and remedies may be exercised from time to time separately or in
combination and are in addition to and not in substitution for any other rights
or remedies the Beneficiaries may have:

 

  (a)

the Agent may by appointment in writing appoint a receiver or receiver and
manager (each herein referred to as the “Receiver”) of the Charged Premises and
may remove or replace such Receiver from time to time or may institute
proceedings in any court of competent jurisdiction for the appointment of a

 

- 4 -



--------------------------------------------------------------------------------

  Receiver of the Charged Premises or any part thereof; and the term “Agent”
when used in this Section 4.2 shall include any Receiver so appointed and the
agents, officers and employees of such Receiver;

 

  (b) the Agent may take possession of the Charged Premises and require the
Debtor to make the Charged Premises available to the Agent;

 

  (c) the Agent may take such steps as it considers necessary and desirable to
maintain, preserve or protect the Charged Premises;

 

  (d) the Agent may carry on or concur in the carrying on of all or any part of
the business of the Debtor relating to the Charged Premises;

 

  (e) the Agent may enforce any rights of the Debtor in respect of the Charged
Premises by any manner permitted by law;

 

  (f) the Agent may sell, lease or otherwise dispose of the Charged Premises by
judicial sale, by foreclosure, by public auction, by private tender or by
private sale either for cash or upon credit upon such terms and conditions as
the Agent may determine and without notice to the Debtor unless required by law
and may execute and deliver to the purchaser or purchasers of the Charged
Premises or any part thereof a good and sufficient deed or conveyance or deeds
or conveyances for the same, any authorized officer of the Agent being hereby
constituted the irrevocable attorney of the Debtor for the purpose of making
such sale and executing such deeds or conveyances, and any such sale made as
aforesaid shall be a perpetual bar both in law and in equity against the Debtor
and all other persons claiming all or any part of the Charged Premises by, from,
through or under the Debtor;

 

  (g) the Agent may accept the Charged Premises in satisfaction or partial
satisfaction of the Charge upon notice to the Debtor of its intention to do so
in the manner required by law;

 

  (h) the Agent may borrow money on the security of the Charged Premises for the
purpose of the carrying on of the business of the Debtor or for the maintenance,
preservation, protection or realization of the Charged Premises in priority to
the Charge;

 

  (i) the Agent may perform any obligation, covenant or provision under the
Credit Agreement and any of the documents delivered in connection therewith and
the entire costs thereof are a charge on the Charged Premises and shall be added
to the amounts due hereunder and shall be secured by the Charge; and

 

  (j) the Agent may exercise any other right or remedy permitted by law or
equity, including, without limitation, all rights and remedies of a secured
party under the Personal Property Security Act (Alberta) or any similar personal
property legislation of any jurisdiction in which any of the Charged Premises is
located or which, by operation of law, governs or is deemed to govern the
Charged Premises.

 

- 5 -



--------------------------------------------------------------------------------

(2) The Debtor further agrees with the Agent that:

 

  (a) the Beneficiaries shall not be liable or responsible for any failure to
seize, collect, realize, sell or obtain payment of the Charged Premises and
shall not be bound to institute proceedings or to take other steps for the
purpose of seizing, collecting, realizing or obtaining possession or payment of
the Charged Premises or for the purpose of preserving any rights of the
Beneficiaries, the Debtor or any other person, firm or corporation in respect of
the Charged Premises;

 

  (b) the Beneficiaries may grant extensions of time, take, abstain from taking
and perfecting and give up securities, accept compositions, grant releases and
discharges, release any part of the Charged Premises and otherwise deal with the
Debtor, debtors of the Debtor, sureties and others and with the Charged Premises
and other securities as the Agent may see fit without prejudice to the liability
of the Debtor to the Beneficiaries or the Beneficiaries’ rights hereunder;

 

  (c) to facilitate the realization of the Charged Premises, the Agent may enter
upon, occupy and use all or any of the premises, buildings and plant comprising
the Charged Premises and use all or any of the equipment and other personal
property of the Debtor for such time as the Agent requires to facilitate such
realization, free of charge (as between the Debtor and the Agent), and the
Beneficiaries shall not be liable to the Debtor for any neglect in so doing
(other than gross negligence or wilful misconduct on the part thereof) or in
respect of any rent, charges or depreciation in connection with such actions;

 

  (d) the Agent may charge on its own behalf and pay to others all reasonable
out-of-pocket amounts for expenses incurred and for services rendered in
connection with the exercise of the rights and remedies of the Beneficiaries
hereunder, including, without limiting the generality of the foregoing,
reasonable legal (limited to one outside counsel), Receiver and accounting fees
and expenses, and in every such case the amounts so paid together with all
reasonable out-of-pocket costs, charges and expenses incurred in connection
therewith shall be added to the amounts due hereunder and shall be secured by
the Charge;

 

  (e) the Agent may discharge any claim, lien, mortgage, charge, security
interest, encumbrance or any rights of others that may exist or be threatened
against the Charged Premises, and in every such case the amounts so paid
together with costs, charges and expenses incurred in connection therewith shall
be added to the amounts due hereunder and shall be secured by the Charge; and

 

  (f)

any proceeds of realization of the Charged Premises may be applied by the Agent
to the payment of expenses in connection with the preservation and realization
of the Charged Premises as above described and any balance of such proceeds
shall be applied by the Agent to payment of any amount owing by the Debtor to
the

 

- 6 -



--------------------------------------------------------------------------------

  Beneficiaries in such order as the Agent may see fit; if there is any surplus
remaining, it may be paid to any person having a claim thereto in priority to
the Debtor of whom the Agent has knowledge and may be applied or retained as
reserves against potential claims that the Agent or the Receiver in good faith
believes should be maintained and the balance remaining, if any, shall (subject
to applicable law) be paid to the Debtor.

(3) Any Receiver shall be entitled to exercise all rights and powers of the
Agent hereunder. To the extent permitted by law, any Receiver shall for all
purposes be deemed to be the agent of the Debtor and not of the Agent and the
Debtor shall be solely responsible for the Receiver’s acts or defaults and
remuneration (except where the Receiver is an Affiliate (as defined in the
Credit Agreement) of the Agent or holder of Secured Obligations, in which case
the Debtor’s responsibility shall not extend to bad faith, gross negligence or
willful misconduct).

(4) The Debtor hereby irrevocably appoints the Agent attorney on its behalf to
sell or transfer the Charged Premises and to execute all instruments, and do all
acts, matters and things that may be necessary for carrying out the powers
hereby given and for the recovery of all rents and sums of money that may become
or are now due or owing to the Debtor in respect of the Charged Premises and for
the enforcement of all contracts, covenants or conditions binding on any lessee
or occupier of the Charged Premises or on any person in respect of it and this
appointment shall take effect if the Charge has become enforceable.

ARTICLE 5 - GENERAL

Expenses

5.1 The Debtor shall pay to the Agent promptly following written demand all
reasonable out-of-pocket costs, charges and expenses, including all reasonable
legal fees (limited to one outside counsel), incurred by the Agent in connection
with the registration of this debenture and the recovery or enforcement of
payment of any moneys owing hereunder whether by realization or otherwise. All
such sums, together with interest thereon at the rate set forth in this
debenture, shall be added to the amount payable hereunder and shall be secured
by the Charge.

Pledge of Debenture

5.2 This debenture may be pledged by the Debtor as security for its indebtedness
and liabilities. While this debenture is so pledged, no payment by the Debtor of
the whole or any part of any indebtedness secured by this debenture shall reduce
the amount owing under this debenture unless specifically appropriated to and
noted on this debenture by the Agent at the time of payment.

Not Negotiable

5.3 This debenture is not a negotiable instrument and the rights created
hereunder which are exercisable by any holder hereof other than the Agent are no
greater than the rights of the Agent, and any holder hereof is subject to the
same obligations, duties, liabilities and defences as the Agent would have been
subject to.

 

- 7 -



--------------------------------------------------------------------------------

No Waiver, Remedies

5.4 No failure on the part of the Beneficiaries or the Agent on their behalf to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude the other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Notices

5.5 Any demand, notice or communication to be made or given hereunder shall be
in writing and may be made or given by personal delivery, by transmittal, by
facsimile transmission or other electronic means of communication addressed to
the Debtor as follows:

 

[Insert Name of Canadian

Borrower or Other Canadian Loan

Party]

[Insert Address] Facsimile No.:    [—] Attention:    [—]

or to such other address or electronic communication number as the Debtor may
from time to time notify the Agent in writing. Any demand, notice or
communication made or given by personal delivery or by facsimile transmission or
other electronic means of communication shall be conclusively deemed to have
been made or given on the day of actual delivery or transmittal thereof.

Additional Security

5.6 This debenture and the Charge shall be and shall be deemed to have been
given in addition to and not in place of any other security now or hereafter
held or acquired by the Beneficiaries.

Headings; References to Debenture

5.7 The division of this debenture into Articles and Sections and the insertion
of headings are for convenience of reference only and shall not affect the
construction or interpretation of this debenture. The terms “this debenture”,
“hereof”, “hereunder” and similar expressions refer to this debenture and not to
any particular Article, Section or other portion hereof and include any
agreement supplemental hereto. Unless something in the subject matter or context
is inconsistent therewith, reference herein to Articles and Sections are to
Articles and Sections of this debenture.

 

- 8 -



--------------------------------------------------------------------------------

Number; Gender; Persons

5.8 In this debenture words importing the singular number only shall include the
plural and vice versa, words importing any gender shall include all genders and
words importing persons shall include individuals, partnerships, associations,
trusts, unincorporated organizations and corporations.

Governing Law

5.9 This debenture shall be governed by and construed in accordance with the
laws of the Province of Alberta and the federal laws of Canada applicable
therein.

Attornment

5.10 The Debtor hereby attorns and submits to the non-exclusive jurisdiction of
the courts of the Province of Alberta. For the purpose of all legal proceedings,
this debenture shall be deemed to have been performed in the Province of Alberta
and the courts of the Province of Alberta shall have jurisdiction to entertain
any action arising under this debenture. Notwithstanding the foregoing, nothing
herein shall be construed nor operate to limit the right of the Debtor or the
Beneficiaries to commence any action relating hereto in any other jurisdiction,
nor to limit the right of the courts of any other jurisdiction to take
jurisdiction over any action or matter relating hereto.

Benefit of the Debenture

5.11 This debenture shall be binding upon the successors and permitted assigns
of the Debtor (including, without limitation, any corporation resulting from an
amalgamation with the Debtor) except that the Debtor may not assign its
obligations under this debenture without the prior written consent of the Agent.
This debenture shall benefit the successors and permitted assigns of the
Beneficiaries.

Time of the Essence

5.12 Time shall be of the essence with regard to this debenture.

Discharge

5.13 The Debtor shall not be discharged from the Charge, this debenture or any
of its obligations hereunder except by a release or discharge in writing signed
by the Agent.

Waiver of Financing Statement, Etc.

5.14 The Debtor hereby waives the right to receive from the Agent or the other
Beneficiaries a copy of any financing statement, financing change statement or
other statement or document filed or registered in Canada at any time in respect
of this debenture or any verification statement or other statement or document
issued by any registry that confirms or evidences registration of or relates to
this debenture.

 

- 9 -



--------------------------------------------------------------------------------

No Merger

5.15 No item or part of this debenture shall be merged or be deemed to have been
merged in or by any documents, instruments or acknowledgements delivered in
connection with this debenture or the Credit Agreement, or any simple contract
debt or any judgment, and any realization of or steps taken under or pursuant to
any security, instrument or agreement shall be independent of and not create a
merger with any other right available to the Beneficiaries under any security,
instruments or agreements held by it or at law or in equity. No obligation of
the Debtor hereunder shall merge in any judgment relating to any such
obligation.

Charge

5.16 For better securing to the Agent the repayment in the manner set out above
of the principal sum and interest (and any other amount hereby secured), the
Debtor hereby mortgages to the Agent all its estate and interest in the
Specified Lands.

[Remainder of Page Intentionally Left Blank]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Debtor has executed this debenture as of the date first
written above.

 

[INSERT NAME OF CANADIAN BORROWER OR OTHER CANADIAN LOAN PARTY] Per:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

LEGAL DESCRIPTION

[NIL],

[PLAN 1322469

BLOCK 1

LOT 1

EXCEPTING THEREOUT ALL MINES AND MINERALS

AREA: 142.56 HECTARES (352.27 ACRES) MORE OR LESS

ESTATE: FEE SIMPLE] [NOTE: Include the foregoing square-bracketed legal
description for the Debenture of the Canadian Borrower.]

OR

[OTHER]

 



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF CANADIAN DEBENTURE PLEDGE AGREEMENT

See attached.

 

Exhibit J-2 to Credit Agreement – Form of Canadian Debenture Pledge Agreement

-1



--------------------------------------------------------------------------------

FORM OF CANADIAN DEBENTURE PLEDGE AGREEMENT

THIS DEBENTURE PLEDGE AGREEMENT made as of [—], [—];

([Insert Name of Canadian Borrower or Other Canadian Loan Party])

Description of Fixed and Floating Charge Demand Debenture

 

Principal Sum:    $1,000,000,000 Canadian Dollars Interest Rate:    20.0% per
annum Date:    [—], [—]

WHEREAS:

A. Citibank, N.A. and such other persons which are or may become lenders
(collectively, the “Lenders”), Citibank, N.A., as administrative agent on behalf
of the Lenders, Citibank, N.A., U.S. Bank National Association and such other
persons which are or may become issuers of letters of credit, and Citibank, N.A.
and such other persons which are or may become swing line lenders, have entered
into a credit agreement with USD Partners LP (the “US Borrower”) and USD
Terminals Canada ULC (the “[Canadian Borrower] OR [Debtor]” and, together with
the US Borrower, collectively, the “Borrowers” and, each a “Borrower”), as
borrowers, entered into as of October 15, 2014 (as amended, modified,
supplemented or restated from time to time, the “Credit Agreement”) pursuant to
which the Lenders have agreed to make certain credit facilities available to the
Borrowers;

B. [The Debtor] OR [[Insert Name of Other Canadian Loan Party] (the “Debtor”) is
a [—] of the Canadian Borrower and], together with certain other persons, has
executed and delivered to the Lenders and the other Secured Parties a guaranty
[dated as of even date herewith] (as amended, modified, supplemented or restated
from time to time, the “Guaranty”) wherein, inter alia, the Debtor has
guaranteed all present and future “Obligations” (as defined in the Guaranty);

C. In order to secure the payment and performance of all present and future
Obligations (as hereinafter defined) of the Debtor to the Lenders and the other
Secured Parties (collectively, the “Beneficiaries”), the Debtor has created and
issued to the Citibank N.A. in its capacity as agent on behalf of the
Beneficiaries (the “Agent”) the debenture described above (as the same may
hereafter be amended, modified, supplemented and restated from time to time, the
“Debenture”);

D. The purpose of this Debenture Pledge Agreement is to set forth the terms and
conditions upon which the Debenture is to be held by the Agent;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby conclusively acknowledged by the Debtor, the Debtor hereby
agrees and covenants with the Agent as follows:

1. The Debtor hereby grants a security interest in and deposits with and pledges
to the Agent the Debenture to be held by the Agent as general and continuing
collateral security for the payment and performance of all present and future
obligations, liabilities and indebtedness

 



--------------------------------------------------------------------------------

(absolute or contingent, matured or otherwise) of the Debtor to any one or more
of the Beneficiaries under, pursuant or relating to: (a) the Credit Agreement,
the Guaranty and the other Loan Documents and including, without limitation, the
principal of, and all interest, fees, and, to the extent permitted under the
Credit Agreement, reasonable and out-of-pocket legal and other costs, charges
and expenses owing or payable on or in respect of, any and all Loans, Swing Line
Loans and Letters of Credit, (b) any and all Secured Hedge Agreements (other
than obligations, liabilities and indebtedness arising thereunder which are
Excluded Swap Obligations) and (c) any and all Secured Cash Management
Agreements, in each case whether the same are from time to time reduced and
thereafter increased or entirely extinguished and thereafter incurred again
(collectively, the “Obligations”).

2. The Agent shall neither demand payment pursuant to the Debenture nor enforce
the security constituted thereby unless the Agent shall be entitled to do so
pursuant to the provisions of the Credit Agreement and the other agreements,
instruments or documents establishing, creating or evidencing any Obligations
(collectively, the “Credit Documents”), but thereafter the Agent may at any time
exercise and enforce all of the rights and remedies of a holder of the Debenture
as if the Agent was the absolute owner thereof without notice to or control by
the Debtor, and any such remedy may be exercised separately or in combination
with, and shall be in addition to and not in substitution for, any other right
or remedy of the Agent and the other Beneficiaries however created, provided
that the Agent shall not be bound to exercise any such right or remedy.

3. Subject to the requirements of applicable law, the Agent shall not be bound
under any circumstances to realize upon or under the Debenture and shall not be
responsible to the Debtor for any loss occasioned by any sale or other dealing
with the Debenture or the Charged Premises (as defined in the Debenture) or by
the retention of or failure to sell or otherwise deal with the same.

4. The proceeds of or any other amount received pursuant to the Debenture shall
be applied by the Agent on account of the Obligations in such order as set out
in the Credit Agreement without prejudice to the Agent’s or the other
Beneficiaries’ claim upon the Debtor for any deficiency. Subject to the
requirements of applicable law, any surplus realized by the Agent in excess of
the Obligations shall be paid over to the Debtor.

5. Subject to paragraph 2 hereof, neither the Agent nor any other Beneficiary
shall be obliged to exhaust its recourse against the Debtor, any other person or
persons, or any other security it may hold with respect to the Obligations
before realizing upon, under, or otherwise dealing with the Debenture in such
manner as the Agent sees fit. The Agent and the other Beneficiaries may grant
extensions of time or other indulgences, take and give up securities, accept
compositions, grant releases and discharges and otherwise deal with the Debtor
and with other parties, sureties or securities as they may see fit, without
prejudice to the liability of the Debtor or the Agent’s or the other
Beneficiaries’ rights in respect of the Debenture.

6. Notwithstanding the stated interest rate per annum in the Debenture, payment
to the Beneficiaries or, in the case of Obligations payable pursuant to the
Credit Agreement, the Agent for the account of the Lenders, of the relevant
interest, fees and other amounts owing under the Credit Documents for any period
in respect of the Obligations at the current rate at which the Obligations bear
interest for such period pursuant to the Credit Documents shall be deemed to be
payment in satisfaction of the interest payment for the same period under the
Debenture.

 

- 2 -



--------------------------------------------------------------------------------

7. The Debenture shall not operate by way of merger of any of the Obligations
and no judgment recovered by the Agent or the other Beneficiaries shall operate
by way of merger of or in any way affect the security of the Debenture which is
in addition to and not in substitution for any other security now or hereafter
held by the Agent or the other Beneficiaries with respect to the Obligations.

8. Notwithstanding the form and terms of the Debenture and the provisions of
this Debenture Pledge Agreement, (a) the Agent shall not claim or realize an
amount under or in respect of the Debenture in excess of the aggregate
Obligations, from time to time, of the Debtor to the Agent and the other
Beneficiaries and (b) the provisions of this Debenture Pledge Agreement and the
Debenture, in particular, but without limitation, Sections 2.2, 3.1, 4.1,
4.2(1)(i), 4.2(2)(d), 4.2(2)(f) and 5.1 of the Debenture, are subject to the
provisions of the Credit Agreement and the Guaranty relating to the subject
matter thereof. If there are any express conflicts or inconsistencies between
the terms of the Credit Agreement or the Guaranty and the Debenture or this
Debenture Pledge Agreement, then the terms of the Credit Agreement or the
Guaranty (as applicable) shall govern in all respects to the extent necessary to
eliminate such express conflicts or inconsistencies.

9. Upon payment and satisfaction in full of the Obligations and termination of
the credit facilities established under the Credit Agreement when none of the
Beneficiaries has other credit facilities in favour of or any obligation to
provide credit to either Borrower, (i) this Debenture Pledge Agreement shall
terminate automatically without further action needed and (ii) the Agent shall,
at the request of the Debtor, deliver up the Debenture to the Debtor and shall,
at the request and expense of the Debtor, execute and deliver to the Debtor
releases, discharges and such other instruments as shall be required to
effectively discharge the Charge (as defined in the Debenture).

10. Time shall be of the essence with regard to this Debenture Pledge Agreement.

11. Capitalized terms used herein without express definition shall have the same
meanings ascribed thereto as are set forth in the Credit Agreement.

12. This Debenture Pledge Agreement shall enure to the benefit of and be binding
upon the Debtor, the Agent and the other Beneficiaries and their respective
successors and permitted assigns.

13. The parties hereto each hereby attorn and submit to the non-exclusive
jurisdiction of the courts of the Province of Alberta. For the purpose of all
legal proceedings, this Debenture Pledge Agreement shall be deemed to have been
performed in the Province of Alberta and the courts of the Province of Alberta
shall have jurisdiction to entertain any action arising under this Debenture
Pledge Agreement. Notwithstanding the foregoing, nothing herein shall be
construed nor operate to limit the right of either party hereto to commence any
action relating hereto in any other jurisdiction, nor to limit the right of the
courts of any other jurisdiction to take jurisdiction over any action or matter
relating hereto.

 

- 3 -



--------------------------------------------------------------------------------

14. This Debenture Pledge Agreement shall be governed by and construed in
accordance with the laws in force in the Province of Alberta and the federal
laws of Canada applicable therein.

15. The Debtor hereby waives the right to receive from the Agent or the other
Beneficiaries a copy of any financing statement, financing change statement or
other statement or document filed or registered in Canada at any time in respect
of this Debenture Pledge Agreement or any verification statement or other
statement or document issued by any registry that confirms or evidences
registration of or relates to this Debenture Pledge Agreement.

16. The Debtor may not assign its obligations under this Debenture Pledge
Agreement.

[Remainder of Page Intentionally Left Blank]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Debtor has executed this Debenture Pledge Agreement as of
the date first above written.

 

[INSERT NAME OF CANADIAN BORROWER OR OTHER CANADIAN LOAN PARTY] Per:  

 

  Name:   Title: Per:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

ACCEPTED AS OF THE DATE FIRST ABOVE WRITTEN BY: CITIBANK, N.A., as Agent Per:  

 

  Name:   Title: Per:  

 

  Name:   Title:

 